Exhibit 10.1

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

WEST MARINE PRODUCTS, INC.

 

and

 

EACH OF THE PERSONS THAT ARE SIGNATORIES HERETO AS BORROWERS

as Borrowers,

 

-and-

 

EACH OF THE PERSONS THAT ARE SIGNATORIES HERETO AS GUARANTORS

as Guarantors,

 

-and-

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as Lenders,

 

-and-

 

WELLS FARGO RETAIL FINANCE, LLC

as Administrative Agent

 

Dated as of December 29, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

Section   1.    DEFINITIONS AND CONSTRUCTION    1     1.1.    Definitions    1  
  1.2.    Accounting Terms    33     1.3.    Code    33     1.4.    Construction
   33     1.5.    Schedules and Exhibits    34 Section   2.    LOAN AND TERMS OF
PAYMENT    34     2.1.    Revolver Advances    34     2.2.    Borrowing
Procedures and Settlements    34     2.3.    Payments and Reductions    42    
2.4.    Overadvances    45     2.5.    Interest Rates, Letter of Credit Fee,
Rates, Payments, and Calculations    45     2.6.    Cash Management    47    
2.7.    Crediting Payments; Float Charge    50     2.8.    Designated Account   
51     2.9.    Maintenance of Loan Account; Statements of Obligations    51    
2.10.        Fees    51     2.11.    Letters of Credit    52     2.12.    LIBOR
Option    55     2.13.    Capital Requirements    58     2.14.    Joint and
Several Liability of Borrowers    58     2.15.    Replacement of Lenders under
Certain Circumstances    61 Section   3.    CONDITIONS; TERM OF AGREEMENT    61
    3.1.    Conditions Precedent to the Initial Extension of Credit    61    
3.2.    Conditions Precedent to all Extensions of Credit    63     3.3.    Term
   64

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

              Page


--------------------------------------------------------------------------------

    3.4.    Effect of Termination    64     3.5.    Early Termination by
Borrowers    64 Section   4.    CREATION OF SECURITY INTEREST.    65     4.1.   
Grant of Security Interest    65     4.2.    Other Collateral    65     4.3.   
Collection of Accounts, General Intangibles, and Negotiable Collateral    66    
4.4.    Authorization to File Financing Statements    67     4.5.    Power of
Attorney    67     4.6.    Right to Inspect; Inventories, Appraisals and Audits
   68     4.7.    Control Agreements    69     4.8.    Grant of Non-Exclusive
License    69 Section   5.    REPRESENTATIONS AND WARRANTIES    70     5.1.   
No Encumbrances    70     5.2.    Eligible Accounts    70     5.3.    Eligible
Inventory    70     5.4.    Location of Inventory    70     5.5.    Inventory
Records    71     5.6.    Jurisdiction of Incorporation; Location of Chief
Executive Office; FEIN; Organizational ID Number    71     5.7.    Due
Organization and Qualification; Subsidiaries    72     5.8.    Due
Authorization; No Conflict    72     5.9.    Litigation    73     5.10.       
No Material Adverse Change    73     5.11.    Solvency    73     5.12.   
Employee Benefits    73     5.13.    Environmental Condition    73

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

              Page


--------------------------------------------------------------------------------

    5.14.    Brokerage Fees    74     5.15.    Intellectual Property    74    
5.16.    Leases    74     5.17.    Deposit Accounts    74     5.18.    Complete
Disclosure    74     5.19.    Credit Card Receipts    75     5.20.    Holding
Company and Investment Company Acts    75     5.21.    Absence of Financing
Statements, etc    75     5.22.    Certain Transactions    75     5.23.   
Regulations U and X    75     5.24.    Labor Relations    75     5.25.   
Indebtedness    76     5.26.    Payment of Taxes    76     5.27.        Foreign
Assets Control Regulations, Etc    76 Section   6.    AFFIRMATIVE COVENANTS   
77     6.1.    Accounting System    77     6.2.    Collateral Reporting    77  
  6.3.    Financial Statements, Reports, Certificates    77     6.4.    Returns
   79     6.5.    Maintenance of Properties    79     6.6.    Taxes    80    
6.7.    Insurance    80     6.8.    Location of Inventory    80     6.9.   
Compliance with Laws    81     6.10.    Leases    81     6.11.    Existence   
81

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

              Page


--------------------------------------------------------------------------------

    6.12.    Environmental    81     6.13.        Disclosure Updates    81    
6.14.    Formation of Subsidiaries    82     6.15.    Notice to Agent    82    
6.16.    Further Assurances    83 Section   7.    NEGATIVE COVENANTS    83    
7.1.    Indebtedness    83     7.2.    Liens    85     7.3.    Restrictions on
Negative Pledges and Upstream Limitation    85     7.4.    Restrictions on
Fundamental Changes    85     7.5.    Disposal of Assets; Sale and Leaseback   
86     7.6.    Change Name    86     7.7.    Nature of Business    87     7.8.
   Consignments    87     7.9.    Distributions    87     7.10.    Accounting
Methods    87     7.11.    Investments, Acquisitions    87     7.12.   
Transactions with Affiliates    88     7.13.    Suspension    88     7.14.   
Use of Proceeds    88     7.15.    Store Closings    88     7.16.    Securities
Accounts    88     7.17.    Employee Benefit Plans    88     7.18.    Deposit
Accounts, Credit Card Agreements, etc    89     7.19.    Minimum Availability   
89

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

              Page


--------------------------------------------------------------------------------

Section   8.    EVENTS OF DEFAULT    89 Section   9.    THE LENDER GROUP’S
RIGHTS AND REMEDIES    91     9.1.    Rights and Remedies    91     9.2.   
Securities and Deposits    94     9.3.    Standards for Exercising Rights and
Remedies    95     9.4.    Remedies Cumulative    95 Section   10.    TAXES AND
EXPENSES    95 Section   11.    WAIVERS; INDEMNIFICATION    96     11.1.   
Demand; Protest; etc    96     11.2.    The Lender Group’s Liability for
Collateral    96     11.3.    Indemnification    96 Section   12.    NOTICES   
97 Section   13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    98 Section  
14.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    100     14.1.   
Assignments and Participations    100     14.2.        Successors    103 Section
  15.    AMENDMENTS; WAIVERS    103     15.1.    Amendments and Waivers    103  
  15.2.    Replacement of Holdout Lender    104     15.3.    No Waivers;
Cumulative Remedies    105 Section   16.    AGENT; THE LENDER GROUP    105    
16.1.    Appointment and Authorization of Agent    105     16.2.    Delegation
of Duties    106     16.3.    Liability of Agent    106     16.4.    Reliance by
Agent    106     16.5.    Notice of Default or Event of Default    107

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

              Page


--------------------------------------------------------------------------------

    16.6.    Credit Decision    107     16.7.    Costs and Expenses;
Indemnification    108     16.8.    Successor Agent    108     16.9.    Agent in
Individual Capacity    109     16.10.        Lender in Individual Capacity   
109     16.11.    Payments to, and Distributions by, Agent    109     16.12.   
Duties in the Case of Enforcement    110     16.13.    Agent May File Proofs of
Claim    110     16.14.    Withholding Taxes    111     16.15.    Collateral
Matters    114     16.16.    Restrictions on Actions by Lenders; Sharing of
Payments    115     16.17.    Agency for Perfection    116     16.18.   
Payments by Agent to Lenders    116     16.19.    Concerning the Collateral and
Related Loan Documents    116     16.20.    Field Audits and Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
   116     16.21.    Several Obligations; No Liability    117     16.22.   
Legal Representation of Agent    117 Section   17.    GUARANTY    118     17.1.
   Guarantees by the Guarantors    118     17.2.    Guarantees Absolute    118  
  17.3.    Effectiveness; Enforcement    119     17.4.    Waiver    120    
17.5.    Subordination; Subrogation    120     17.6.    Payments    120    
17.7.    Receipt of Information    121

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

              Page


--------------------------------------------------------------------------------

Section   18.    GENERAL PROVISIONS    121     18.1.    Expenses    121    
18.2.    Effectiveness    121     18.3.    Section Headings    122     18.4.   
Interpretation    122     18.5.    Severability of Provisions    122     18.6.
   Amendments in Writing    122     18.7.    Counterparts; Telefacsimile
Execution    122     18.8.    Revival and Reinstatement of Obligations    122  
  18.9.    Confidentiality    122     18.10.        Integration    123    
18.11.    West Marine Products as Agent for Borrowers    123     18.12.   
Judgment Currency; Contractual Currency    124     18.13.    USA Patriot Act   
125

 

vii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

The following exhibits and schedules have been omitted and will be provided to
the Commission upon request.

 

Exhibit A-1      Form of Assignment and Acceptance Exhibit B-1      Form of
Borrowing Base Certificate Exhibit L-1      Form of LIBOR Notice Exhibit N-1
     Form of Note Exhibit S-1      Form of Security Agreement of West Marine
Canada Schedule A-1      Agent’s Account Schedule D-1      Designated Account
Schedule 2.11      Existing Letters of Credit Schedule 5.17      Deposit
Accounts and Securities Accounts Schedule 7.18      Deposit Accounts, Credit
Card Agreements

 

viii



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as amended and in effect from time to time,
this “Agreement”), is entered into as of December 29, 2005 by and among, on the
one hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as, a “Lender” and collectively as, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as issuing bank, and WELLS FARGO RETAIL FINANCE, LLC, a Delaware
limited liability company, as the arranger and administrative agent for Lenders,
and, on the other hand, WEST MARINE PRODUCTS, INC., a California corporation
(“West Marine Products”), and each Person identified on the signature pages
hereof as a “Borrower” (such Persons, together with West Marine Products, are
referred to hereinafter each individually as, a “Borrower” and, collectively, as
the “Borrowers”) and each Person identified on the signature pages hereof as a
“Guarantor” (such Persons are referred to hereinafter each individually as, a
“Guarantor” and, collectively, as the “Guarantors”).

 

The parties agree as follows:

 

Section 1. DEFINITIONS AND CONSTRUCTION.

 

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

 

“Accordion Activation” has the meaning set forth in Section 2.2(h).

 

“Accordion Activation Fee” means a fee in an amount equal to (i) 0.15% of the
applicable Accordion Amount in the event an Accordion Activation occurs on or
prior to the first anniversary of the Closing Date or (ii) 0.10% of the
Accordion Amount in the event an Accordion Activation occurs after the first
anniversary of the Closing Date but prior to the Maturity Date, in either case,
payable to the Agent, for the account of the applicable Accordion Lenders, on
the effective date of the Accordion Activation effected in accordance with
Section 2.2(h).

 

“Accordion Amount” has the meaning set forth in Section 2.2(h).

 

“Accordion Commitment” means the commitments of Accordion Lenders to fund the
Accordion Amount as set forth in Section 2.2(h).

 

“Accordion Lenders” means after the Accordion Activation, the Lenders identified
as “Accordion Lenders” on Schedule C-1 to this Agreement and, when used in the
context of a particular Accordion Commitment, shall mean Accordion Lenders
having that Accordion Commitment.

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.

 

“Accounts” means an “account” (as such term is defined in the Code), and any and
all supporting obligations in respect thereof.



--------------------------------------------------------------------------------

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of any Loan Party or its Subsidiaries.

 

“Adjusted Availability” means as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
(x) the Borrowing Base, minus (y) the Revolver Usage (in each case, determined
after giving effect to all sublimits and Reserves then applicable hereunder).

 

“Adjustment Date” means the first day of the Fiscal Month immediately following
the Fiscal Month in which a Borrowing Base Certificate is to be delivered
pursuant to Section 6.2.

 

“Administrative Borrower” has the meaning set forth in Section 18.11.

 

“Advances” has the meaning set forth in Section 2.1.

 

“Affiliate” means, as to any Person, (a) any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person or (b) each of such Person’s officers, directors, joint venturers and
partners; provided, however, that in no case shall the Agent or any Lender be
deemed to be an Affiliate of any Loan Party or any of its Subsidiaries for
purposes of this Agreement. As used in this definition, “control” (and the
correlative terms, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of Stock, by contract or
otherwise); provided, however, that, for purposes of the definition of “Eligible
Accounts” and Section 7.12 hereof: (a) any Person that owns directly or
indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person; and
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person.

 

“Agent” means WFRF, solely in its capacity as administrative agent for Lenders
hereunder and any other holder of Obligations, and any successor thereto.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, partners, investors, attorneys, and agents.

 

“Agent’s Account” means the account identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by the Loan Parties or their
Subsidiaries to Agent under this Agreement or the other Loan Documents.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means for each period commencing on an Adjustment Date
through the date immediately preceding the next Adjustment Date (each a “Rate
Adjustment Period”), the applicable margin set forth below with respect to
Availability based on the average Availability for the Fiscal Quarter most
recently ended prior to the applicable Rate Adjustment Period:

 

Level

--------------------------------------------------------------------------------

  

Performance Criteria

--------------------------------------------------------------------------------

   Prime Rate
Margin


--------------------------------------------------------------------------------

    LIBOR Rate
Margin


--------------------------------------------------------------------------------

    Documentary
Letters of
Credit


--------------------------------------------------------------------------------

    Standby Letters
of Credit


--------------------------------------------------------------------------------

 

I

   Availability greater than or equal to $100,000,000    -0.25 %   1.00 %   0.50
%   1.00 %

II

   Availability greater than or equal to $75,000,000 and less than $100,000,000
   0.00 %   1.25 %   0.75 %   1.25 %

III

   Availability greater than or equal to $40,000,000 and less than $75,000,000
   0.00 %   1.50 %   1.00 %   1.50 %

IV

   Availability less than $40,000,000    0.25 %   1.75 %   1.25 %   1.75 %

 

Notwithstanding the foregoing, (a) for Advances outstanding and Letter of Credit
fees payable during the period commencing on the Closing Date and ending on
June 30, 2006, the Applicable Margin shall be the Applicable Margin set forth in
Level II above, and (b) if Administrative Borrower fails to deliver any
Borrowing Base Certificate pursuant to Section 6.2 hereof then, for the period
commencing on the next Adjustment Date to occur subsequent to such failure
through the date immediately following the date on which such Borrowing Base
Certificate is delivered, the Applicable Margin shall be the highest Applicable
Margin set forth above.

 

“Approved Broker or Forwarder” means a customs broker or freight forwarder
selected by Borrowing Group acceptable to Agent in its Permitted Discretion (and
which may be affiliated with one of the Lender Group) to perform port of entry
services, to accept and process Inventory imported by a member of the Borrowing
Group and who has executed and delivered to the Agent a customs broker agreement
or freight forwarder agreement, as applicable, in form and substance reasonably
satisfactory to Agent, which agreement has also been duly executed and delivered
to Agent by the applicable member of the Borrowing Group.

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

3



--------------------------------------------------------------------------------

“Authorized Person” means the Chief Executive Officer, President, Chief
Financial Officer, Vice President - Financial Planning & Analysis, Treasurer,
Assistant Treasurer, Secretary, Assistant Secretary, Controller or Assistant
Controller of any Loan Party.

 

“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
(x) the lesser of (i) the Maximum Revolver Amount and (ii) the Borrowing Base,
minus (y) the Revolver Usage (in each case, determined after giving effect to
all sublimits and Reserves then applicable hereunder).

 

“Bailee Acknowledgment” means a record in form and substance satisfactory to
Agent (determined in its Permitted Discretion) authenticated by any bailee,
warehouseman or other third party in possession of any Inventory acknowledging
that it holds possession of the applicable Inventory for the benefit of Agent,
on behalf of the Lender Group.

 

“Bank Products” means any financial accommodation extended to any Loan Party or
its Subsidiaries by a Bank Product Provider (other than pursuant to this
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under any Hedge Agreement.

 

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time by any Loan Party in connection with any of the
Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to a Bank
Product Provider pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that a Borrower is obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to such
Loan Party or its Subsidiaries pursuant to the Bank Product Agreements.

 

“Bank Product Provider” means Wells Fargo, any Lender or any of their respective
Affiliates.

 

“Bank Product Reserves” means, as of any date of determination, the amount of
reserves that Agent in its Permitted Discretion has established (based upon the
applicable Bank Product Provider’s exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.

 

4



--------------------------------------------------------------------------------

“Base LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate
Loan, the rate of interest equal to (i) the rate determined by the Agent at
which Dollar deposits for such Interest Period are offered based on information
presented on Page 3750 of the Dow Jones Market Service (formerly known as the
Telerate Service) as of 11:00 a.m. (London time) on the second Business Day
prior to the first day of such Interest Period, divided by (ii) a number equal
to 1.00 minus the Eurocurrency Reserve Rate. If the rate described above does
not appear on the Dow Jones Market Service on any applicable interest
determination date, the LIBOR Rate shall be the rate (rounded upward, if
necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such LIBOR Rate Loan which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. (London
time), on the second Business Day prior to the first day of such Interest Period
as selected by the Agent. The principal London office of each of the four major
London banks will be requested to provide a quotation of its Dollar deposit
offered rate. If at least two such quotations are provided, the rate for that
date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided as requested, the rate for that date will be determined on the
basis of the rates quoted for loans in Dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. (New York, New York time), on the second
Business Day prior to the first day of such Interest Period. In the event that
the Agent is unable to obtain any such quotation as provided above, it will be
considered that LIBOR Rate pursuant to a LIBOR Rate Loan cannot be determined.

 

“Benefit Plan” means, collectively, (a) a “defined benefit plan” (as defined in
Section 3(35) of ERISA) subject to Title IV of ERISA for which any Loan Party or
any Subsidiary or ERISA Affiliate of any Loan Party has been an “employer” (as
defined in Section 3(5) of ERISA) within the past six years and (b) any
“registered pension plan” as defined in subsection 248(1) of the Income Tax Act
(Canada) that is a defined benefit plan in which any Loan Party or any
Subsidiary has been a participating employer within the past six years.

 

“Bingham” has the meaning as set forth in Section 16.22.

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.

 

“Books” means all of each Loan Party’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including without limitation all of its
Records indicating, summarizing, or evidencing its assets (including the
Collateral) or liabilities, all of each Loan Party’s or its Subsidiaries’
Records relating to its or their business operations or financial condition or
relating to its or their account debtors and amounts owing from account debtors,
and all of each Loan Party’s or its Subsidiaries’ goods or General Intangibles
related to such information).

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by Lenders (or Agent, on behalf thereof), or by Swing Lender in the case of
Swing Loans, in each case, to Administrative Borrower, as the case may be.

 

“Borrowing Base” means, as of any date of determination, an amount equal to:

 

(a) the lesser of (i) 85% of the Net Retail Liquidation Value of Eligible
Inventory and (ii) 75% of the Cost of Eligible Inventory owned by a member of
the Borrowing Group; provided, however, that during the Seasonal Period, the
advance rate shall be the lesser of (x) 90% of the Net Retail Liquidation Value
of Eligible Inventory owned by a member of the Borrowing Group and (y) 80% of
the Cost of Eligible Inventory owned by a member of the Borrowing Group, plus

 

(b) 85% of the face amount of Eligible Credit Card Receivables of a member of
the Borrowing Group, plus

 

(c) 85% of the face amount of Eligible Accounts (other than Eligible Accounts
constituting Eligible Credit Card Receivables and included in clause (b) above)
of a member of the Borrowing Group, plus

 

(d) 100% of cash and Cash Equivalents pledged to the Agent and held by the Agent
in a segregated investment account (a “Segregated Account”), minus

 

(e) the aggregate of such Reserves as may have been established by Agent from
time to time in its Permitted Discretion.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1,
with respect to the Borrowing Base and as such form may be revised from time to
time by Agent.

 

“Borrowing Group” means, collectively, each Borrower and West Marine Canada.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the States of New York or
Massachusetts, except that, if a determination of a Business Day shall relate to
a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

 

“Business Plan” means the set of Projections of Parent and its Subsidiaries for
the one (1) year period following the Closing Date (on a month by month basis),
in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent, together with any amendment, modification or
revision thereto approved by Agent in its Permitted Discretion.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capitalized Lease that are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

 

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the period commencing with the failure by Borrowers to
maintain Adjusted Availability in an amount of less than the lesser of
(i) $15,000,000 and (ii) 7.50% of the Borrowing Base at any time and, in each
case, ending with the occurrence of a Cash Dominion Release Event; provided,
however that no more than three (3) Cash Dominion Release Events may occur in
any 365 day period.

 

“Cash Dominion Release Event” means that Borrowers shall have maintained
Adjusted Availability in an amount of not less than $25,000,000 for a period of
thirty (30) consecutive days as evidenced by a Borrowing Base Certificate
delivered to Agent; provided, however that no more than three (3) Cash Dominion
Release Events may occur in any 365 day period.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the highest ratings obtainable from either S&P or
Moody’s, (c) commercial paper maturing no more than 1 year from the date of
acquisition thereof and, at the time of acquisition, having a rating of A-1 or
P-1, or better, from S&P or Moody’s, respectively, (d) certificates of deposit
or bankers’ acceptances maturing within 1 year from the date of acquisition
thereof issued by any bank organized under the laws of the United States having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) demand Deposit Accounts maintained with any bank organized
under the laws of the United States or any state thereof so long as the amount
maintained with any individual bank is less than $100,000 and is insured by the
Federal Deposit Insurance Corporation, and (f) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.

 

“Cash Management Bank” has the meaning set forth in Section 2.6(a).

 

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) (excluding for this purpose any
member of the Repass Control Group) becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 33 1/3%, or more,
of the Stock of Parent, having the right to vote for the election of members of
the Board of Directors, or (b) Parent or a Borrower shall cease to own and
control, directly or indirectly, 100% of the outstanding capital stock or other
equity interests of any Subsidiary of Parent, including the Borrowers, or a
Subsidiary of such Borrower, as the case may be, other than with respect to
(i) any Subsidiary the Stock of which was sold or otherwise disposed of in a
transaction permitted by Section 7.4, or (ii) any Subsidiary that is merged or
consolidated in a transaction permitted by Section 7.4, or (c) a majority of the
members of the Board of Directors do not constitute Continuing Directors.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth in
Section 3.1 either have been satisfied or have been waived.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means, collectively, (i) in respect of West Marine Canada, all
personal property in which Liens are purported to be granted pursuant to the
Security Agreement to which West Marine Canada is a party as security for the
Obligations; and (ii) in respect of the Loan Parties, all right, title and
interest of each Loan Party in and to each of the following, wherever located
and whether now owned or hereafter acquired or arising:

 

(a) all of its Accounts,

 

(b) all of its Books relating to the Specified Collateral,

 

(c) all of its Deposit Accounts (other than Deposit Accounts relating to payroll
obligations, tax liabilities, third party funds and segregated accounts into
which proceeds of assets that do not constitute Collateral are deposited),

 

(d) all of its Documents (including without limitation all bills of lading,
warehouse receipts and other documents of title, whether negotiable or
non-negotiable) covering any Inventory,

 

(e) all of its General Intangibles directly arising out of or directly relating
to the Specified Collateral,

 

(f) all of its Inventory,

 

(g) all of its Investment Property consisting of cash and Cash Equivalents
(including all Cash Equivalents held in Securities Accounts) directly relating
to the Specified Collateral, and any cash or Cash Equivalents held in a
Segregated Account,

 

(h) all of its Negotiable or Transferable Collateral directly arising out of or
directly relating to the Specified Collateral,

 

(i) money (other than money placed into an escrow account in connection with
sale leaseback transactions permitted by Section 7.5 or arising from the
proceeds of assets that do not constitute Collateral), and

 

(j) all Proceeds and products of any of the foregoing, whether tangible or
intangible, including proceeds of insurance covering any or all of the
foregoing, and any and all Collateral, money, or other tangible or intangible
property resulting or arising directly from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein.

 

8



--------------------------------------------------------------------------------

“Collateral Access Agreement” means a waiver or consent in form and substance
reasonably satisfactory to Agent executed by a lessor of Real Property leased by
a member of the Borrowing Group or any other Person having a Lien upon, or
having rights or interests in the Inventory pledged hereunder and shall include
a Bailee Acknowledgment.

 

“Collateral Documents” means, collectively, each Security Agreement, each
Guaranty Agreement, each Collateral Access Agreement, each Control Agreement,
each Credit Card Agreement, each Bailee Acknowledgment, and all other
instruments or documents delivered by a Loan Party pursuant to this Agreement or
any of the other Loan Documents in order to grant to the Agent, for the benefit
of the Lender Group and the Bank Product Providers, a Lien on any Collateral of
that Loan Party as security for the Obligations.

 

“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds and
proceeds of cash sales) of the Borrowing Group received from the sale or other
disposition of Collateral.

 

“Commitment” means with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 (as the same may be adjusted pursuant to an Accordion Activation) or in the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

 

“Concentration Account” has the meaning set forth in Section 2.6(a).

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the then Continuing Directors.

 

“Contractual Currency” has the meaning set forth in Section 18.12(d).

 

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by the applicable member of the
Borrowing Group, Agent, and the applicable securities intermediary or bank,
which agreement is sufficient to give Agent “control” over the subject
Securities Account, Deposit Account or Investment Property in accordance with
the Code.

 

“Cost” means the calculated cost of purchases, as determined from invoices
received by a member of the Borrowing Group, such member of the Borrowing
Group’s purchase journal or stock ledger, based upon such member of the
Borrowing Group’s accounting practices, known to Agent, which practices are in
effect on the date on which this Agreement was executed or subsequently adopted
with the written approval of Agent. “Cost” does not include the value of any
capitalized costs unrelated to the acquisitions of Inventory used in the
Borrowing Group’s calculation of cost of goods sold, but may include other
charges used in such member of the Borrowing Group’s determination of cost of
goods sold and bringing goods to market, all within Agent’s Permitted Discretion
and in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent and each of which is
among Agent, the applicable member of the Borrowing Group and the applicable
Credit Card Processors.

 

“Credit Card Issuer” means, collectively, the issuers of (a) MasterCard or Visa
bank credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International,
American Express, Discover, and Diners Club (or their respective successors),
and (b) private label credit cards (other than co-branded credit cards with any
of the issuers listed in clause (a) above) of any member of the Borrowing Group,
provided, however, Accounts due from private label credit card issuers (other
than co-branded credit cards with any of the issuers listed in clause (a) above)
shall not be included in Eligible Credit Card Receivables unless and until
(i) Agent has completed a review of such Accounts, including, without
limitation, any agreements between a member of the Borrowing Group and a private
label credit card provider, the results of which shall be satisfactory to Agent
in its Permitted Discretion, and (ii) Agent has notified Administrative Borrower
of its consent to such inclusion and to the amount of any Reserves which shall
be taken in connection with such inclusion. Accordingly, the Borrowing Group
acknowledge and agree that Accounts due from private label credit card issuers
shall not be included in the calculation of the Borrowing Base on the Closing
Date.

 

“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“Debtor Relief Law” means, collectively, the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-up Act (Canada), and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, dissolution or similar debtor relief
laws of the United States, Canada or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Prime Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Prime Rate Loans.

 

“Deposit Account” means any checking or other deposit account (as that term is
defined in the Code).

 

10



--------------------------------------------------------------------------------

“Designated Account” means, collectively, the Deposit Accounts of Administrative
Borrower identified on Schedule D-1.

 

“Designated Account Bank” means the banks identified on Schedule D-1.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Administrative Borrower to Agent regarding the extensions of credit to be made
on the Closing Date.

 

“Documents” means any document (as that term is defined in the Code).

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means each direct or indirect Subsidiary of Parent formed
under the laws of the United States, any state thereof or the District of
Columbia.

 

“Eligible Accounts” means those Accounts created by each member of the Borrowing
Group in the ordinary course of its business in connection with or that arise
out of its rendering of services or sale of goods, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:

 

(a) Accounts that the Account Debtor has failed to pay within 60 days of
original invoice due date or Accounts with selling terms of more than 60 days;

 

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above;

 

(c) Accounts with respect to which the Account Debtor is an Affiliate of a
member of the Borrowing Group or an employee or agent of a member of the
Borrowing Group or any Affiliate of a member of the Borrowing Group;

 

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional;

 

(e) Accounts that are not payable in Dollars or, in the case of Accounts owing
to West Marine Canada, Canadian Dollars;

 

(f) (i) in the case of Accounts owing to any member of the Borrowing Group
(other than West Marine Canada) with respect to which the Account Debtor either
(x) does not maintain its chief executive office in the United States, Puerto
Rico or a Permitted Overseas Account Jurisdiction, or (y) is not organized under
the laws of the

 

11



--------------------------------------------------------------------------------

United States, any state thereof, the District of Columbia, Puerto Rico or a
Permitted Overseas Account Jurisdiction, or (z) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, and (ii) in the case of Accounts owing to West
Marine Canada with respect to which the Account Debtor either (x) does not
maintain its chief executive office in Canada, the United States or a Permitted
Overseas Account Jurisdiction, or (y) is not organized under the laws of Canada,
any province or territory thereof, the United States, any state thereof, the
District of Columbia or a Permitted Overseas Account Jurisdiction, or (z) is the
government of any foreign country or sovereign state, or of any state, province,
territory, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, in
each case unless (1) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Agent (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent, or (2) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Agent;

 

(g) Accounts with respect to which the Account Debtor is (i) the United States
or any department, agency, or instrumentality of the United States (exclusive,
however, of Accounts with respect to which the applicable Borrower has complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC § 3727), or (ii) any state of the United States, (iii) Canada or any
department, agency, or instrumentality of Canada or (iv) any province or
territory of Canada;

 

(h) Accounts with respect to which the Account Debtor has or has asserted a
right of setoff, or has disputed its obligation to pay all or any portion of the
Account, to the extent of such claim, right of setoff, or dispute;

 

(i) Accounts with respect to an Account Debtor whose total obligations owing to
the members of the Borrowing Group, in the aggregate, exceed 10% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;

 

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any member of the Borrowing Group has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor;

 

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition;

 

12



--------------------------------------------------------------------------------

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien;

 

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor; or

 

(n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by any
member of the Borrowing Group of the subject contract for goods or services.

 

Notwithstanding the foregoing, that portion of the Borrowing Base attributable
to Eligible Accounts shall not exceed $10,000,000 at any time during the period
commencing on the Closing Date through and including the first anniversary of
the Closing Date. The foregoing amount may be increased on each anniversary of
the Closing Date thereafter, commencing on the first anniversary of the Closing
Date, by an amount equal to 50% of the amount then permitted hereunder in the
immediately preceding period.

 

“Eligible Boat Show Location” means any location within the United States or in
a province or territory of Canada in which a PPSA financing statement has been
filed naming West Marine Canada as debtor and Agent as secured party, in each
case, in which Inventory is temporarily stored for any period up to fourteen
consecutive days in connection with any “boat show”.

 

“Eligible Credit Card Receivables” means Eligible Accounts due to a member of
the Borrowing Group on a non recourse basis (other than customary charge backs
and customary fees) from a Credit Card Issuer or Credit Card Processor arising
in the ordinary course of business and net of such Credit Card Issuer’s or
Credit Card Processor’s expenses and chargebacks, which have been earned by
performance and are not deemed by Agent in its Permitted Discretion to be
ineligible for inclusion in the calculation of the Borrowing Base by virtue of
one or more of the excluding criteria set forth below. Unless otherwise approved
in writing by Agent, none of the following shall be deemed to be Eligible Credit
Card Receivables:

 

(a) Eligible Accounts that have been outstanding for more than five (5) days
from the date of the applicable sale;

 

(b) Eligible Accounts which are disputed, subject to recourse against a member
of the Borrowing Group, or with respect to which a claim, counterclaim, offset
or chargeback has been asserted (to the extent of such dispute, claim,
counterclaim, offset or chargeback); or

 

(c) Eligible Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the applicable Account Debtor’s
financial condition.

 

13



--------------------------------------------------------------------------------

“Eligible In-Transit Inventory” means Inventory of the applicable member of the
Borrowing Group that does not qualify as Eligible Inventory solely because such
Inventory is not at an Eligible Inventory Location, in transit among or to such
Eligible Inventory Locations or at a Permitted Overseas Inventory Jurisdiction,
and which meets all of the following criteria, which criteria may be revised by
Agent in its Permitted Discretion from time to time after the Closing Date:

 

(a) such Inventory currently is in transit (whether by vessel, air, or land) to
(i) an Eligible Inventory Location or a Permitted Overseas Inventory
Jurisdiction that is either a store location or subject of a Bailee
Acknowledgment or a Collateral Access Agreement, (ii) a location at which the
inventory ledger balance of the Inventory located at such location is (or will
be) less than $100,000 in the aggregate or (iii) an Eligible Boat Show Location
at which the inventory ledger balance of the Inventory located at such location
is (or will be) less than $2,500,000 in the aggregate;

 

(b) title to such Inventory has passed to the applicable member of the Borrowing
Group;

 

(c) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion;

 

(d) such Inventory is either (i) the subject of a negotiable document of title
that (x) is in the name of the Agent, a member of the Borrowing Group or an
Approved Broker or Forwarder and has not been consigned to any third parties
other than to the Agent, a member of the Borrowing Group or an Approved Broker
or Forwarder (either directly or by means of endorsements), (y) was issued by
the carrier or consolidator respecting the subject Inventory, and (z) is in the
possession of the Agent, a member of the Borrowing Group or an Approved Broker
or Forwarder; or (ii) at a port of entry in a State of the United States or a
Permitted Overseas Inventory Jurisdiction or, in the case of Inventory owned by
West Marine Puerto Rico, Puerto Rico or, in the case of Inventory owned by West
Marine Canada, in a province or territory of Canada in which a PPSA financing
statement has been filed naming West Marine Canada as debtor and Agent as
secured party; and

 

(e) Administrative Borrower has, concurrently with the delivery of any Borrowing
Base Certificate, provided a certificate to Agent that certifies that, to the
knowledge of the Borrowing Group, such Inventory meets all of the Borrowing
Group’s representations and warranties contained in the Loan Documents
concerning Eligible Inventory, that the Borrowing Group knows of no reason why
such Inventory would not be accepted by the applicable member of the Borrowing
Group when it arrives in the United States, Puerto Rico, Canada or a Permitted
Overseas Inventory Jurisdiction, as applicable, and that the shipment as
evidenced by the documents conforms to the related order documents.

 

Notwithstanding the foregoing, that portion of the Borrowing Base attributable
to Eligible In-Transit Inventory shall not exceed 20% of the Borrowing Base at
any time.

 

14



--------------------------------------------------------------------------------

In addition, Agent may revise from time to time the foregoing criteria with
respect to Inventory being subject to a negotiable document of title and modify
such criteria to include Inventory subject to non-negotiable documents and other
related parameters so long as Agent shall be satisfied in its Permitted
Discretion that (i) Agent shall have a valid and perfected first priority Lien
in such Inventory and (ii) the Borrowing Group shall provide to Agent all other
documentation, including opinions of counsel, reasonably satisfactory to Agent
which in Agent’s Permitted Discretion is appropriate to evidence Agent’s
perfected first priority Lien in such Inventory.

 

“Eligible Inventory” means (x) Eligible In-Transit Inventory, and (y) Inventory
of the Borrowing Group of such types, character, qualities and quantities, as
the Agent in its Permitted Discretion from time to time determines to be
acceptable for borrowing, and which Inventory (i) is located at an Eligible
Inventory Location or at a Permitted Overseas Inventory Jurisdiction of one of
the members of the Borrowing Group (or in-transit to or between any Eligible
Inventory Location), (ii) complies with each of the representations and
warranties respecting Eligible Inventory made by the Borrowing Group in the Loan
Documents and (iii) in which the Agent has a perfected first priority Lien.
Notwithstanding the foregoing, (i) that portion of the Borrowing Base
attributable to Eligible Inventory of West Marine Canada shall not exceed 10% of
the Borrowing Base at any time and (ii) that portion of the Borrowing Base
attributable to Eligible Inventory of West Marine Puerto Rico shall not exceed
10% of the Borrowing Base at any time.

 

“Eligible Inventory Locations” means, collectively, in respect of the Borrowing
Group, the locations in the United States and Puerto Rico and, in respect of
West Marine Canada, the locations in Canada, in each case, identified on
Schedule 5.4 attached hereto, and any Eligible Boat Show Location.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender and (e) any
other Person approved by Agent and the Issuing Lender.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials from (a) any assets,
properties, or businesses of any Loan Party, any Subsidiary of any Loan Party or
any predecessor in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of any Loan Party or any predecessor in interest.

 

15



--------------------------------------------------------------------------------

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Loan Party or
any Subsidiary of any Loan Party, relating to the environment, employee health
and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC §1251 et seq. the Toxic Substances Control Act, 15
USC §2601 et seq. the Clean Air Act, 42 USC §7401 et seq.; the Safe Drinking
Water Act, 42 USC §3803 et seq.; the Oil Pollution Act of 1990, 33 USC §2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC
§11001 et seq.; the Hazardous Material Transportation Act, 49 USC §1801 et seq.;
and the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent
it regulates occupational exposure to Hazardous Materials); any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means any Person which is treated as a single employer with a
Borrower under §414 of IRC.

 

“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.

 

“Europe” means, collectively, Austria, Belgium, Denmark, Finland, France,
Germany, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden,
the United Kingdom (or its political subdivisions) and Switzerland.

 

“Eurocurrency Reserve Rate” means for any day with respect to a LIBOR Rate Loan,
the maximum rate (expressed as a decimal) at which any bank subject thereto
would be required to maintain reserves under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D), if such liabilities were outstanding. The
Eurocurrency Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Rate.

 

“Event of Default” has the meaning set forth in Section 8.

 

16



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Taxes” means with respect to the Agent, any Lender, the Issuing Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable principal office is located or, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which a Loan Party or
Lender is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by a Loan Party under Section 2.15), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a change in law) to comply with Section 16.14(a) through
(c), except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Loan Party with respect to such withholding
tax pursuant to Section 16.14(i).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 14, 2004 (as amended) among the Parent, the Existing Lenders, Wells
Fargo Bank National Association, as administrative agent and arranger, Union
Bank of California, N.A. as syndication agent, and Bank of America, N.A., as
documentation agent.

 

“Existing Lenders” means each of the lenders signatory to the Existing Credit
Agreement and each of the other financial institutions party to the Existing
Credit Agreement as lenders thereunder from time to time.

 

“Existing Letters of Credit” has the meaning set forth in Section 2.11(a).

 

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Administrative Borrower and Agent.

 

“FEIN” means Federal Employer Identification Number.

 

“Fiscal Month” means one of the three fiscal periods in a Fiscal Quarter, the
first of such periods comprised of four weeks, the second of such periods
comprised of four weeks, and the third of such periods comprised of five weeks,
with each of the weeks in a Fiscal Quarter ending on a Saturday (except that the
last fiscal period in the last Fiscal Quarter of a 53 week year shall be six
weeks). There are twelve Fiscal Months in a Fiscal Year.

 

“Fiscal Quarter” means any fiscal quarter of any Loan Party and its
Subsidiaries.

 

“Fiscal Year” the fiscal year of any Loan Party and its Subsidiaries ending on
the Saturday closest to December 31 of any calendar year.

 

17



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of Parent that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning set forth in Section 2.12(b)(2).

 

“GAAP” means generally accepted accounting principles that are (i) recognized as
such by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any generally recognized successor of any of
the foregoing), and (ii) consistently applied with past financial statements of
Loan Parties adopting the same principles. If any change in any accounting
practice is required by the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or any successor of any of the
foregoing) in order for such principle or practice to continue as a generally
accepted accounting principle or practice, all reports and financial statements
required hereunder or in connection herewith may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender, and Administrative Borrower and Required Lenders agree to such
change.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code).

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, unanimous shareholders agreements or
declarations, or other organizational documents of such Person.

 

“Governmental Authority” means any foreign, federal, state, provincial,
municipal, local, or other governmental or administrative body, instrumentality,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 17
hereof.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

18



--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” have the respective meanings set forth in the
preamble to this Agreement and, as of the Closing Date, shall include,
collectively, the Parent and West Marine Canada and, on and after the Closing
Date, shall include, collectively, each other Person executing a joinder to this
Agreement as “Guarantor” and a “Loan Party” hereunder.

 

“Guaranty” means the guaranty set forth in Section 17 hereof.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between a Loan Party and a Bank Product
Provider, which provide for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging such Loan
Party’s exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.

 

“Holdout Lender” has the meaning set forth in Section 15.2.

 

“Indebtedness” As to any Person means, without duplication: (a) all obligations
for borrowed money, (b) all obligations evidenced by bonds, debentures, notes,
or other similar instruments and all reimbursement or other obligations in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations as a lessee under Capital Leases,
(d) all obligations or liabilities of others secured by a Lien on any asset of a
Person or its Subsidiaries, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business), (f) all
obligations owing under hedge agreements or similar agreements, (g) every
obligation of such Person (an “equity related purchase obligation”) to purchase,
redeem, retire or otherwise acquire for value any shares of Stock issued by such
Person or any rights measured by the value of such Stock, (h) every obligation
in respect of Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law, (i) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (h) above, and
(j) every obligation of such Person under any Synthetic Lease.

 

19



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision any Debtor Relief Law, or under any other state, provincial,
federal or foreign bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

“Insurance Reserves” means such reserves as may be established from time to time
during the continuance of a Cash Dominion Event by Agent in its Permitted
Discretion with respect to the insurance of the Loan Parties.

 

“Interest Payment Date” means (a) as to any Prime Rate Loan, on the first day of
the calendar month with respect to interest accrued during such prior calendar
month; and (b) as to any LIBOR Rate Loan in respect of which the Interest Period
is (i) 3 months or less, the last day of such Interest Period and (ii) more than
3 months, the date that is 3 months from the first day of such Interest Period
and, in addition, the last day of such Interest Period.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Prime Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter, as applicable;
provided, however, that (i) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(iii) through (v) below) to the next succeeding Business Day, (ii) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (iii) any Interest Period that would end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (iv) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, 3, or 6 months after the
date on which the Interest Period began, as applicable, and (v) Borrowers (or
Administrative Borrower on behalf thereof) may not elect an Interest Period
which will end after the Maturity Date; provided, however, that if any Interest
Period would end on a day that is not a Business Day, that Interest Period shall
end on the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day and any Interest Period that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date.

 

“Inventory” means “inventory” (as that term is defined in the Code).

 

20



--------------------------------------------------------------------------------

“Inventory Reserves” means such reserves as may be established from time to time
by Agent in its Permitted Discretion with respect to the determination of the
saleability, at retail, of the Eligible Inventory or which reflect such other
factors as affect the market value of the Eligible Inventory. Without limiting
the generality of the foregoing, Inventory Reserves may include (but are not
limited to) (a) reserves based on obsolescence or inventory shrinkage, (b) the
estimated reclamation claims of unpaid sellers of Inventory sold to a member of
the Borrowing Group, (c) change in Inventory character, composition or mix,
(d) imbalance of Inventory, retail markdowns or markups inconsistent with prior
period practice and performance, current business plans, or advertising calendar
and planned advertising events, (e) the change in the Net Retail Liquidation
Value of the Inventory, or (f) as reasonably required by Agent to protect
Collateral value based upon changes to the ordinary course of business of the
Borrowing Group.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commissions, loans and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), purchases or other acquisitions of Indebtedness,
Stock, or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), and any other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP.

 

“Investment Property” means “investment property” (as that term is defined in
the Code), and any and all supporting obligations in respect thereof.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“IRS” means the United States Internal Revenue Service or any successor thereto.

 

“Issuing Lender” means Wells Fargo in its capacity as Issuing Lender for the
purpose of issuing Letters of Credit and its successors and assigns.

 

“Judgment Conversion Date” has the meaning set forth in Section 18.12(a).

 

“Judgment Currency” has the meaning set forth in Section 18.12(a).

 

“L/C Authorized Person” means any officer or employee of a Borrower.

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include Accordion Lenders, Issuing Lender, Swing
Lender and any other Person made a party to this Agreement in accordance with
the provisions of Section 14.1.

 

“Lender Group” means, individually and collectively, each Lender (including the
Issuing Lender) and Agent.

 

“Lender Group Expenses” has the meaning set forth in Section 18.1 hereof.

 

21



--------------------------------------------------------------------------------

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, attorneys
and agents of such Lender.

 

“Letter of Credit” has the meaning set forth in Section 2.11(a).

 

“Letter of Credit Sublimit” means $50,000,000.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit, plus the aggregate amount
of all unreimbursed L/C Disbursement Obligations (other than L/C Disbursement
Obligations which, pursuant to Section 2.11(d), have been deemed Advances
hereunder).

 

“LIBOR Deadline” has the meaning set forth in Section 2.12(b)(1).

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning set forth in Section 2.12(a).

 

“LIBOR Rate” means, for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage. The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest is based
on the common law, statute, or contract, whether such interest is recorded or
perfected, and whether such interest is contingent upon the occurrence of some
future event or events or the existence of some future circumstance or
circumstances, including the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale, trust receipt or other title
retention agreement, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.9.

 

“Loan Documents” means this Agreement, the Collateral Documents, the Bank
Product Agreements, the Disbursement Letter, the Fee Letter, the Perfection
Certificate, the Letters of Credit, any certificates (including without
limitation, the Borrowing Base Certificate) from time to time delivered by any
Loan Party pursuant to this Agreement or any other Loan Document, any Note or
Notes executed by the Borrowers in connection with this Agreement and payable to
a member of the Lender Group, Uniform Commercial Code financing statements and
PPSA financing statements required under this Agreement, and any other agreement
entered into, now or in the future, by any Loan Party and the Lender Group in
connection with this Agreement.

 

22



--------------------------------------------------------------------------------

“Loan Party” means the Parent, each Borrower, each Guarantor and any other
Person which may hereafter become a party as a borrower or guarantor to any Loan
Document, and “Loan Parties” means all such Persons, collectively.

 

“Local Account” has the meaning set forth in Section 2.6(a).

 

“Material Adverse Change” means any event, occurrence or circumstance which
(a) has any material adverse effect whatsoever upon the validity or
enforceability of any Loan Document, (b) has a material adverse effect upon the
business, operations, results of operations, assets, liabilities or financial
condition of the Loan Parties taken as a whole, (c) has materially impaired the
ability of any Loan Party to perform its obligations under the Loan Documents to
which it is a party, including, without limitation, to pay the Obligations or
Guaranteed Obligations, as applicable, or the ability of the Lender Group to
enforce the Obligations or realize upon the Collateral, (d) has a material
adverse effect on the rights and remedies of the Agent or any Lender under this
Agreement, the other Loan Documents or any related document, instrument or
agreement, (e) has a material adverse effect on the value of the Collateral or
the amount the Agent would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral or (f) a material impairment of the validity, enforceability,
attachment, perfection or priority of Agent’s Liens with respect to the
Collateral. Notwithstanding the foregoing, none of the events, occurrences or
circumstances listed on Schedule M-1 or the effects of any thereof on any Loan
Party shall be deemed to result in a Material Adverse Change.

 

“Maturity Date” means December 31, 2010 and as such date may be modified
pursuant to Section 3.4.

 

“Maximum Revolver Amount” means the aggregate amount of all Advances and Letter
of Credit Usage that may be borrowed by or made to Borrowers under this
Agreement, as such amount may be increased or decreased from time to time in
accordance with this Agreement; provided, however, that the Maximum Revolver
Amount shall in no event exceed (a) $225,000,000 prior any exercise by the
Borrowers of the Accordion Activation and (b) up to $250,000,000 after
Borrowers’ exercise of the Accordion Activation, as may be reduced by Borrowers
from time to time in accordance with Section 3.5.

 

“Minimum Adjusted Availability Requirement” means, as of any date of
determination, the lesser of (a) $15,000,000 and (b) 7.5% of the Borrowing Base.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of §3(37)
of ERISA maintained or contributed to by any Loan Party or any ERISA Affiliate.

 

“Negotiable or Transferable Collateral” means collectively, letters of credit,
letter of credit rights, instruments, promissory notes, drafts, documents, and
chattel paper (including electronic chattel paper and tangible chattel paper),
and any and all supporting obligations in respect thereof.

 

23



--------------------------------------------------------------------------------

“Net Liquidation Percentage” means, at any date of determination, the percentage
of the Cost value of the Borrowing Group’s Eligible Inventory that is estimated
to be recoverable in an orderly liquidation of such Eligible Inventory, net of
liquidation expenses, such percentage to be as determined from time to time by
Agent in its Permitted Discretion or by a qualified appraisal company selected
by Agent.

 

“Net Retail Liquidation Value” means, at any date of determination, the result
(expressed in Dollars) of the Net Liquidation Percentage times the Cost value of
Eligible Inventory as of such date.

 

“Note” or “Notes” means one or more of the promissory notes issued pursuant to
Section 2.1(k) to evidence the Advances hereunder and substantially in the form
of Exhibit N-1 annexed hereto, as amended, endorsed or otherwise modified from
time to time.

 

“Obligation Currency” has the meaning set forth in Section 18.12(a).

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
Bankruptcy and Insolvency Act (Canada) or Companies’ Creditors Arrangement Act
(Canada) would have accrued), contingent reimbursement obligations with respect
to outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Accounts pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, Bankruptcy and Insolvency Act (Canada) or Companies’
Creditors Arrangement Act (Canada) would have accrued), guaranties, covenants,
and duties of any kind and description owing by any Loan Party to the Lender
Group pursuant to or evidenced by the Loan Documents or Hedge Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
the Loan Parties are required to pay or reimburse by the Loan Documents, by law,
or otherwise, and (b) all Bank Product Obligations. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any Insolvency Proceeding. For the purposes of Sections 2.5(a)
and 16.1, the definition of Required Lenders, and determining whether an
Overadvance has occurred under Section 2.2, the term “Obligations” shall not
include Bank Product Obligations.

 

“Originating Lender” has the meaning set forth in Section 14.1(e).

 

“Overadvance” has the meaning set forth in Section 2.4.

 

“Parent” means West Marine, Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 14.1(e).

 

24



--------------------------------------------------------------------------------

“Pay-Off Letter” means a letter, in form and substance satisfactory to Agent,
from Wells Fargo Bank, National Association, as administrative agent for the
Existing Lenders to Agent respecting the amount necessary to repay in full all
of the obligations of Borrowers and their Subsidiaries owing to Existing Lenders
and obtain a release of all of the Liens existing in favor of Existing Lenders
in and to the assets of Borrowers and their Subsidiaries pursuant to the
Existing Credit Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

“Perfection Certificate” means the Perfection Certificate submitted by
Administrative Borrower to Agent with respect to each Loan Party, together with
such Loan Party’s completed responses to the inquiries set forth therein, the
form and substance of each such responses to be satisfactory to Agent.

 

“Permitted Acquisitions” means acquisitions of all or substantially all of the
assets of a Person in or of any division or business line of a Person or Stock
of a Person, provided, that (a) Agent shall receive at least 3 Business Days
prior written notice of such acquisition, which notice shall include a
reasonably detailed description of such acquisition, (b) such assets are located
in the United States or Puerto Rico (or, subject to the prior written consent of
the Agent, assets located in Australia or Europe) or, in the case of
acquisitions by West Marine Canada, Canada, as applicable (except that such
location requirement shall not apply to acquisitions of assets or stores from a
licensee or franchisee of any Loan Party) and are those assets of a business
that would comply with Section 6.5(c), and which business would not subject
Agent or any Lender to regulatory or third party approvals in connection with
the exercise of its rights and remedies under this Agreement or any Loan
Documents, (c) no Default or Event of Default exists prior to or immediately
after the execution of the definitive agreement for such acquisition, (d) Agent
is granted, to the extent and in accordance with the scope required by
Section 4, a valid first priority perfected security interest in the assets so
acquired to the extent such assets fall within the definition of the term
“Collateral” (subject to any Permitted Liens) and the applicable Loan Party
shall have delivered to Agent evidence reasonably satisfactory to Agent that all
liens and encumbrances with respect to the assets so acquired, other than
Permitted Liens, have been discharged in full, (e) the seller of such assets or
capital Stock is not an Affiliate of any Loan Party, (f) the terms of such
acquisition are on an arms length basis, (g) Section 6.14 is complied with at
the time of consummation of such acquisition (or concurrently therewith),
(h) the board of directors and (if required by applicable law) the shareholders,
or the equivalent thereof, of the business to be acquired has approved such
acquisition in the event such Permitted Acquisition would result in a change of
control of the acquired Person, (i) the applicable Loan Party shall have
delivered to Agent certified copies of the acquisition agreements and all other
material documents, contracts and agreements entered into by such Loan Party in
connection therewith, (j) no additional Indebtedness shall be incurred assumed
or otherwise be reflected on a consolidated balance sheet of Parent after giving
effect to such acquisition, except (I) Advances made hereunder, (II) ordinary
course trade payables, accrued expenses and unsecured Indebtedness of Loan
Parties and (III) Indebtedness otherwise permitted under Section 7.1, and
(k) after giving effect to any such acquisition, Availability shall not be less
than $30,000,000 and the Administrative Borrower shall have delivered to Agent a
Borrowing Base Certificate and Projections demonstrating that Borrowers shall
have Availability of at least $30,000,000 at all times for the six month period
immediately succeeding such acquisition.

 

25



--------------------------------------------------------------------------------

In addition, the Accounts shall not be included in Eligible Accounts and the
Inventory so acquired shall not be included in Eligible Inventory, unless and
until (i) Agent has completed a review of such assets (which Agent shall do
within a commercially reasonable period following a written request from
Administrative Borrower for the same), the results of which shall be
satisfactory to Agent in its Permitted Discretion, and (ii) Agent has notified
Administrative Borrower in writing of its consent to such inclusion and to the
amount of any Reserves which shall be taken in connection with such inclusion.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment exercised in a manner consistent with its customary practices.

 

“Permitted Dispositions” means (a) sales or other dispositions by any Loan Party
of Property that (i) is substantially worn, damaged, or obsolete in the ordinary
course of business or (ii) does not constitute Collateral, provided that, (x) in
respect of sales and other dispositions of Property that does not constitute
Collateral and that has a book value in excess of $5,000,000 in the aggregate,
the Agent shall have received at least three (3) Business Days’ prior written
notice of such sale or other disposition by the applicable Loan Party and (y) no
Default or Event of Default exists prior to or immediately after giving effect
to such sale or other disposition, (b) sales by any Loan Party of Inventory to
buyers in the ordinary course of business, (c) the use or transfer of money or
Cash Equivalents by any Loan Party in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents, (d) the licensing by any
Loan Party, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business, (e) a
disposition between the Loan Parties, (f) the surrender or waiver of contract
rights or the disposition, settlement, release or surrender of contract, tort or
other claims of any kind in the ordinary course of business, and (g) any
disposition for collection of defaulted receivables that arose in the ordinary
course of business.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances or
deposits made in connection with purchases of goods or services in the ordinary
course of business or Permitted Acquisitions, (d) Investments received in
settlement of amounts due to a Loan Party effected in the ordinary course of
business or owing to such Loan Party as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of such Loan Party, (e)(i) Investments in Parent, (ii) Investments in a
Borrower, (iii) Investments in a Subsidiary of any Borrower that is a Guarantor
hereunder, and (iv) to the extent otherwise permitted hereunder, Investments in
any Person who, simultaneously with such Investment, becomes a Subsidiary of
Parent and complies with Section 6.14 hereof, (f) other Investments so long as
after giving effect to such Investments, Availability shall not be less than
$30,000,000 and the Administrative Borrower shall have delivered to Agent a
Borrowing Base Certificate and Projections demonstrating that Borrowers shall
have Availability of at least $30,000,000 at all times for the six month period
immediately succeeding such Investments, (g) Investments the net aggregate book
value of which does not at any time exceed the amount of $1,000,000,
(h) Investments ear-marked in the applicable Loan Party’s books of account to

 

26



--------------------------------------------------------------------------------

satisfy such Borrower’s liability under any non-qualified deferred compensation
plan for the benefit of their employees or directors and (i) so long as the
Revolver Usage (other than Letter of Credit Usage) is equal to $0, investments
in (x) commercial notes and bonds or variable rate demand notes, issued by any
commercial institution with a rating of not less than A, as determined by S&P or
Moody’s, (y) Eurodollar deposits, and (z) money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
the definition of “Cash Equivalents” or clause (h) hereof; provided, that
notwithstanding the foregoing clauses (a) through (i) above, no such Investments
shall be permitted during the continuance of a Default or Event of Default.

 

“Permitted Liens” means (a) Liens securing Obligations held by Agent for the
benefit of Agent, Lenders and Bank Product Providers, (b) Liens for unpaid taxes
or other governmental charges or accruals that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (c) existing Liens set forth on Schedule P-1,
(d) the interests of lessors under operating leases, (e) purchase money Liens or
the interests of lessors under Capitalized Leases to the extent that such Liens
or interests secure Permitted Purchase Money Indebtedness and so long as such
Lien attaches only to the asset purchased or acquired and the proceeds thereof,
(f) Liens arising by operation of law including those in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, processors, or suppliers,
incurred in the ordinary course of Borrowers’ business and not in connection
with the borrowing of money, and which Liens either (I) are for sums not yet
delinquent, or (II) are the subject of Permitted Protests, (g) Liens arising
from deposits made in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens or deposits to secure performance of bids,
tenders, or leases incurred in the ordinary course of business and not in
connection with the borrowing of money, (i) Liens granted as security for surety
and performance bonds in the ordinary course of business or appeal bonds,
(j) Liens resulting from any judgment or award that is not an Event of Default
hereunder, (k) with respect to any Real Property, easements, rights of way,
minor encroachments, and zoning restrictions that do not materially interfere
with or impair the use or operation thereof, (l) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods, (m) Liens resulting from the
filing of precautionary UCC financing statements and PPSA financing statements
relating to operating leases of any Loan Party which are entered into in the
ordinary course of business and which are limited solely to the assets subject
thereto, (n) Liens on money placed in an escrow account in connection with sale
leaseback transactions permitted by Section 7.5, a Permitted Acquisition or
Permitted Disposition, (o) Liens consisting of any right of offset or bankers’
lien, on bank deposit accounts (other than the Concentration Accounts and
Deposit Accounts subject to a Control Agreement) maintained in the ordinary
course of business so long as such bank deposit accounts are (I) not established
or maintained for the purpose of providing such right of offset or bankers’
lien, and Liens of a collecting bank arising under the Code or the PPSA and (II)
under customary account agreements on checks and other items of payment in the
course of collection, (p) Liens on property or assets not constituting
Collateral, provided, that the Agent shall have received at least three
(3) Business Days’ prior written notice of the filing, registration, recording
or imposition of any such Liens on Property granted in any transaction which
has, together with any directly related transactions or series of similar
transactions, a book value in excess of $5,000,000, and (q) Liens on property at
the time a Loan Party acquired the property, including any acquisition by means
of a merger or consolidation with or into such Loan Party; provided, however,
that

 

27



--------------------------------------------------------------------------------

such Liens are not created, incurred or assumed in connection with, or in
contemplation of, such acquisition; provided, further, however, that such Lien
may not extend to any other property owned by such Loan Party.

 

“Permitted Overseas Account Jurisdiction” means any of Australia or a
jurisdiction located within Europe, provided that in respect of Accounts arising
from Account Debtors located in such jurisdictions (i) the Agent shall have
received (to the extent the Agent shall have requested the same) an audit in
form, scope and substance reasonably satisfactory to Agent and such other
documents and information as the Agent shall have reasonably requested and shall
have determined, in its Permitted Discretion, to be acceptable as a component of
the Borrowing Base, (ii) all steps have been taken to grant and record, under
the applicable local law, a first priority perfected Lien to the Agent in such
Accounts and (iii) the Agent shall have determined in its Permitted Discretion
that it is able to realize on such Accounts in a manner and with a priority
similar to the Agent’s rights in the United States and Canada.

 

“Permitted Overseas Inventory Jurisdiction” means any of Australia or a
jurisdiction located within Europe, provided that in respect of the Inventory
located in such jurisdiction (i) the Agent shall have received (to the extent
the Agent shall have requested the same) an audit in form, scope and substance
reasonably satisfactory to Agent and such other documents and information as the
Agent shall have reasonably requested and shall have determined, in its
Permitted Discretion, to be acceptable as a component of the Borrowing Base,
(ii) all steps have been taken to grant and record, under the applicable local
law, a first priority perfected Lien to the Agent in such Inventory and
(iii) the Agent shall have determined in its Permitted Discretion that it is
able to realize on such Inventory in a manner and with a priority similar to the
Agent’s rights in the United States and Canada.

 

“Permitted Protest” means the right of any Loan Party to protest any Lien (other
than any such Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal Tax Lien or
Canadian federal, provincial or territorial Tax Lien), or other amount payable
to a third party, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Loan Party in
good faith, and (c) Agent is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, perfection or
priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $50,000,000. In no event
shall Permitted Purchase Money Indebtedness include Indebtedness incurred for
the purpose of financing all or any part of the acquisition Cost of any
Inventory.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and any Governmental Authority.

 

28



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act (Ontario), or, where the context
requires, the legislation of other provinces or territories in Canada relating
to security in personal property generally, including Accounts Receivable and
Inventory, as adopted by and in effect from time to time in such provinces or
territories in Canada, as applicable.

 

“Prime Rate” means the rate of interest announced, from time to time, by Wells
Fargo at its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo’s prime rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Prime Rate Loan” means the portion of the Advances that bears interest at a
rate determined by reference to the Prime Rate.

 

“Proceeds” means “proceeds” (as that term is defined in the Code).

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements and on a Fiscal Month-by-month
basis, together with appropriate supporting details and a statement of
underlying assumptions in form and substance reasonably acceptable to Agent.

 

“Pro Rata Share” means, as of any date of determination:

 

(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitment being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances,

 

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender with respect to Letters of Credit, and to
receive payments of fees with respect thereto, (i) prior to the Commitment being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Commitment, by (z) the aggregate Commitments of all Lenders, and
(ii) from and after the time that the Commitment has been terminated or reduced
to zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Advances by (z) the aggregate outstanding
principal amount of all Advances, and

 

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) such Lender’s Commitment by (ii) the aggregate amount of
Commitments of all Lenders; provided, however, that in the event the Commitments
have been terminated or reduced to zero, Pro Rata Share under this clause shall
be the percentage obtained by dividing (A) the aggregate outstanding principal
amount of such Lender’s Advances, by (B) the aggregate outstanding principal
amount of all Advances.

 

29



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof, together with any refinancings
thereof permitted under Section 7.1(d).

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party and the improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC §9601.

 

“Rent Reserves” means such reserves as may be established from time to time by
Agent in its Permitted Discretion with respect to up to one month’s rent
obligations of the Borrowing Group for leased properties located in
Pennsylvania, Virginia and Washington (or such other state(s), province(s) or
other jurisdictions in which a landlord’s claim for rent has priority by
operation of applicable law over the Lien of the Agent in the Collateral) for
which the Agent has not received a Collateral Access Agreement.

 

“Repass Control Group” means, collectively Randolph K. Repass, his estate,
executors, administrators and heirs, and his lineal descendants, any private
foundation or other charitable entity controlled by him or his estate,
executors, administrators or heirs, and any corporation, partnership, limited
liability company, trust or other entity in which he or his estate, executors,
administrators or heirs, or his lineal descendants have a direct or indirect
beneficial interest or voting control of greater than 50%.

 

“Replacement Lender” has the meaning set forth in Section 15.2.

 

“Report” has the meaning set forth in Section 16.20.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceeds 50%.

 

“Reserves” means such reserves as Agent, from time to time determines in its
Permitted Discretion as being appropriate to reflect impediments to Lender
Group’s ability to realize upon the Collateral, including, without limitation,
Bank Product Reserves, Inventory Reserves, Insurance Reserves and Rent Reserves.

 

30



--------------------------------------------------------------------------------

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

 

“S&P” means Standard & Poor’s Rating Group, or its successor.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Seasonal Period” means the period commencing on February 1 through and
including May 1 of each Fiscal Year.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

“Security Agreement” means, collectively, (i) the General Security Agreement of
West Marine Canada in favor of Agent, dated the date hereof, and substantially
in the form of Exhibit S-1 annexed hereto and (ii) each other security agreement
executed by any Person after the Closing Date pursuant to this Agreement, in
favor of the Agent and in form, scope and substance reasonably satisfactory to
the Agent, in each case, as amended and in effect from time to time.

 

“Segregated Account” has the meaning set forth in the definition of “Borrowing
Base”.

 

“Settlement” has the meaning set forth in Section 2.2(f)(1).

 

“Settlement Date” has the meaning set forth in Section 2.2(f)(1).

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Specified Collateral” means all Accounts and Inventory of any of the Loan
Parties, whether now owned or hereafter acquired, and all proceeds and products
of the foregoing.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

31



--------------------------------------------------------------------------------

“Subordinated Obligations” means, as of any date of determination (without
duplication), any unsecured Indebtedness of a Loan Party that has been
subordinated in right of payment to the Obligations in a manner reasonably
satisfactory to the Agent and contains such subordination, blockage and other
terms and conditions with respect to the Obligations as the Agent may reasonably
require.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, unlimited company, or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

 

“Swing Lender” means WFRF in its capacity as the Swing Lender hereunder.

 

“Swing Loan(s)” has the meaning set forth in Section 2.2(d)(1).

 

“Swing Loan Commitment Amount” means $20,000,000.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for United States income tax purposes.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) the
termination of this Agreement by the Lenders pursuant to Section 3.3 hereof and
(c) the termination of the Commitments by the Borrowers pursuant to Section 3.5.

 

“Unused Line Fee” has the meaning set forth in Section 2.10(a).

 

“Voidable Transfer” has the meaning set forth in Section 18.8.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“West Marine Canada” means West Marine Canada Corp., a Nova Scotia unlimited
company.

 

“West Marine Products” has the meaning set forth in the preamble to this
Agreement.

 

“West Marine Puerto Rico” means West Marine Puerto Rico, Inc., a California
corporation.

 

32



--------------------------------------------------------------------------------

“WFRF” means Wells Fargo Retail Finance, LLC.

 

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP applied on a consistent basis by the
accounting entity to which they refer. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise. Unless
otherwise expressly provided herein or unless Required Lenders otherwise
consent, all financial statements and reports furnished to Agent or any Lender
hereunder shall be prepared, all financial computations and determinations
pursuant hereto shall be made, and all terms of an accounting or financial
nature shall be construed, in accordance with GAAP.

 

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth from time to time in the Code unless
otherwise defined herein, with the term “instrument” being that defined under
Article 9 of the Code.

 

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “including”,
“include” and “includes” are not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full or satisfaction in full of the
Obligations shall mean the repayment in full in cash (or cash collateralized in
accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations that, at such time, are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein. This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are, however, cumulative and are to be performed in
accordance with the terms thereof. Text which is shown in italics (except for
parenthesized italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or
in any combination of the foregoing, shall be deemed to be conspicuous. The
words “may not” are prohibitive and not permissive. Any reference to a Person’s
“knowledge” (or words of similar import) are to such Person’s knowledge assuming
that such Person has undertaken reasonable and diligent investigation with
respect to the subject of such “knowledge” (whether or not such investigation
has actually been undertaken). To the extent that this Agreement refers to
ratings by S&P and

 

33



--------------------------------------------------------------------------------

Moody’s and to the extent that a rating from one of such Persons ceases to be
available, then the rating by whichever of S&P or Moody’s continues to be
available shall be used as the sole rating for purposes of this Agreement.

 

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

Section 2. LOAN AND TERMS OF PAYMENT.

 

2.1. Revolver Advances. Subject to the terms and conditions of this Agreement,
and during the period commencing on the Closing Date and ending on the
Termination Date, each Lender agrees (severally and not jointly or jointly and
severally) to make advances (“Advances”) to Borrowers in an amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of an amount equal
to the lesser of (A) the Maximum Revolver Amount less Revolver Usage, or (B) the
Borrowing Base less Revolver Usage. Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right without declaring an Event of
Default, to reduce its inventory advance rates or establish Reserves in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate, against the Borrowing Base, including
Reserves with respect to (i) sums that the Loan Parties are required to pay
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and have failed to pay
under any Section of this Agreement or any other Loan Document, (ii) amounts as
determined by Agent in its Permitted Discretion based on noncompliance with the
covenants set forth in Sections 6 and 7, and (iii) Bank Products then provided
or outstanding (based upon the applicable Bank Products Provider’s reasonable
determination of the credit exposure in respect of then extant Bank Products),
and (iv) amounts owing by the Loan Parties or their Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than any existing Permitted Lien set forth on Schedule P-1 which is specifically
identified thereon as entitled to have priority over Agent’s Liens), which Lien
or trust, in the Permitted Discretion of Agent, likely would have a priority
superior to Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral. Amounts borrowed
pursuant to this Section 2.1 may be repaid and, subject to the terms and
conditions of this Agreement, reborrowed at any time prior to the Termination
Date.

 

2.2. Borrowing Procedures and Settlements.

 

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person of the Administrative Borrower delivered
to Agent (which notice must be received by Agent no later than 5:00 p.m. (New
York, New York time) on the Business Day immediately preceding the Business Day
that is the requested Funding Date with respect to Prime Rate Loans and subject
to Section 2.12(b) with respect to LIBOR Rate Loans specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day. At Agent’s election, in lieu of delivering the above-described written
request, any Authorized Person of the Administrative Borrower may give Agent
telephonic notice of such request by the required time. In such circumstances,
Borrowers agree that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such notice and failure to provide such written
confirmation shall not affect the validity of the request.

 

34



--------------------------------------------------------------------------------

(b) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.2(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.2(c) apply to such requested Borrowing, or (ii) to
request Swing Lender to make a Swing Loan pursuant to the terms of
Section 2.2(d) in the amount of the requested Borrowing; provided, however,
Swing Loans at any one time outstanding may not exceed the Swing Loan Commitment
Amount; provided, further, that if (1) Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.2(d), Agent shall elect to
have the terms of Section 2.2 (c) apply to such requested Borrowing, and (2) if
a notice requesting LIBOR Rate Loan has been timely delivered pursuant to
Section 2.12(b) and which is otherwise in accordance with Section 2.12(b), Agent
shall not have the option to request Swing Lender to make such Borrowing as a
Swing Line Loan.

 

(c) Making of Loans.

 

(1) In the event that Agent shall elect to have the terms of this Section 2.2(c)
apply to a requested Borrowing as described in Section 2.2(b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.2(a), Agent
shall notify the Lenders, not later than 10:00 a.m. (New York, New York time) on
the Funding Date applicable thereto, by telecopy, telephone, or other similar
form of transmission, of the requested Borrowing. Each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Advance available to
Agent in immediately available funds, to Agent’s Account, not later than 2:00
p.m. (New York, New York time) on the Funding Date applicable thereto. After
Agent’s receipt of the proceeds of such Advances, upon satisfaction of the
applicable conditions precedent set forth in Section 3 hereof, Agent shall make
the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower’s Designated Account or as
otherwise directed by the Administrative Borrower in the applicable request for
a Borrowing; provided, however, that, subject to the provisions of
Section 2.2(a), Agent shall not request any Lender to make, and no Lender shall
have the obligation to make, any Advance if Agent shall have actual knowledge
that (i) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the Borrowing
unless such condition has been waived, or (ii) the requested Borrowing would
result in Availability being less than $0 on such Funding Date.

 

(2) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to 12:00 p.m.
(New York, New York time) on the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata

 

35



--------------------------------------------------------------------------------

Share of the Borrowing, Agent may assume that each Lender has made or will make
such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrowers such amount, that Lender shall be deemed a Defaulting
Lender and shall on the Business Day following such Funding Date make such
amount available to Agent, together with interest at the Defaulting Lender Rate
for each day during such period. A notice submitted by Agent to any Lender with
respect to amounts owing under this subsection shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Lender’s Advance on the date of Borrowing for all purposes of
this Agreement. If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Administrative Borrower of
such failure to fund and, upon demand by Agent, Borrowers shall pay such amount
to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Advances composing such Borrowing.
The failure of any Lender to make any Advance on any Funding Date shall not
relieve any other Lender of any obligation hereunder to make an Advance on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on any Funding Date.
The Defaulting Lender shall be liable to the Borrowers for any Funding Losses
and breakage costs incurred by the Borrowers as a result of the failure of such
Defaulting Lender to make such Advance.

 

(d) Making of Swing Loans.

 

(1) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.2(d) apply to a requested Borrowing
as described in Section 2.2(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.2(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower’s Designated Account or as otherwise
directed by the Administrative Borrower in the applicable request for a
Borrowing. Each Swing Loan shall be deemed to be an Advance hereunder and shall
be subject to all the terms and conditions applicable to other Advances, except
that no such Swing Loan shall be eligible to be a LIBOR Rate Loan and all
payments on any Swing Loan shall be payable to Swing Lender as a Lender solely
for its own account (and for the account of the holder of any participation
interest with respect to such Swing Loan). Subject to the provisions of
Section 2.2(g), Agent shall not request Swing Lender as a Lender to make, and
Swing Lender

 

36



--------------------------------------------------------------------------------

as a Lender shall not make, any Swing Loan if Agent has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (ii) the requested Borrowing would
result in Availability being equal to (or less than) $0 on such Funding Date.
Swing Lender as a Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making, in its sole discretion,
any Swing Loan.

 

(2) The Swing Loans shall be secured by Agent’s Liens, constitute Advances and
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Prime Rate Loans.

 

(e) [Reserved]

 

(f) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances and the Swing Loans shall take place on a periodic basis
in accordance with the following provisions:

 

(1) Agent shall request settlement (“Settlement”) with the Lenders on a periodic
basis contemplated to be weekly, or on a more frequent basis if so determined by
Agent, (i) on behalf of Swing Lender, with respect to each outstanding Swing
Loan, and (ii) with respect to Borrowers’ or their Subsidiaries’ Collections
received (if applicable), as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (New York, New York time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances and
Swing Loans for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.2(a)): (y) if a Lender’s
balance of the Advances (including Swing Loans) exceeds such Lender’s Pro Rata
Share of the Advances (including Swing Loans) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. (New York, New York time) on the
Settlement Date, transfer in immediately available funds to the account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans), and (z) if a Lender’s balance of
the Advances (including Swing Loans) is less than such Lender’s Pro Rata Share
of the Advances (including Swing Loans) as of a Settlement Date, such Lender
shall no later than 12:00 p.m. (New York, New York time) on the

 

37



--------------------------------------------------------------------------------

Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans). Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the Swing Loan and,
together with the portion of such Swing Loan representing Swing Lender’s Pro
Rata Share thereof, shall constitute Advances of such Lenders. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

(2) In determining whether a Lender’s balance of the Advances, and Swing Loans
is less than, equal to, or greater than such Lender’s Pro Rata Share of the
Advances and Swing Loans as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest and fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral. To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

 

(3) Between Settlement Dates, Agent may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to the Swing Loans.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans and each Lender with respect to the Advances (other than Swing Loans),
shall be entitled to interest, payable by Borrowers as set forth herein, at the
applicable rate or rates payable under this Agreement.

 

(g) Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including Swing
Loans), the then extant amount of the Revolver Usage does not exceed the
Borrowing Base by more than five percent (5%) of the then available Borrowing
Base, (ii) after giving effect to such Advances (including Swing Loans) the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Commitments, and (iii) at the time of the making of any such Advance (including
any Swing Loan), Agent does not believe, in good faith, that the Overadvance
created by such Advance will be outstanding for more than 45 consecutive days.
Agent or Swing Lender, as applicable, may, but is not obligated to, make such
Overadvance, from time to time in Agent’s or Swing Lender’s sole discretion,
(1) after the occurrence

 

38



--------------------------------------------------------------------------------

and during the continuance of a Default or an Event of Default, or (2) at any
time that any of the other applicable conditions precedent set forth in
Section 3 have not been satisfied, to make Advances to Borrowers on behalf of
Lenders that Agent, in its Permitted Discretion deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations), or (C) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement, including Lender Group Expenses and the
costs, fees, and expenses described in Section 10. The foregoing provisions are
for the exclusive benefit of Agent, Swing Lender, and Lenders and are not
intended to benefit Borrowers in any way. The Advances and Swing Loans, as
applicable, that are made pursuant to this Section 2.2(g) shall not be eligible
for the LIBOR Option and the rate of interest applicable thereto shall be the
rate applicable to Advances that are Prime Rate Loans under Section 2.5(d).

 

In the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the preceding paragraph, regardless of the amount of, or
reason for, such excess, Agent shall notify Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and Lenders shall, together with
Agent, jointly determine the terms of arrangements that shall be implemented
with Borrowers and intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrowers to an amount permitted by the
preceding paragraph. In the event Agent or any Lender disagrees over the terms
of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.

 

Each Lender shall be obligated to settle with Agent as provided in
Section 2.2(f) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.2(g), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.

 

(h) Accordion Option. Unless a Default or an Event of Default has occurred and
is then continuing, so long as Borrowers shall not have elected to permanently
reduce the Commitments hereunder and except as otherwise provided herein,
Administrative Borrower may make a maximum of four requests that the Accordion
Lenders increase their Commitments hereunder in minimum increments of $5,000,000
(each such increase, an “Accordion Activation” and the amount of each such
increase, an “Accordion Amount”) by an amount which shall not exceed, together
with all Accordion Amounts in respect of all other Accordion Activations, the
aggregate amount of all Accordion Commitments; provided, that (i) Administrative
Borrower shall have made such request subsequent to the Closing Date but prior
to Termination Date, (ii) in no event shall the Commitments of the Accordion
Lenders be increased pursuant to this Section 2.2(h) by an amount which exceeds,
in the aggregate, $25,000,000, (iii) in no event shall the Commitments of all
Lenders be increased under this Section 2.2(h) so as to exceed $250,000,000,
(iv) in no event shall the increase for any Accordion Lender exceed its

 

39



--------------------------------------------------------------------------------

respective Accordion Commitment, (v) all Accordion Activations are made ratably
among the Accordion Lenders in accordance with their respective Accordion
Commitments, (vi) no Default or Event of Default will occur as a result of such
Accordion Activation, (vii) no default or event of default will occur under any
other agreement of Indebtedness as a result of such Accordion Activation and
(viii) Borrowers shall pay Agent (for the ratable benefit of the Accordion
Lenders, subject to any letter agreement between Agent and Accordion Lenders),
an Accordion Activation Fee. The amount of each Accordion Lender’s Accordion
Commitment is set forth opposite its name on Schedule C-1 annexed hereto. On the
effective date of the Accordion Activation effected in accordance with this
Section 2.2(h), Schedule C-1 annexed hereto shall be deemed to be amended to
reflect (a) the name, address, Commitment, and Pro Rata Share of each Lender,
and (B) the Maximum Revolver Amount and Commitments as increased by such
Accordion Activation.

 

(i) Defaulting Lender; Notations; Failure to Perform; Notes; Additional
Advances.

 

(1) Defaulting Lender. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall promptly transfer any such payments to each other non-Defaulting Lender
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other Lenders) or, if so directed
by Administrative Borrower and if no Default or Event of Default had occurred
and is continuing (and to the extent such Defaulting Lender’s Advance was not
funded by the other Lenders), retain the same to be re-advanced to Borrowers as
if such Defaulting Lender had made Advances to applicable Borrowers. Subject to
the foregoing, Agent may hold and, in its Permitted Discretion, re-lend to the
applicable Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero. This Section
shall remain effective with respect to such Lender until (x) the Obligations
under this Agreement shall have been declared or shall have become immediately
due and payable, (y) the non-Defaulting Lenders, Agent and Administrative
Borrower shall have waived such Defaulting Lender’s default in writing, or
(z) the Defaulting Lender makes its Pro Rata Share of the applicable Advance and
pays to Agent all amounts owing by Defaulting Lender in respect thereof. The
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrowers of their duties and
obligations hereunder to Agent or to Lenders other than such Defaulting Lender.
Any such failure to fund by any Defaulting Lender shall constitute a material
breach by such Defaulting

 

40



--------------------------------------------------------------------------------

Lender of this Agreement and shall entitle Administrative Borrower at its
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent and an Eligible Transferee. In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations) without any premium or penalty
of any kind whatsoever; provided however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

 

(2) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and the interests therein of each Lender, from time to time and such records
shall, absent manifest error, be presumed to be correct and accurate. In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Advances
in its books and records, including computer records. In the event of any
conflict between the accounts or records maintained by any Lender and the
accounts and records maintained by Agent in respect of such matters the account
and records of Agent shall control in the absence of manifest error.

 

(3) Lenders’ Failure to Perform. All Advances (other than Swing Loans) shall be
made by Lenders contemporaneously and in accordance with their Pro Rata Shares
of Advances. It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Advance (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

(4) Notes. Each Borrower shall execute and deliver on the Closing Date (or such
other date on which a Lender may become a party hereto in accordance with
Section 14.1 or an Accordion Lender in accordance with Section 2.1(h)) to Agent
for each Lender which so requests a Note to evidence that Lender’s Advances, in
the principal amount of that Lender’s Commitment, duly completed and with
appropriate insertions.

 

41



--------------------------------------------------------------------------------

(5) Additional Advances. Lenders shall have no obligation to make additional
Advances hereunder to the extent such additional Advances would cause the
Revolver Usage to exceed the Maximum Revolver Amount.

 

2.3. Payments and Reductions.

 

(a) Payments by Borrowers.

 

(1) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of Agent or Lenders, as the
case may be, such payments shall be made in immediately available funds, no
later than 2:30 p.m. (New York, New York time) on the date specified herein. Any
payment received by Agent later than 2:30 p.m. (New York, New York time), shall
be deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

(2) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to Lenders that Borrowers will not make such payment
in full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

 

(b) Apportionment and Application of Payments.

 

(1) Except as otherwise provided with respect to Defaulting Lenders, aggregate
principal and interest payments shall be apportioned ratably among Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and payments of fees and expenses (other
than fees or expenses that are for Agent’s separate account, after giving effect
to any letter agreements between Agent and individual Lenders) shall be
apportioned ratably among Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee relates. All payments shall
be remitted to the Agent and all such payments, and (other than payments
received while no Event of Default has occurred and is continuing and which
relate to the payment of principal of or interest on specific Obligations or
which relate to the payment of specific fees), and all proceeds of Accounts or
other Collateral received by Agent, shall be applied as follows:

 

A. first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

 

42



--------------------------------------------------------------------------------

B. second, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and the individual Lenders)
under the Loan Documents, until paid in full,

 

C. third, to pay interest due in respect of all Swing Loans, until paid in full,

 

D. fourth, to pay the principal of all Swing Loans, until paid in full,

 

E. fifth, to pay all outstanding reimbursement obligations for drawings made
under Letters of Credit, until paid in full,

 

F. sixth, to pay all interest and fees due in respect of all Advances (other
than Swing Loans), until paid in full,

 

G. seventh, so long as no Event of Default has occurred and is continuing, and
at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay all outstanding Obligations with
respect to amounts then due and owing by any Loan Party to the Agent or any
Affiliate of the Agent in respect of Bank Products, until paid in full,

 

H. eighth, to pay all principal outstanding under outstanding Advances (other
than Swing Loans) to the Borrowers that are Prime Rate Loans based on each
Lender’s Pro Rata Share, until paid in full,

 

I. ninth, to pay all principal outstanding under outstanding Advances (other
than Swing Loans) to the Borrowers that are LIBOR Rate Loans and all breakage
costs due in respect of such repayment based on each Lender’s Pro Rata Share or,
at the Administrative Borrower’s option, to fund a cash collateral deposit to
the Agent sufficient to pay, and with direction to pay, all such outstanding
LIBOR Rate Loans on the last day of the then pending Interest Period therefore,

 

J. tenth, if an Event of Default has occurred and is continuing, (i) to Agent,
to be held by Agent, for the benefit of Issuing Lender and Lenders, as cash
collateral in an amount up to 105% of the then extant Letter of Credit Usage
until paid in full, and (ii) to Agent, to be held by Agent, for the benefit of
the Bank

 

43



--------------------------------------------------------------------------------

Product Providers, as cash collateral in an amount up to the amount of the Bank
Product Reserves established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Loan Parties’ obligations
in respect of the then extant Bank Products have been paid in full or the cash
collateral amount has been exhausted, in each case, based on such Issuing
Lender’s, Lender’s or Bank Product Provider’s Pro Rata Share,

 

K. eleventh, if an Event of Default has occurred and is continuing, to pay any
other Obligations (including the provision of amounts to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount determined by Agent in its Permitted Discretion as the
amount necessary to secure Loan Parties’ obligations in respect of the then
extant Bank Products to be paid first to the Agent and its Affiliates, until
paid in full, and thereafter ratably among the other Bank Product Providers),

 

L. twelfth, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents based on each Lender’s Pro Rata Share, until paid in full,

 

M. thirteenth, to Borrowers (to be wired to the Designated Account or, upon
three (3) Business Days’ prior written notice, as otherwise directed by the
Administrative Borrower) or such other Person as may be entitled thereto under
applicable law.

 

(2) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.2(f).

 

(3) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.3(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(4) For purposes of Article II of this Agreement, “paid in full” means payment
of all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

44



--------------------------------------------------------------------------------

(5) In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

2.4. Overadvances. If, at any time or for any reason, the amount of Obligations
of Borrowers (other than Bank Product Obligations) owed by Borrowers to the
Lenders pursuant to Section 2.1 or Section 2.11 is greater than either the
Dollar or percentage limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrowers immediately shall pay to Agent in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations of Borrowers in accordance with the priorities set forth in
Section 2.1 and 2.3(b). In addition, Borrowers hereby promise to pay the
Obligations (including principal, interest, fees, costs, and expenses) in
Dollars in full to the Lender Group as and when due and payable under the terms
of this Agreement and the other Loan Documents.

 

2.5. Interest Rates, Letter of Credit Fee, Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and Bank Product Obligations) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows (i) if the relevant Obligation
is an Advance that is a LIBOR Rate Loan, during each Interest Period applicable
thereto, at a per annum rate equal to the LIBOR Rate plus the Applicable Margin
for LIBOR Rate Loans, and (ii) if the relevant Obligation is an Advance that is
a Prime Rate Loan, during each Interest Period applicable thereto, at a per
annum rate equal to the Prime Rate plus the Applicable Margin (if any) for Prime
Rate Loans.

 

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
Lenders with a Commitment, subject to any letter agreement between Agent and
individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(c)) which shall accrue at
a per annum rate equal to the Applicable Margin times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

 

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default, at the election of Agent or the Required Lenders,

 

(1) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable hereunder, and

 

45



--------------------------------------------------------------------------------

(2) the Letter of Credit fee provided for above shall be increased to two
(2) percentage points above the per annum rate otherwise applicable hereunder.

 

(d) Payment. Interest on (i) LIBOR Rate Loans and Prime Rate Loans shall be
payable on each Interest Payment Date, and (ii) Letter of Credit fees and all
other fees payable hereunder shall be due and payable, in arrears, on the first
day of each month at any time that Obligations or Commitments are outstanding.
Borrowers hereby authorize Agent, from time to time, without prior notice to
Borrowers, to charge such interest and fees, all Lender Group Expenses (as and
when incurred), the charges, commissions, fees, and costs provided for in
Section 2.11 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the then extant Bank Product Reserve) to Borrowers’ Loan Account,
which amounts thereafter shall constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances hereunder. Any interest not
paid when due shall be compounded by being charged to the Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Prime Rate Loans hereunder.

 

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Prime Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Prime Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Prime Rate.

 

For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever interest is to be paid under this Agreement is to be calculated on the
basis of a year of 360, 365 or 366 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the year in which the same is to be ascertained
and divided by 360, 365 or 366 (or such other period of time), as the case may
be.

 

In calculating interest or fees payable under this Agreement for any period,
unless otherwise expressly stated, the first day of a period shall be included
in such calculation and the last day of such period shall be excluded in such
calculation.

 

(f) Intent to Limit Charges to Maximum Lawful Rate. The Lender Group and
Borrowers intend to contract in strict compliance with applicable usury law from
time to time in effect. In furtherance thereof each Lender stipulates and agrees
that none of the terms and provisions contained in the Loan Documents shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
charged by applicable Law from time to time in effect. No Borrower nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the

 

46



--------------------------------------------------------------------------------

maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. The Lender Group expressly disavows any
intention to contract for, charge, or collect excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated. If
(i) the maturity of any Obligation is accelerated for any reason, (ii) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum under applicable Law, or
(iii) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys which are determined to constitute interest which would
otherwise increase the interest on any or all of the Obligations to an amount in
excess of that permitted to be charged by applicable Law then in effect, then
all sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at such Lender’s or holder’s option, promptly
returned to Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, the
Lender Group shall to the greatest extent permitted under applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Law in order to lawfully contract for, charge, or receive the
maximum amount of interest permitted under applicable Law. As used in this
section the term “applicable Law” means the Laws of the State of New York or the
Laws of the United States of America, whichever Laws allow the greater interest,
as such Laws now exist or may be changed or amended or come into effect in the
future.

 

For purposes of the Criminal Code (Canada), in no event shall the combination of
interest and costs payable by West Marine Canada pursuant to this Agreement
exceed that rate which is 1% less then the effective annual rate of interest
which is prohibited under Section 347 of the Criminal Code (Canada) as amended
from time to time (the “Maximum Amount”) and if any payment, collection or
demand payable by West Marine Canada pursuant to this Agreement is determined to
exceed the Maximum Amount then such payment, collection or demand will be deemed
to have been made by mutual mistake of the Loan Party and the Lender and the
amount of such payment or collection will at the option of the Lender, be
refunded to the relevant Loan Party or be applied to the Advances (whether or
not due and payable), and not to the payment of interest as defined in
Section 347 of the Criminal Code (Canada) as amended from time to time.

 

2.6. Cash Management.

 

(a) The Borrowing Group (i) shall establish and maintain cash management
services of a type and on terms reasonably satisfactory to Agent at one or more
of the banks (a “Cash Management Bank”) set forth on Schedule 7.18 (as updated
pursuant to Section 2.6(d) and Section 6.13), (ii) shall promptly, and in any
event no later than the

 

47



--------------------------------------------------------------------------------

first Business Day after the date of receipt thereof, cause all Collections of
Borrowing Group or cash proceeds of Accounts of the Borrowing Group to be
deposited only into local Deposit Accounts (“Local Accounts”) or concentration
accounts (“Concentration Accounts”), each set forth on Schedule 7.18 (as updated
pursuant to Section 2.6(d) and Section 6.13) and (iii) after the occurrence and
during the continuance of a Cash Dominion Event, at the request of the Agent,
shall promptly cause all Collections of the Borrowing Group (x) in jurisdictions
other than Canada and Puerto Rico in an amount greater than $10,000 then held in
each such Local Account to be transferred no less frequently than once each day
to, and only to, a Concentration Account or Agent’s Account, (x) in Puerto Rico
in an amount greater than $100,000 then held in each such Local Account in
Puerto Rico to be transferred no less frequently than once each Fiscal Month to,
and only to, a Concentration Account or Agent’s Account and (y) in Canada in an
amount greater than $500,000 then held in each such Local Account in Canada to
be transferred no less frequently than once each Fiscal Month to, and only to, a
Concentration Account or Agent’s Account. If, notwithstanding the provisions of
this Section 2.6, after the occurrence and during the continuance of a Cash
Dominion Event, any member of the Borrowing Group receives or otherwise has
dominion over or control of any Collections, such member of the Borrowing Group
shall hold such Collections in trust for Agent and shall not commingle such
Collections with any other funds of such member of the Borrowing Group or
deposit such Collections in any account of such member of the Borrowing Group
except as instructed by Agent.

 

(b) The Borrowing Group shall establish and maintain Control Agreements with
Agent and each Cash Management Bank with respect to each Concentration Account.
Each such Control Agreement shall provide, among other things, that after the
occurrence and during the continuance of a Cash Dominion Event, (i) upon notice
from Agent, the Cash Management Bank will comply with instructions of Agent
directing the disposition of funds in the Concentration Account without further
consent by such member of the Borrowing Group, (ii) the Cash Management Bank has
no rights of setoff or recoupment or any other claim against the applicable
Concentration Account, other than for payment of its service fees and other
charges directly related to the administration of such Concentration Account and
for returned checks or other items of payment, and (iii) as set forth in the
applicable Control Agreement, the Cash Management Bank will immediately forward
by daily sweep all amounts in the applicable Concentration Accounts in excess of
$10,000 to the Agent’s Account

 

(c) The Borrowing Group shall establish and maintain Credit Card Agreements with
Agent and each Credit Card Processor set forth in Schedule 7.18 (as updated
pursuant to Section 2.6(d) and Section 6.13). Each such Credit Card Agreement
shall provide, among other things, that each such Credit Card Processor shall
transfer all proceeds due with respect to credit card charges for sales (net of
expenses, fees and chargebacks of the Credit Card Issuer or Credit Card
Processor) by the Borrowing Group received by it (or other amounts payable by
such Credit Card Processor) into a designated Concentration Account on at least
a weekly basis. The Borrowing Group shall not attempt to change any direction or
designation set forth in the Credit Card Agreements regarding payment of charges
without the prior written consent of Agent.

 

48



--------------------------------------------------------------------------------

(d) (i) So long as no Cash Dominion Event has occurred and is continuing,
Administrative Borrower may amend Schedule 7.18 to add or replace a Cash
Management Bank or Deposit Account; provided, however, that prior to the time of
the opening of any Concentration Account, the applicable Loan Party and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Control Agreement in accordance with Section 2.6(b) above. The Borrowing Group
shall close any of their Deposit Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from Agent that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent’s reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Concentration Accounts
or Agent’s liability under any Control Agreement with such Cash Management Bank
is no longer acceptable in Agent’s reasonable judgment. If, notwithstanding the
provisions of this Section 2.6, after the occurrence and during the continuance
of a Cash Dominion Event, any member of the Borrowing Group receives or
otherwise has dominion over or control of any Collections, such member of the
Borrowing Group shall hold such Collections in trust for Agent and shall not
commingle such Collections with any of the Borrowing Group’s other funds or
deposit such Collections in any account of the Borrowing Group except as
instructed by Agent.

 

(ii) So long as no Cash Dominion Event has occurred and is continuing,
Administrative Borrower may amend Schedule 7.18 to add or replace a Credit Card
Processor; provided, however, that prior to the time of executing any credit
card processing agreement, the applicable Loan Party and such prospective Credit
Card Processor shall have executed and delivered to Agent a Credit Card
Agreement in accordance with Section 2.6(c) above. The Borrowing Group shall
terminate any arrangement with any Credit Card Processor (and establish
replacement arrangements in accordance with the foregoing sentence) promptly and
in any event within 60 days of notice from Agent that the operating performance,
funds transfer or performance of the Credit Card Processor or Agent’s liability
under any Credit Card Agreement with such Credit Card Processor is no longer
acceptable in Agent’s reasonable judgment.

 

(e) After the occurrence and during the continuance of a Cash Dominion Event,
(i) the Deposit Accounts to the extent constituting Collateral shall be cash
collateral accounts, with all cash, checks and similar items of payment in such
accounts securing payment of the Obligations and (ii) any amounts deposited in
the Agent’s Account shall be applied to the Obligations in accordance with
Section 2.3(b) hereof.

 

(f) (i) Within thirty (30) days after the commencement of a Cash Dominion Event,
the Borrowers shall deliver to the Agent updated Schedules 5.4, 5.17, 5.19 and
7.18, to the extent there has been a change to the information set forth
therein.

 

(ii) Upon the occurrence of a Cash Dominion Event and at the request of the
Agent, the applicable Loan Party shall use its commercially reasonable efforts
to establish and maintain a Control Agreement with Agent and each Cash
Management Bank with respect to any Deposit Account reasonably requested by the
Agent. In the

 

49



--------------------------------------------------------------------------------

event that a Cash Dominion Release Event shall have occurred after the
applicable Loan Party shall have delivered such Control Agreement, such Control
Agreement shall remain in effect notwithstanding the Cash Dominion Release
Event.

 

(g) Unless the Agent has delivered to the bank holding a Concentration Account
or Deposit Account subject to a Control Agreement upon the occurrence of a Cash
Dominion Event a notice that it is exercising exclusive control over such
Concentration Account or Deposit Account, all amounts held in such Concentration
Account or Deposit Account may be used by the Loan Parties for their general
corporate purposes.

 

(h) In the event of any Cash Dominion Release Event, the Agent shall, promptly
following the written request of the Administrative Borrower, notify the
applicable Cash Management Bank to withdraw the then applicable notice of
exclusive control.

 

2.7. Crediting Payments; Float Charge.

 

(a) The receipt of any payment item by Agent or by the Cash Management Banks
pursuant to the Control Agreements or otherwise shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent’s Account on a Business
Day on or before 2:30 p.m. (New York, New York time). If any payment item is
received into the Agent’s Account on a non-Business Day or after 2:30 p.m. (New
York, New York time) on a Business Day, it shall be deemed to have been received
by Agent as of the opening of business on the immediately following Business
Day.

 

(b) After the occurrence and during the continuance of a Cash Dominion Event,
Agent shall be entitled to charge the Borrowing Group for 1 Business Day of
‘clearance’ or ‘float’ at the rate then applicable under Section 2.5 to Advances
that are Prime Rate Loans on all Collections that are received by Borrowing
Group and their Subsidiaries (regardless of whether forwarded by the Cash
Management Banks to Agent or otherwise). This clearance or float charge on all
Collections of the Borrowing Group and their Subsidiaries is acknowledged by the
parties to constitute an integral aspect of the pricing of the financing of
Borrowers and shall apply irrespective of whether or not there are any
outstanding monetary Obligations; the effect of such clearance or float charge
being the equivalent of charging interest on such Collections through the
completion of a period ending 1 Business Day after the receipt thereof. The
parties acknowledge and agree that the economic benefit of the foregoing
provisions of this Section 2.7 shall be for the exclusive benefit of Agent.

 

50



--------------------------------------------------------------------------------

2.8. Designated Account. Agent is authorized to make the Advances under this
Agreement based upon telephonic or other instructions received from any
Authorized Person of the Administrative Borrower, or without instructions if
pursuant to Section 2.2(g), and Issuing Lender is authorized to issue the
Letters of Credit under this Agreement based upon telephonic or other
instructions received from any L/C Authorized Person. Agent shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by an L/C Authorized Person. Administrative Borrower agrees to establish
and maintain the Designated Account with the Designated Account Bank for the
purpose of receiving the proceeds of the Advances requested by Borrowers and
made by Agent or Lenders hereunder. Any Advance or Swing Loans requested by
Borrowers and made by Agent or Lenders hereunder shall be made to the Designated
Account, unless otherwise directed by the Administrative Borrower upon three
(3) Business Days’ prior written notice.

 

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which the applicable Borrowers will be charged with the Advances (including
Swing Loans) made by Agent, Swing Lender, or Lenders to applicable Borrowers or
for applicable Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Sections 2.6 and 2.7, the Loan Account will be credited with all
payments received by Agent from Borrowers or for Borrowers’ account, including
all amounts received in the Agent’s Account from any Cash Management Bank. Agent
shall render monthly statements regarding the Loan Account to Administrative
Borrower including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 

2.10. Fees. Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among Lenders in
accordance with the terms of letter agreements between Agent and individual
Lenders:

 

(a) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee (the “Unused Line Fee”) in the amount equal to
0.125% per annum times the result of (A) the Maximum Revolver Amount, less
(B) the average Daily Balance of the Revolver Usage during the immediately
preceding month; and

 

(b) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

 

51



--------------------------------------------------------------------------------

2.11. Letters of Credit.

 

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of any Borrower (each, a
“Letter of Credit”). To request the issuance of a Letter of Credit (or the
amendment, renewal, or extension of an outstanding Letter of Credit),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, or extension) a notice signed by
a L/C Authorized Person requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed, or extended, the date
of issuance, amendment, renewal, or extension, the date on which such Letter of
Credit is to expire, the amount of such Letter of Credit, the identify of the
Borrower for whose account such Letter of Credit is to be issued, the name and
address of the beneficiary thereof, and such other information as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit. The Issuing
Lender shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the requested Letter of Credit:

 

(1) the Letter of Credit Usage would exceed the Borrowing Base minus the then
extant amount of outstanding Advances, or

 

(2) the Letter of Credit Usage would exceed Letter of Credit Sublimit, or

 

(3) the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
then extant amount of outstanding Advances.

 

Pursuant to the Existing Credit Agreement Wells Fargo has, prior to the Closing
Date, issued the standby and commercial letters of credit described on Schedule
2.11 for the account of a Borrower (the “Existing Letters of Credit”). The Loan
Parties and the Lenders hereby agree that subject to the satisfaction of the
conditions precedent set forth in Section 3.1, the Existing Letters of Credit
shall be treated as Letters of Credit issued by the Issuing Bank hereunder for
all purposes of this Agreement.

 

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.11(a), each Lender agrees to fund its Pro Rata Share of the Advance
deemed made pursuant to Section 2.11(d) on the same terms and conditions as if
the applicable Borrower or Borrowers had requested such Advance and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the applicable
Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the undrawn face amount of such Letter of Credit, and each such Lender agrees
to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any payments made by the Issuing Lender under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to Agent, for the account of the Issuing

 

52



--------------------------------------------------------------------------------

Lender, such Lender’s Pro Rata Share of each L/C Disbursement made on account of
a Borrower by the Issuing Lender and not reimbursed by the applicable Borrower
or Borrowers on the date due as provided in clause (a) of this Section, or of
any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of the Issuing Lender, an amount equal to its respective
Pro Rata Share of each L/C Disbursement made by the Issuing Lender pursuant to
this Section 2.11(b) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3 hereof. If any such Lender fails to make available to Agent the amount
of such Lender’s Pro Rata Share of each L/C Disbursement on account of Borrowers
made by the Issuing Lender in respect of such Letter of Credit as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

 

(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit. Each Borrower agrees to be bound by Issuing Lender’s
interpretations of any Letter of Credit issued by Issuing Lender to or for such
Borrower’s account, even though this interpretation may be different from such
Borrower’s own, and each Borrower understands and agrees that the Lender Group
shall not be liable for any error, negligence, or mistake, whether of omission
or commission (except, as to any member of the Lender Group, to the extent
caused by its gross negligence or willful misconduct), in following Borrowers’
instructions or those contained in any Letter of Credit or any modifications,
amendments, or supplements thereto. Each Borrower hereby agrees to indemnify,
save, defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any Letter of Credit as a result of the Lender Group’s
indemnification of any Issuing Lender.

 

THE FOREGOING INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY MEMBER OF THE LENDER GROUP.

 

No member of the Lender Group shall be entitled under this section to receive
indemnification for that portion, if any, of any liabilities and costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

 

(d) Each Letter of Credit shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is

 

53



--------------------------------------------------------------------------------

obligated to advance funds under a Letter of Credit, Borrowers shall reimburse
such L/C Disbursement to Issuing Lender by paying to Agent an amount equal to
such L/C Disbursement. All such payments shall be made no later than 2:30 p.m.
(New York, New York time) on the date that such L/C Disbursement is made if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 1:00 p.m. (New York, New York time), on such date, or,
if such notice has not been received by Administrative Borrower prior to such
time on such date, then not later than 2:30 p.m. (New York, New York time), on
(i) the Business Day that Administrative Borrower receives such notice, if such
notice is received prior to 1:00 p.m. (New York, New York time), on the date of
receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance to the applicable
Borrower hereunder and, thereafter, shall bear interest at the applicable rate
for such Letter of Credit. To the extent an L/C Disbursement is deemed to be an
Advance hereunder, a Borrower’s obligation to reimburse such L/C Disbursement
shall be discharged and replaced by the resulting Advance. Promptly following
receipt by Agent of any payment from the applicable Borrower pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender to the
extent that the applicable Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, as applicable, then to such
Lenders and the Issuing Lender as their interest may appear.

 

(e) Any and all usual and customary charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Letters of Credit shall be Lender
Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by each Borrower that, (i) the Issuing Lender may
charge customary issuance fees with respect to the issuance of any Letter of
Credit hereunder and (ii) the Issuing Lender also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.

 

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or in the interpretation or application thereof by
any Governmental Authority, or (ii) compliance by the Issuing Lender or the
Lender Group with any direction, request, or requirement received after the
Closing Date (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(1) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

(2) there shall be imposed on the Issuing Lender or the Lender Group any other
condition regarding any Letter of Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guarantying, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or

 

54



--------------------------------------------------------------------------------

the amount received is reduced, notify Administrative Borrower, and Borrowers
shall pay within three (3) Business Days after demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Prime Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

2.12. LIBOR Option.

 

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Prime Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the Interest Payment Date applicable to LIBOR
Rate Loans, (ii) the occurrence of an Event of Default in consequence of which
the Required Lenders or Agent on behalf thereof have elected to accelerate the
maturity of all or any portion of the Obligations, or (iii) termination of this
Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Administrative Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to
Prime Rate Loans of the same type hereunder. At any time that an Event of
Default has occurred and is continuing, Borrowers no longer shall have the
option to request that Advances bear interest at the LIBOR Rate and Agent shall
have the right to convert the interest rate on all outstanding LIBOR Rate Loans
at the end of the applicable Interest Period to the rate then applicable to
Prime Rate Loans hereunder.

 

(b) LIBOR Election.

 

(1) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 5:00 p.m. (New York, New York time) at least
two (2) Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent, before the LIBOR Deadline (to be confirmed by delivery to Agent of a
LIBOR Notice received by Agent prior to 6:00 p.m. (New York, New York time) on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each Lender.

 

(2) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and Lenders harmless against any loss,

 

55



--------------------------------------------------------------------------------

cost, or expense incurred by Agent or any Lender as a result of (a) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to Agent or
any Lender, be deemed to equal the amount determined by Agent or such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market. A certificate of Agent or a Lender delivered to
Administrative Borrower setting forth in reasonable detail the calculation of
any amount or amounts that Agent or such Lender is entitled to receive pursuant
to this Section 2.12 shall be conclusive absent manifest error.

 

(3) Borrowers shall have not more than ten (10) LIBOR Rate Loans in effect at
any given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $100,000 in excess
thereof.

 

(c) Prepayments of LIBOR Rate Loans. Borrowers may prepay LIBOR Rate Loans at
any time; provided, however, that in the event that LIBOR Rate Loans are prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any mandatory prepayment (whether or not through the
required application by Agent of proceeds of Borrowers’ and their Subsidiaries’
Collections in accordance with Section 2.3(b)), if applicable or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and Lenders and
their Participants harmless against any and all Funding Losses in accordance
with clause (b) above.

 

(d) Special Provisions Applicable to LIBOR Rate.

 

(1) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in

 

56



--------------------------------------------------------------------------------

tax laws (except as set forth in Section 16.14) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Administrative Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Administrative Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under clause (b)(ii) above).

 

(2) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, (x) such Lender shall give
notice of such changed circumstances to Agent, and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans of such Lender, and interest upon the
LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Prime Rate Loans. The Lenders and the Borrowers hereby agree
that, at any time when one or more of the Lenders has delivered such notice of
changed circumstances as provided herein and when a request for Borrowing has be
delivered by the Administrative Borrower which includes a request for a LIBOR
Rate Loan, the Lenders shall each fund their Pro Rata Share of such Advances as
set forth in this Agreement, provided that the amount of such Borrowing funded
by the Lenders not subject to such notice shall be LIBOR Rate Loans and the
amount of such Borrowing funded by the Lenders subject to such notice shall be
Prime Rate Loans. Each Lender at such time having as its lending office an
office outside the United States agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for such a
notice of changed circumstances and would not, in the good faith judgment of
such Lender, otherwise be disadvantageous to such Lender. Any Lender that has
given a notice pursuant to this Section 2.12(d)(2) shall promptly withdraw such
notice upon the cessation of the circumstances that gave rise to the issuance of
such notice.

 

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent nor any Lender, nor any of their

 

57



--------------------------------------------------------------------------------

Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

 

2.13. Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). Notwithstanding anything to the
contrary in this Section, Borrowers will not be required to compensate any
Lender pursuant to this Section for any reduction incurred more than 180 days
before such Lender notified the Administrative Borrower of the change in law (or
other circumstance) giving rise to such reduction. In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

 

2.14. Joint and Several Liability of Borrowers.

 

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Agent and Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.14), it being the intention of Borrowers that all
the Obligations shall be the joint and several obligations of Borrowers without
preferences or distinction among them.

 

(c) If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

 

58



--------------------------------------------------------------------------------

(d) The Obligations of Borrowers under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, as
applicable, notice of any Advances, Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages, any and all
suretyship defenses and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each Borrower hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Person composing Borrowers in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any of Agent or any Lender with respect to the failure by any Person
composing Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.14 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of such Borrower under this Section 2.14
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.14 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. The joint and several liability of
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of Borrowers or any Agent or Lender.

 

59



--------------------------------------------------------------------------------

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Agent or any Lender, even though that election of remedies, such
as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed the Agent’s or such Lender’s rights of subrogation and
reimbursement against such Borrower by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise.

 

(h) The provisions of this Section 2.14 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of any such Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any of the other Borrowers or to
exhaust any remedies available to it or them against any of the other Borrowers
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any of Borrowers, or otherwise, the provisions
of this Section 2.14 will forthwith be reinstated in effect, as though such
payment had not been made.

 

(i) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against Borrowers with respect to any liability
incurred by it hereunder or under any of the other Loan Documents, any payments
made by it to Agent or Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

 

60



--------------------------------------------------------------------------------

(j) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.3(b).

 

2.15. Replacement of Lenders under Certain Circumstances. Borrowers shall be
permitted to replace a Defaulting Lender and any Lender (or any participant)
that gives notice under Section 2.12(d) or requests compensation, reimbursement
or other payment pursuant to Section 2.13 or Section 16.14 for a reason that is
not generally applicable to any other Lender (or participant) or if no other
Lender (or participant) is making a request for compensation, reimbursement or
other payment pursuant to such Sections; provided, however, that (a) such
replacement does not conflict with any applicable Law, (b) no Default or Event
of Default exists prior to or immediately after giving effect to such
replacement, (c) prior to any such replacement, such Lender (or participant)
shall have taken no action for a period of 60 days to eliminate the need for
payment of amounts owing pursuant to Section 2.13 or Section 16.14, (d) the
replacement financial institution shall purchase or acquire, at par, all Notes
and other amounts owing hereunder and under any other Loan Document to such
replaced Lender (or participant) on or prior to the date of replacement, (e) the
replacement financial institution, if not already a Lender (or participant),
shall be reasonably satisfactory to the Agent, (f) Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.13 or Section 16.14,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (g) any such replacement shall not be deemed
to be a waiver of any rights provided hereunder that Borrowers, the Agent or any
other Lender (or participant) shall have against the replaced Lender (or
participant), and (h) if such replacement is to become a Lender, such
replacement shall be an Eligible Transferee. Such replacement shall be done in
accordance with the provisions of Section 14.1; provided, however, that to the
extent required to be paid, Borrowers shall be obligated to pay any registration
and processing fee referred to therein.

 

Section 3. CONDITIONS; TERM OF AGREEMENT.

 

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
the Lender Group (or any member thereof) to make the initial Advance (or
otherwise to extend any credit provided for hereunder), is subject to the
fulfillment, to the satisfaction of Agent in its Permitted Discretion, of each
of the conditions precedent set forth below:

 

(a) the Closing Date shall occur on or before December 31, 2005;

 

(b) Agent shall have received appropriate financing statements on Form UCC-1 and
PPSA financing statements to be duly filed in such office or offices as may be
necessary or, in the opinion of Agent, desirable to perfect Agent’s Liens in and
to the Collateral;

 

61



--------------------------------------------------------------------------------

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed, and
each such document shall be in full force and effect:

 

(1) this Agreement,

 

(2) the Security Agreement,

 

(3) the Control Agreements,

 

(4) the Credit Card Agreements,

 

(5) the Disbursement Letter,

 

(6) the Perfection Certificate,

 

(7) the Fee Letter,

 

(8) the Notes, and

 

(9) the Pay-Off Letter, together with UCC and PPSA termination statements and
other documentation evidencing the termination by Existing Lenders of their
Liens in and to the properties and assets of Loan Parties and their
Subsidiaries.

 

(d) Agent shall have received a certificate from the Secretary of each Loan
Party attesting to the resolutions of such Loan Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Loan Party is a party and authorizing
specific officers of such Loan Party to execute the same;

 

(e) Agent shall have received copies of the Loan Parties’ Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;

 

(f) Agent shall have received a certificate of status with respect to each Loan
Party, dated within 30 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;

 

(g) Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

 

62



--------------------------------------------------------------------------------

(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.7, the form and substance of
which shall be satisfactory to Agent;

 

(i) Agent shall have received Collateral Access Agreements with respect to each
warehouse and distribution center, and the corporate headquarters in the United
States and Canada, if any, (other than a retail store location) leased by each
member of the Borrowing Group;

 

(j) Agent shall have received opinions from the Loan Parties’ counsel in form
and substance satisfactory to Agent;

 

(k) Borrowers shall have delivered a Borrowing Base Certificate demonstrating
Availability in an amount no less than $35,000,000 after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrowers on the Closing Date under this Agreement or the
other Loan Documents;

 

(l) Borrowers shall have paid all reasonable Lender Group Expenses incurred by
the Agent in connection with the transactions evidenced by this Agreement,
including, without limitation, all reasonable fees and expenses of counsel to
Agent;

 

(m) Borrowers shall have paid all fees then due and payable as set forth in the
Fee Letter;

 

(n) Agent shall have received evidence satisfactory to Agent in Agent’s
Permitted Discretion that each Loan Party has received all consents, all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by such Loan Party of
this Agreement or any other Loan Document or with the consummation of the
transactions contemplated hereby and thereby; and

 

(o) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

 

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

 

63



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

 

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Borrower, Agent, any Lender, or any of their Affiliates; and

 

(d) Agent shall have received the most recent Borrowing Base Certificate
required to be delivered to Agent in accordance with Section 6.2.

 

3.3. Term. This Agreement shall become effective upon the execution and delivery
hereof by Borrowers, Agent and Lenders and shall continue in full force and
effect for a term ending on the Maturity Date. The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

 

3.4. Effect of Termination. On the Termination Date, all Obligations (including
contingent reimbursement obligations of Borrowers with respect to any
outstanding Letters of Credit, and including all Bank Products Obligations to
the extent provided in the related Bank Products Agreements) immediately shall
become due and payable without notice or demand (including (a) either
(i) Borrowers providing cash collateral to be held by Agent for the benefit of
the Lenders in an amount equal to 105% of the then extant Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to the
Issuing Lender, and (b) providing cash collateral (in an amount reasonably
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent for the benefit of the Bank Product Providers with
respect to the then extant Bank Products Obligations). No termination of this
Agreement, however, shall relieve or discharge Borrowers or their Subsidiaries
of their duties, Obligations, or covenants hereunder and Agent’s Liens in the
Collateral shall remain in effect until all Obligations have been paid in full
in cash and the Lender Group’s obligations to provide additional credit
hereunder have been terminated. When this Agreement has been terminated and all
of the Obligations have been paid in full in cash and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, Agent’s Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

 

3.5. Early Termination by Borrowers. Borrowers have the option, at any time upon
3 Business Days prior written notice by Administrative Borrower to Agent, to
(a) permanently reduce the Commitment in the minimum amount of $1,000,000 and
integral multiples of $100,000 in excess thereof and (b) terminate this
Agreement by paying to Agent, in cash, the Obligations (including (x) either
(i) providing cash collateral to be held by Agent for the benefit of the Lenders
in an amount equal to 105% of the then extant Letter of Credit Usage or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (y) providing cash

 

64



--------------------------------------------------------------------------------

collateral (in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Agent for the benefit of the
Bank Product Providers with respect to the then extant Bank Products
Obligations), in full. If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrowers shall be obligated to repay the Obligations
(including (a) either (i) Borrowers providing cash collateral to be held by
Agent for the benefit of those Lenders with a Commitment in an amount equal to
105% of the then extant Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral (in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Agent for the benefit of the
Bank Product Providers with respect to the then extant Bank Products
Obligations), in full on the date set forth as the date of termination of this
Agreement in such notice.

 

Section 4. CREATION OF SECURITY INTEREST.

 

4.1. Grant of Security Interest. Each Loan Party hereby grants to Agent, for the
benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of its right, title, and interest in all currently
existing and hereafter acquired or arising Collateral in order to secure prompt
repayment of any and all of the Obligations in accordance with the terms and
conditions of the Loan Documents and in order to secure prompt performance by
each Loan Party of each of their covenants and duties under the Loan Documents.
Agent’s Liens in and to the Collateral shall attach to all Collateral without
further act on the part of Agent or any Loan Party. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions or any other disposition permitted under Section 7.4 or
Section 7.5, each Loan Party and its Subsidiaries have no authority, express or
implied, to dispose of any item or portion of the Collateral (it being
understood, with respect to any such Permitted Disposition of Collateral,
Agent’s Liens in and to such Collateral shall be released automatically upon
consummation of such Permitted Disposition, and the proceeds and products of
such Permitted Disposition shall be subject to Agent’s Liens).

 

4.2. Other Collateral. Each Loan Party agrees to take the following actions at
any time but only if direct proceeds or products of the Specified Collateral
constitutes any of the following:

 

(a) In the event that any Collateral, including proceeds, is evidenced by or
consists of Negotiable or Transferable Collateral in an original face amount in
excess of $250,000, and if and to the extent that Agent determines that
perfection or priority of Agent’s security interest is dependent on or enhanced
by possession, such Loan Party immediately upon the request of Agent, shall
endorse and deliver physical possession of such Negotiable or Transferable
Collateral to Agent accompanied by such instruments of transfer or assignment
duly executed in blank as Agent may from time to time reasonably specify, unless
such Negotiable or Transferable Collateral is promptly deposited into a Deposit
Account.

 

(b) If any Loan Party shall acquire any certificated securities, such Loan Party
shall forthwith endorse, assign and deliver the same to Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as Agent may
from time to

 

65



--------------------------------------------------------------------------------

time reasonably specify. If any securities now or hereafter acquired by any Loan
Party are uncertificated and are issued to such Loan Party or its nominee
directly by the issuer thereof, such Loan Party shall immediately notify Agent
thereof and, at Agent’s reasonable request and option, either (a) use
commercially reasonable efforts to cause the issuer to enter into a Control
Agreement, or (b) pursuant to an agreement in form and substance reasonably
satisfactory to Agent, arrange for Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Loan Party are held by such
Loan Party or its nominee through a securities intermediary or commodity
intermediary, such Loan Party shall promptly notify Agent thereof and, at
Agent’s request and option, either (i) use commercially reasonable efforts to
cause such securities intermediary or (as the case may be) commodity
intermediary to enter into a Control Agreement, or (ii) pursuant to an agreement
in form and substance reasonably satisfactory to Agent, in the case of financial
assets or other Investment Property held through a securities intermediary,
arrange for Agent to become the entitlement holder with respect to such
Investment Property, with such Loan Party being permitted, only with the consent
of Agent during the continuance of a Cash Dominion Event , to exercise rights to
withdraw or otherwise deal with such Investment Property. The provisions of this
paragraph shall not apply to any financial assets credited to a securities
account for which Agent is the securities intermediary.

 

(c) If any Loan Party acquires an interest in any electronic chattel paper or
any “transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Loan Party shall promptly notify Agent thereof and, at the request and
option of Agent, shall take such action as Agent may reasonably request to vest
in Agent control, under §9-105 of the Code, of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

 

4.3. Collection of Accounts, General Intangibles, and Negotiable or Transferable
Collateral. At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Loan Party that such Loan Party’s Accounts, have been assigned to Agent or
that Agent has a security interest therein, or (b) collect such Loan Party’s
Accounts directly and charge the collection costs and expenses to the Loan
Account. Subject to Section 2.6, each Loan Party agrees that it will hold in
trust for the Lender Group, as the Lender Group’s trustee, any of its or its
Subsidiaries’ Collections that it receives without commingling the same with
other funds of such Loan Party and immediately will deliver such Collections to
Agent or a Cash Management Bank in their original form as received by such Loan
Party or its Subsidiaries, together with any necessary endorsements or
assignments.

 

66



--------------------------------------------------------------------------------

4.4. Authorization to File Financing Statements.

 

(a) Each Loan Party hereby irrevocably authorizes Agent at any time and from
time to time to file in any filing office in any Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral and
(b) provide any other information required by part 5 of Article 9 of the Code or
such other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Loan Party is an
organization, the type of organization and any organizational identification
number issued to such Loan Party. Each Loan Party agrees to furnish any such
information to Agent promptly upon request. Each Loan Party also ratifies its
authorization for Agent to have filed in any Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

 

(b) Each Loan Party further agrees, upon the request of Agent and at Agent’s
option, to take any and all other actions as Agent may determine in its
Permitted Discretion to be necessary or useful for the attachment, perfection
and first priority of, and the ability of Agent to enforce, Agent’s Lien in any
and all of the Collateral, including (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the Code, to the extent, if any, that Parent or such Borrower’s signature
thereon is required therefor, (b) causing Agent’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of Agent to
enforce, Agent’s security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, Agent’s security
interest in such Collateral, (d) using commercially reasonable effort to obtain
governmental and other third party waivers, consents and approvals, in form and
substance reasonably satisfactory to Agent, including any consent of any
licensor, lessor or other person obligated on Collateral, (e) using commercially
reasonable effort to obtain waivers from mortgagees and landlords in form and
substance reasonably satisfactory to Agent, and (f) taking all actions under any
earlier versions of the Code or under any other law, as determined by Agent in
its Permitted Discretion to be applicable in any relevant Code or other
jurisdiction, including any foreign jurisdiction.

 

4.5. Power of Attorney. Each Loan Party hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as such Loan Party’s true and lawful attorney, with power to (a) if
such Loan Party refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4, sign the name of such Loan Party on any of
the documents described in Section 4.4, (b) at any time that an Event of Default
has occurred and is continuing, sign such Loan Party’s on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of such Loan Party’s or its
Subsidiaries’ Accounts, (d) after the occurrence of and during the continuation
of an Event of Default, endorse such Loan Party’s name, as applicable, on any of
its payment items (including all of its Collections) that may come into the
Lender Group’s possession, (e) at any time that an Event of Default has occurred
and is continuing, make, settle, and adjust all claims under such Loan Party’s
policies of insurance relating to the Collateral, as applicable, and make all
determinations and decisions with respect to such policies of insurance, and
(f) at any time that an Event of Default has occurred and is continuing, settle
and adjust disputes and claims respecting such Loan Party’s or its Subsidiaries’

 

67



--------------------------------------------------------------------------------

Accounts, chattel paper, or General Intangibles constituting Collateral directly
with Account Debtors or other Persons obligated on any of the Collateral, for
amounts and upon terms that Agent determines to be reasonable, and Agent may
cause to be executed and delivered any documents and releases that Agent
determines to be necessary. The appointment of Agent as each Loan Party’s
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully and
finally repaid and performed and the Lender Group’s obligations to extend credit
hereunder are terminated.

 

4.6. Right to Inspect; Inventories, Appraisals and Audits. Agent (through any of
its respective officers, employees, or agents) shall have the right, from time
to time hereafter (which shall be at reasonable times following reasonable
notice to Administrative Borrower, prior to the occurrence of and during the
continuation of an Event of Default) to inspect the Books and make copies or
abstracts thereof and to check, test, and appraise the Collateral in order to
verify the amount, quality, value, condition of, or any other matter relating
to, the Collateral. Without limiting the generality of the foregoing:

 

(a) At Borrowers’ expense, an inventory appraiser acceptable to the Agent may
conduct physical inventory counts (i.e., cycle counts) at the Borrowing Group’s
store locations one (1) time per Fiscal Year, and at each distribution center at
least one (1) time per Fiscal Quarter at such times as shall be determined by
Agent with notice to the Administrative Borrower. The Administrative Borrower
shall, within 45 days following the completion of each inventory conducted by
it, provide Agent with an aggregate reconciliation of the results of such
inventory and shall post such results to the Borrowing Group’s stock ledger and
general ledger, as applicable. Agent, in its Permitted Discretion, if a Cash
Dominion Event exists, may, and shall at the Required Lender’s direction, cause
one (1) additional inventory per Fiscal Year to be taken (at the expense of
Borrowers).

 

(b) At Borrowers’ expense, upon the request of Agent from time to time,
Borrowers will obtain and deliver to Agent, or, if Agent so elects, will
cooperate with Agent in Agent’s obtaining, a report of an independent collateral
auditor satisfactory to Agent (which may be affiliated with one of Lenders) with
respect to the Books and Accounts and Inventory components included in the
Borrowing Base, which report shall indicate whether or not the information set
forth in the Borrowing Base Certificate most recently delivered is accurate and
complete in all material respects based upon a review by such auditors of the
Accounts (including verification with respect to the amount, aging, identity and
credit of the respective account debtors and the billing practices of Loan
Parties) and Inventory (including verification as to the value, location and
respective types); provided, however, except during a Cash Dominion Event,
Borrowers shall not be obligated to pay for more than one (1) such report in any
12 month period; provided, further, that prior to the occurrence of a Cash
Dominion Event, Borrowers shall be obligated to pay for any commercial finance
exams conducted in connection with Borrowers’ request to add Eligible Accounts
or Accounts with respect to Permitted Acquisitions to the Borrowing Base.
Without in any way limiting Agent’s rights hereunder so long as there has not
occurred a Cash Dominion Event as of the Closing Date, it is Agent’s
expectations not to require more than 1 commercial finance exam per calendar
year.

 

68



--------------------------------------------------------------------------------

(c) Agent may from time to time obtain inventory appraisals conducted by such
appraisers as are satisfactory to Agent or conduct inventory appraisals. In
addition, if Agent determines that there have been changes in markdowns,
inventory mix and composition, accounting methods or any other factors affecting
the value of the Collateral, Agent may in its Permitted Discretion have the
Inventory reappraised by a qualified appraisal company selected by Agent from
time to time after the Closing Date for the purpose of redetermining the Net
Liquidation Percentage of the Eligible Inventory portion of the Collateral and,
as a result, redetermining the Borrowing Base. Prior to the occurrence of a Cash
Dominion Event, Borrowers shall not be obligated to pay for more than one
(1) appraisal pursuant to this Section 4.6(c) in any 12 month period; provided,
that prior to the occurrence of a Cash Dominion Event, Borrowers shall be
obligated to pay for any inventory appraisals (i) conducted in connection with
Borrowers’ request to add Inventory with respect to Permitted Acquisitions to
the Borrowing Base, and (ii) Inventory at a port of entry in a State of the
United States, a province of Canada or from a third party location to an
Eligible Inventory Location.

 

4.7. Control Agreements. Following the occurrence and during the continuance of
a Cash Dominion Event, the Borrowing Group agree that they will not, and will
not permit their Subsidiaries to, transfer assets out of any of their Deposit
Accounts or Securities Accounts, except in accordance with Section 2.6 and, to
the extent applicable, the Control Agreements. Following the occurrence and
during the continuance of a Cash Dominion Event, the Borrowing Group agrees that
they will and will cause their Subsidiaries to take any or all reasonable steps
that Agent requests in order for Agent to obtain control in accordance with
Sections 9-104, 9-105, 9-106, and 9-107 of the Code or under applicable Canadian
law with respect to any of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights that
constitute Collateral. No arrangement contemplated hereby or by any Control
Agreement in respect of any Deposit Accounts, Securities Accounts or other
Investment Property shall be modified by any Loan Party without the prior
written consent of Agent. Subject to Section 2.6, upon the occurrence and during
the continuance of a Default or Event of Default, Agent may notify any bank or
securities intermediary to liquidate the applicable Deposit Account or
Securities Account or any related Investment Property (in each case to the
extent subject to a Control Agreement) of the Loan Parties maintained or held
thereby and remit the proceeds thereof to the Agent’s Account.

 

4.8. Grant of Non-Exclusive License. For the purpose of enabling Agent to
exercise Agent’s rights and remedies under Section 9.1 (including, without
limitation, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of the Collateral)
at such time as Agent shall be lawfully entitled to exercise Agent’s rights and
remedies under Section 9.1, each member of the Borrowing Group hereby (i) grants
to Agent, for the benefit of Agent and the other Lenders, a royalty free,
non-exclusive, irrevocable license, such license being limited to Agent’s
exercise of the Agent’s rights and remedies under Section 9.1 including, without
limitation, in connection with any completion of the manufacture of Inventory or
any sale or other disposition of Inventory (a) to use, apply, and affix any
trademark, trade name, logo, or the like in which any member of the Borrowing
Group now or hereafter has rights, (b) to use, license or sublicense any
intellectual property, computer software now owned, held or hereafter acquired
by such member of the Borrowing Group, including in such license access to all
media and to the extent to which any of the licensed items

 

69



--------------------------------------------------------------------------------

may be recorded or stored and to all computer software programs such and to the
extent used for the compilation or print out thereof, provided that Agent’s use
of the property described in sub-clauses (a) and (b) above will comply with all
applicable law and the terms of any license or other written agreement pursuant
to which the applicable Loan Party has rights to hold or use such intellectual
property that is the subject of such license to the extent not otherwise avoided
by any applicable law, and (c) to use any and all General Intangibles (other
than those referred to in clause (a) or (b) above) and any and all furniture,
fixtures and equipment contained in any premises owned or occupied by any member
of the Borrowing Group in connection with the storage or maintenance of the
Collateral or the exercise of Agent’s rights and remedies under Section 9.1, and
(ii) without limiting the provisions of Section 9.1(f), agrees to provide Agent
and/or its agents with access to, and the right to use, any such premises owned
or occupied by any member of the Borrowing Group.

 

Section 5. REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

5.1. No Encumbrances. Each Loan Party has good and valid title to its Collateral
(subject to exceptions that do not, in the aggregate, materially impair the
Collateral of the Loan Parties taken as a whole), and in each case, free and
clear of Liens except for Permitted Liens. All other information set forth on
the Perfection Certificates pertaining to the Collateral is accurate and
complete in all material respects, except for changes permitted hereunder.

 

5.2. Eligible Accounts. The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of the
Borrowing Group’s business, owed to the Borrowing Group without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation
(other than contingent customer rights of return and charge back rights arising,
in each case, in the ordinary course of business). As to each Account that is
identified by Administrative Borrower as an Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Accounts.

 

5.3. Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects.

 

5.4. Location of Inventory. Schedule 5.4 (as such Schedule may be updated by
notice to the Agent to include additional locations, provided that such
additional locations are within the United States, Puerto Rico or a Permitted
Overseas Inventory Jurisdiction or, in the case of West Marine Canada, a
province or territory of Canada in which all steps necessary to

 

70



--------------------------------------------------------------------------------

perfect the Agent’s Lien on such Collateral (including the filing of PPSA
financing statements naming West Marine Canada as debtor and Agent as secured
party) have been taken) sets forth all locations owned by a member of the
Borrowing Group, leased by a member of the Borrowing Group and the subject of a
Collateral Access Agreement or leased by a member of the Borrowing Group and
constitute a retail store location, in each case, at which the Inventory of the
Borrowing Group and their Subsidiaries is located or between which it is in
transit (other than (x) locations at which Inventory the aggregate inventory
ledger balance of such Inventory is less than $100,000 at all times is located
and (y) Eligible Boat Show Locations). Other than with respect to Eligible
In-Transit Inventory, all of the Eligible Inventory of the Loan Parties and
their Subsidiaries is used or held for use in their business and is fit for such
purposes.

 

5.5. Inventory Records. Each Loan Party keeps records which are correct and
accurate in all material respects itemizing and describing the type, quality,
and quantity of its and its Subsidiaries’ Inventory and the book value thereof.

 

5.6. Jurisdiction of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number.

 

(a) The jurisdiction of organization of each Loan Party and each of its
Subsidiaries is set forth on Schedule 5.6 (as such Schedule may, subject to
Section 7.6, be updated by notice to the Agent pursuant to Section 6.8 and
Section 6.13).

 

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 5.6 (as such Schedule may,
subject to Section 7.6, be updated by notice to the Agent pursuant to
Section 6.8 and Section 6.13).

 

(c) Each Loan Parties’ and each of its Subsidiaries’ FEIN and organizational
identification number, if any, are identified on Schedule 5.6 (as such Schedule
may, subject to Section 7.6, be updated by notice to the Agent pursuant to
Section 6.8 and Section 6.13).

 

(d) The Loan Parties have previously delivered to Agent a Perfection
Certificate. Each Loan Party represents and warrants to Lender Group that, as of
the Closing Date: (i) each Loan Parties’ exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (ii) each Loan
Party is an organization of the type, and is organized in the jurisdiction, set
forth in the Perfection Certificate; (iii) the Perfection Certificate accurately
sets forth such Loan Party’s organizational identification number or accurately
states that such Loan Party has none; (iv) the Perfection Certificate accurately
sets forth such Loan Party’s place of business or, if more than one, its chief
executive office, as well as such Loan Party’s mailing address, if different;
(v) all other information set forth on the Perfection Certificate pertaining to
such Loan Party is accurate and complete in all material respects as of the
Closing Date; and (vi) there has been no change in any of such information since
the date on which the Perfection Certificate was signed by such Loan Party.

 

71



--------------------------------------------------------------------------------

5.7. Due Organization and Qualification; Subsidiaries.

 

(a) Each Loan Party is (a) duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and (b) has all requisite
corporate (or the equivalent company) power to own its property and conduct its
business as now conducted and as presently contemplated and (c) qualified to do
business in any state or province where the failure to be so qualified
reasonably could be expected to cause a Material Adverse Change.

 

(b) Set forth on Schedule 5.7(b) (as such Schedule may be updated by notice to
the Agent), is a complete and accurate list of each Loan Party’s direct and
indirect Subsidiaries, showing: (i) the jurisdiction of their organization;
(ii) the number of shares of each class of common and preferred Stock authorized
for each of such Subsidiaries; and (iii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by the
applicable Loan Party. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

 

5.8. Due Authorization; No Conflict.

 

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the other Loan Documents to which it is a party and
the transactions contemplated hereby and thereby are within the corporate (or
the equivalent) authority of such Loan Party and have been duly authorized by
all necessary corporate or other organization action on the part of such Loan
Party.

 

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the other Loan Documents to which it is a party do
not and will not (i) violate any provision of federal, state, or local, statute,
law, rule or regulation applicable to such Loan Party or any order, judgment,
decree, writ, injunction, license or permit of any court or other Governmental
Authority binding on such Loan Party, (ii) violate any provision of the
Governing Documents of such Loan Party or require any approval of such Loan
Party’s interest holder, (iii) conflict with, result in a breach or termination
of, or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Loan Party, unless such conflict,
breach, termination or default could not reasonably be expected to cause a
Material Adverse Change, (iv) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of such Loan
Party, other than Permitted Liens, or (v) require any approval of any Person
under any material contractual obligation of such Loan Party, other than
(x) consents or approvals that have been obtained and that are still in force
and effect and (y) consents or approvals the failure to obtain which could not
reasonably be expected to have a Material Adverse Change.

 

(c) Other than the filing of Uniform Commercial Code financing statements and
the PPSA financing statements, the execution, delivery, and performance by each
Loan Party of this Agreement and the other Loan Documents to which such Loan
Party is a party do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.

 

72



--------------------------------------------------------------------------------

(d) As to each Loan Party, this Agreement and the other Loan Documents to which
such Loan Party is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Loan Party will be the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance laws, fraudulent transfer laws or similar laws relating to or
limiting creditors’ rights generally and general principles of equity.

 

(e) Agent’s Liens are validly created, perfected and first priority Liens,
subject only to Permitted Liens.

 

5.9. Litigation.

 

(a) Other than those matters disclosed on Schedule 5.9, there are no actions,
suits, or proceedings or investigations pending or, to the knowledge of
Borrowers, threatened against any Loan Party, as applicable, except for
(i) matters that are fully covered by insurance (subject to customary
deductibles), and (ii) matters that could not reasonably be expected to result
in a Material Adverse Change.

 

(b) There are no actions, suits, proceedings or investigations pending or, to
the knowledge of Borrowers, threatened against any Loan Party, as applicable,
that question the validity or enforceability of this Agreement or any other Loan
Document or any action taken or to be taken by any Loan Party in connection
therewith.

 

5.10. No Material Adverse Change. All financial statements relating to the Loan
Parties and their Subsidiaries that have been delivered by Borrowers to the
Lender Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ financial condition as of the date thereof
and results of operations for the period then ended. There has not been a
Material Adverse Change with respect to the Loan Parties since the date of the
most recent financial statements submitted to the Lender Group on or before the
Closing Date.

 

5.11. Solvency.

 

(a) Except as set forth on Schedule 5.11, each Loan Party is Solvent.

 

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

 

5.12. Employee Benefits. As of the Closing Date, no Loan Party or any of their
ERISA Affiliates maintains or contributes to any Benefit Plan.

 

5.13. Environmental Condition. Except as set forth on Schedule 5.13 and except
for other matters that could not reasonably be expected to result in a Material
Adverse Change, (a) to

 

73



--------------------------------------------------------------------------------

the Loan Parties’ knowledge, none of the Loan Parties’ or their Subsidiaries’
properties or assets has ever been used by such Loan Party or its Subsidiaries,
or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation
in any material respect of applicable Environmental Law, (b) to Loan Parties’
knowledge, no Loan Parties’ owned Real Property has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) none of the Loan Parties nor any of their
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by such
Loan Party, and (d) none of the Loan Parties nor any of their Subsidiaries has
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal, state or provincial governmental agency
concerning any action or omission by such Loan Party or such Subsidiary
resulting in the releasing or disposing of Hazardous Materials into the
environment in violation of any applicable Environmental Law.

 

5.14. Brokerage Fees. No Loan Party has utilized the services of any broker or
finder in connection with obtaining financing from the Lender Group under this
Agreement and no brokerage commission or finders fee is payable by any Loan
Party or its Subsidiaries in connection herewith.

 

5.15. Intellectual Property. Each Loan Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of the business of the Loan Parties, taken as a
whole, as currently conducted, except where the failure to do so, in the
aggregate, would not result in a Material Adverse Change.

 

5.16. Leases. Except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change, each Loan Party enjoys peaceful and
undisturbed possession under all leases (including Capitalized Leases) material
to their business and to which they are a party or under which they are
operating and each of such leases is valid and subsisting and no material
default by such Loan Party exists under such lease.

 

5.17. Deposit Accounts. Set forth on Schedule 5.17 (as such Schedule may be
updated from time to time by the Administrative Borrower by notice to the Agent)
are all of Loan Parties’ and their Subsidiaries’ Deposit Accounts and Securities
Accounts containing any Collateral, including, with respect to each bank or
securities intermediary (i) the name and location of such Person, and (ii) the
account numbers of the Deposit Accounts or Securities Accounts containing any
Collateral maintained with such Person.

 

5.18. Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of each Loan Party in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents) for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of such Loan Party in writing to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information, is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect (other than
industry-wide risks normally associated with the

 

74



--------------------------------------------------------------------------------

types of businesses conducted by such Loan Party) at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Projections represent, and as of the date on which any other Projections are
delivered to Agent, such additional Projections represent the good faith
estimate of the Loan Parties’ and their and their Subsidiaries’ future
performance for the periods covered thereby, it being understood that such
Projections as to future events are not to be viewed as facts and that actual
results during the period or period covered by Projections may differ from the
projected results and no assurance can be given that the projections will be
realized.

 

5.19. Credit Card Receipts. Schedule 5.19 (as such Schedule may be updated from
time to time by the Administrative Borrower by notice to the Agent) sets forth
each of Loan Parties’ Credit Card Issuers, Credit Card Processors and all
arrangements to which the Loan Parties are a party with respect to the payment
to Loan Parties of the proceeds of all credit card charges for sales by Loan
Parties.

 

5.20. Holding Company and Investment Company Acts. No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company, or an “affiliate” of
a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 2005; nor is it a “public utility” as such term is defined in the
Federal Power Act, as amended; nor is it an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

5.21. Absence of Financing Statements, etc. Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on any assets of any Loan Party.

 

5.22. Certain Transactions. Except to the extent permitted pursuant to the terms
of Section 7.12, none of the officers, directors, or employees of any Loan Party
is presently a party to any transaction with any Loan Party (other than for
services as employees, officers and directors, including, without limitation,
such salary, bonus, employee stock option and other employee compensation
arrangements in the ordinary course of business, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Loan Parties, any corporation, partnership, trust or other
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.

 

5.23. Regulations U and X. No portion of any Advance is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

 

5.24. Labor Relations. As of the Closing Date, no Loan Party is a party to any
collective bargaining or other contract with a labor union covering any of its
employees. To the Loan Party’s knowledge, no Loan Party has committed an unfair
labor practice which is likely to

 

75



--------------------------------------------------------------------------------

provide the basis for any work stoppage, strike or unfair labor practice claim
by an employee of any Loan Party that could reasonably be expected to result in
a Material Adverse Change. Each Loan Party has complied in all material respects
with all applicable laws, decrees, orders, judgments, statutes, laws, rules and
regulations relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing including all applicable provisions of the federal
Fair Labor Standards Act, as amended, except for any failure to comply that
could not reasonably be expected to result in a Material Adverse Change. There
is not presently pending and, to Borrowers’ knowledge, there is not threatened
any of the following that could reasonably be expected to result in a Material
Adverse Change:

 

(a) Any strike, slowdown, picketing, or work stoppage against any Loan Party by
any of its employees.

 

(b) Any proceeding against or affecting any Loan Party relating to the alleged
violation of any applicable law, decree, order, judgment, statute, law, rule or
regulation pertaining to labor relations or before National Labor Relations
Board, the Equal Employment Opportunity Commission, or any comparable
governmental body, organizational activity, or other labor or employment dispute
against or affecting Parent or Borrowers, which, if determined adversely to
Borrowers would cause a Material Adverse Change.

 

(c) Any lockout of any employees by any Loan Party (and no such action is
contemplated by Borrowers).

 

(d) Any application for the certification of a collective bargaining agent as a
representative of any of the employees of any Loan Party.

 

5.25. Indebtedness. Set forth on Schedule 5.25 is a true and complete list of
all Indebtedness of each Loan Party not listed in the consolidated financial
statements of Parent provided to Agent on or prior to the Closing Date or
otherwise permitted under Section 7.1, outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such
Indebtedness.

 

5.26. Payment of Taxes. Each Loan Party (i) has filed, or caused to be filed or
included in, (a) all Federal tax returns, and (b) all material state, local and
foreign tax returns which are required to be filed, and (ii) has paid, or made
provision for the payment of, all taxes shown thereon to be due or pursuant to
any assessment received by such Loan Party, except (A) such taxes, if any, as
are being contested in good faith by appropriate proceedings and as to which
adequate reserves in accordance with GAAP have been established and maintained
and (B) immaterial taxes; in each case, so long as no material Property of such
Loan Party is at impending risk of being seized, levied upon or forfeited. The
Loan Parties do not intend to treat the Advances, Letters of Credit and/or
related transactions hereunder as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).

 

5.27. Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Advances, the requesting or issuance, extension or renewal of
any Letter of Credit or the

 

76



--------------------------------------------------------------------------------

use of the proceeds of any thereof will to the Loan Party’s knowledge violate
the Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of Loan Parties nor any of their
Subsidiaries or other Affiliates (x) is or to the Loan Party’s knowledge will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (y) does not and will
not knowingly engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.

 

Section 6. AFFIRMATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall, and
shall cause each of their respective Subsidiaries to, do all of the following:

 

6.1. Accounting System. Maintain a system of accounting that enables Parent to
produce financial statements in accordance with GAAP and each Loan Party to
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. The Loan Parties also shall
keep an inventory reporting system that shows all additions, sales, claims,
returns, and allowances with respect to the Inventory. Each Loan Party shall
further (a) maintain in accordance with GAAP adequate accounts and reserves for
all taxes (including income taxes), depreciation, depletion, obsolescence and
amortization of its properties and the properties of such Loan Party,
contingencies and other reserves and (b) at all times engage independent
certified public accountants reasonably satisfactory to Agent as the independent
certified public accountants of the Loan Parties and will not permit more than
90 days to elapse between the cessation of such firm’s (or any successor firm’s)
engagement as the independent certified public accountants of the Loan Parties
and the appointment in such capacity of a successor firm registered with the
Public Company Accounting Oversight Board.

 

6.2. Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with the documents set forth on Schedule 6.2 in
accordance with the delivery schedule set forth thereon.

 

6.3. Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

 

(a) as soon as available, but in any event within 45 days after the end of each
Fiscal Month during each of Parent’s Fiscal Years,

 

(1) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’

 

77



--------------------------------------------------------------------------------

operations during such period, together with, in comparison form, the figures
for the corresponding month end and year to date periods of the previous Fiscal
Year and the figures set forth in the Projections delivered on the Closing Date
or pursuant to Section 6.3(c) hereof,

 

(2) a certificate signed by the chief financial officer, chief accounting
officer, vice president or treasurer of Parent to the effect that:

 

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Subsidiaries, and

 

(B) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action Loan
Parties have taken, are taking, or propose to take with respect thereto),

 

(b) as soon as available, but in any event within 90 days after the end of each
of Parent’s Fiscal Years, consolidated financial statements of Parent and its
Subsidiaries for each such Fiscal Year, audited by independent certified public
accountants of recognized national standing and certified, without any
qualification, by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, any letter to management from such
accountants),

 

(c) as soon as available, but in any event within 60 days after the end of each
of Parent’s Fiscal Years, copies of Parent’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming Fiscal Year, on a Fiscal Month by
month basis, certified by the chief financial officer, chief accounting officer,
vice president or treasurer of Parent as being such officer’s good faith
reasonable estimate of the financial performance of Parent and its Subsidiaries
during the period covered thereby, it being understood that such Projections as
to future events are not to be viewed as facts and that actual results during
the period or periods covered by any Projections may differ from the projected
results and no assurance can be given that the Projections will be realized,

 

(d) if and when filed by any Loan Party,

 

(1) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(2) any other filings made by any Loan Party with the SEC,

 

78



--------------------------------------------------------------------------------

(3) upon request by Agent, in its Permitted Discretion, copies of any Loan
Party’s federal income tax returns, and any amendments thereto, filed with the
IRS, and

 

(4) any other information that is provided by Parent to its stockholders
generally,

 

(provided, that for purposes of this clause (d), any information to be delivered
hereunder shall be deemed to have been delivered when posted on the such Loan
Party’s website or otherwise made available on the website of the SEC).

 

(e) as soon as a Loan Party has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof together with a
reasonably detailed description thereof and a statement of the curative action
that Loan Party propose to take with respect thereto,

 

(f) promptly after the commencement thereof, but in any event within 10 Business
Days after the service of process with respect thereto on any Loan Party, notice
of all actions, suits, or proceedings brought by or against such Loan Party
before any Governmental Authority which could reasonably be expected to result
in a Material Adverse Change, and

 

(g) upon the request of Agent in its Permitted Discretion, any other report
reasonably requested relating to the financial condition of any Loan Party.

 

Parent agrees to cooperate with Agent to allow Agent to consult with its
independent certified public accountants if Agent reasonably requests the right
to do so (and Agent shall notify Parent as to the timing of such consultation
and permit Parent to be present thereat or to otherwise participate therein) and
that, in such connection, their independent certified public accountants are
authorized to communicate with Agent and to release to Agent whatever financial
information concerning Loan Parties or their Subsidiaries that Agent reasonably
may request.

 

6.4. Returns. Account for returns of inventory and customer credits and record
the effects thereof on the general ledger on the same basis and in accordance
with the usual and customary practices of the applicable Loan Party, as they
exist at the time of the execution and delivery of this Agreement, except as
required by GAAP.

 

6.5. Maintenance of Properties.

 

(a) Maintain and preserve all of their properties which are necessary or useful
in the proper conduct to their business in good working order and condition,
ordinary wear and tear excepted, except as could not reasonably result in a
Material Adverse Change,

 

(b) Cause to be made all necessary repairs, renewals, replacements, betterments
and improvements thereof, all as in the judgment of such Loan Party may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times,

 

79



--------------------------------------------------------------------------------

(c) In respect of the Loan Parties and their Subsidiaries, continue to engage in
the businesses of selling boats and boating related products at the retail and
wholesale level, and similar or related lines of business.

 

(d) Comply at all times with all provisions of all leases to which it is a party
as lessee, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to comply could not reasonably be expected to result
in a Material Adverse Change.

 

6.6. Taxes. Cause all material assessments and taxes, whether real, personal, or
otherwise, due, payable or to be remitted by, or imposed, levied, or assessed
against each Loan Party and its Subsidiaries, or any of their respective assets
to be paid or remitted in full, before delinquency or before the expiration of
any extension period, as well as all material claims for labor materials or
supplies that if unpaid might by law become a Lien or charge upon its property
(other than a Permitted Lien), except to the extent that the validity of such
assessment or tax shall be the subject of a Permitted Protest. Each Loan Party
will and will cause their Subsidiaries to make timely payment, remittance or
deposit of all tax payments and withholding taxes required of them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability,
goods and services and sales taxes, and local, state, provincial, foreign and
federal income taxes, and will, upon reasonable request, furnish Agent with
proof reasonably satisfactory to Agent indicating that the applicable Loan Party
or its respective Subsidiary has made such payments or deposits.

 

6.7. Insurance. At the Loan Parties’ expense, maintain insurance (including,
without limitation, by means of self-insurance) respecting each Loan Party’s
assets wherever located, covering loss or damage by fire, theft, explosion, and
other hazards and risks and also shall maintain business interruption, public
liability, and product liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation, all as ordinarily are
insured against by other Persons engaged in the same or similar business. All
such policies of insurance shall be in such amounts which are customary for
Persons engaged in the same or similar business and with nationally recognized
insurance companies. Loan Parties shall deliver copies of all such policies
relating to the Collateral to Agent and copies of all other policies of
insurance if requested by the Agent. Loan Parties shall also deliver a lender’s
loss payable endorsement and certificates of insurance naming the Agent as loss
payee with respect to all policies of casualty or similar insurance relating to
the Collateral. Loan Parties shall deliver a certificate of insurance naming
Agent and the Lenders as additional insured with respect to all policies of
liability insurance. Each such policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than 30 days prior written
notice to Agent in the event of cancellation of the policy for any reason
whatsoever.

 

6.8. Location of Eligible Inventory. Keep Loan Parties’ and their Subsidiaries’
Eligible Inventory (other than Eligible In-Transit Inventory) only at Eligible
Inventory Locations (or in transit to or between such Eligible Inventory
Locations) and their chief executive offices only at the locations identified on
Schedule 5.4 and Schedule 5.6, as applicable; provided,

 

80



--------------------------------------------------------------------------------

however, that Administrative Borrower may amend Schedule 5.4 and Schedule 5.6 so
long as any new location is within the United States, Puerto Rico or a Permitted
Overseas Inventory Jurisdiction or, in the case of West Marine Canada, a
province or territory of Canada in which all steps necessary to perfect the
Agent’s Lien on such Collateral (including the filing of PPSA financing
statements naming West Marine Canada as debtor and Agent as secured party) have
been taken and in respect of any new warehouse, distribution center, chief
executive office or location where such Loan Party’s books and records are
maintained, the Agent shall have received a Collateral Access Agreement.

 

6.9. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, except to the
extent the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

 

6.10. Leases. Pay when due all rents and other amounts payable under any leases
to which each Loan Party or any of its Subsidiaries is a party or by which such
Loan Party’s properties and assets are bound, unless such payments are the
subject of a Permitted Protest or unless nonpayment of such rents and other
amounts individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Change.

 

6.11. Existence. At all times preserve and keep in full force and effect each
Loan Party’s valid existence and good standing and any rights and franchises
material to their businesses except as otherwise permitted pursuant to
Section 7.4.

 

6.12. Environmental. Except for such Environmental Liens, failures to comply,
releases, Environmental Actions, notices, citations or orders which individually
or in the aggregate could not reasonably be expected to result in a Material
Adverse Change (a) keep any property either owned or operated by any Loan Party
or any of its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply with all applicable
Environmental Laws and provide to Agent documentation of such compliance which
Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material of any reportable quantity from or onto property owned or
operated by any Loan Party or any of its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of any Loan Party or any of its Subsidiaries,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries, and
(iii) notice of a violation, citation, or other administrative order.

 

6.13. Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in any material respect (other than
industry-wide risks normally associated with the types of businesses

 

81



--------------------------------------------------------------------------------

conducted by the Loan Parties and their Subsidiaries) in light of the
circumstances in which made; provided that Projections and Schedules furnished
to the Lender Group shall be deemed to be updated as and when delivered pursuant
to the terms hereof. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto.

 

6.14. Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall (a) cause such new Subsidiary to
provide to Agent a joinder to this Agreement, allonges to Notes, and other
security documents, as well as appropriate UCC-1 financing statements, PPSA
registrations or such other financing statements, all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the Collateral of
such newly formed or acquired Subsidiary), and (b) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its Permitted Discretion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above,
unless, in respect of a new Foreign Subsidiary, the taking of the foregoing
actions would give rise to a material adverse tax liability to any Loan Party.
Any document, agreement, or instrument executed or issued pursuant to this
Section 6.14 shall be a Loan Document.

 

6.15. Notice to Agent.

 

(a) The Administrative Borrower shall provide Agent with written notice promptly
upon the occurrence of any of the following events, which written notice shall
state with reasonable particularity the facts and circumstances of the event for
which such notice is being given:

 

(1) Any change in the Authorized Persons of the Administrative Borrower;

 

(2) The completion of any physical count of all or a material portion of
Borrowing Group’s Inventory (together with a copy of the results thereof
certified by the Administrative Borrower);

 

(3) Any cessation by any Loan Party of their making payment to its creditors
generally as such Loan Party’s debts become due;

 

(4) Any failure by any Loan Party to pay rent on a timely basis at 10% or more
of any of the Loan Parties’ locations, and as and when such rent payment is due;

 

(5) Any Material Adverse Change;

 

(6) The occurrence of any Default or Event of Default;

 

82



--------------------------------------------------------------------------------

(7) Any discharge by Parent of its independent accountants or any withdrawal or
resignation by such independent accountants from their acting in such capacity;

 

(8) If any Loan Party receives notice of any material default or any action is
taken in respect of a material claimed default (whether or not constituting a
default) under the Credit Card Agreements;

 

(9) Any judgment not covered by insurance final or otherwise against any Loan
Party or any of its Subsidiaries in an amount in excess of $10,000,000;

 

(10) Any setoff, claims, withholdings or other defenses to which any of the
Collateral, or Agent’s rights with respect to the Collateral, are subject in an
amount in excess of $25,000,000 in respect of any such event; or

 

(11) The obtaining of an organization identification number by any Loan Party
which did not have one on the Closing Date, together with such number.

 

(b) The Administrative Borrower shall provide Agent, when so distributed, with
copies of any materials distributed to the shareholders of Parent (provided,
that for purposes of this clause (1), any materials to be delivered hereunder
shall be deemed to have been delivered when posted on Parent’s website or
otherwise made available on the website of the SEC).

 

6.16. Further Assurances. Cooperate with Agent and execute such further
instruments and documents as Agent shall reasonably request to carry out to its
reasonable satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.

 

Section 7. NEGATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall not,
and shall cause each of the Subsidiaries of the Loan Parties not to, do any of
the following:

 

7.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a) Indebtedness evidenced by this Agreement and the other Loan Documents;

 

(b) existing Indebtedness set forth on Schedule 5.25;

 

(c) Permitted Purchase Money Indebtedness;

 

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens

 

83



--------------------------------------------------------------------------------

associated therewith) so long as: (i) such refinancings, renewals, or extensions
do not result in an increase in the then extant principal amount of the
Indebtedness so refinanced, renewed, or extended or add one or more Loan Parties
as liable with respect thereto if such additional Loan Party were not liable
with respect to the original Indebtedness, (ii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions, that, taken as a whole, are materially more burdensome or
restrictive to the applicable Loan Party, (iii) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (iv) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended;

 

(e) endorsement of instruments or other payment items for deposit;

 

(f) Indebtedness composing Permitted Investments;

 

(g) Indebtedness of a Loan Party to another Loan Party;

 

(h) Indebtedness of a Borrower or a Subsidiary of a Borrower in respect of hedge
agreements entered into by such Person with the purpose and effect of fixing
interest rates on a principal amount of Indebtedness of such Person that is
accruing interest at a variable rate, provided that each such contract is with a
counterparty or has a guarantor of the obligation of the counterparty who at the
time the contract is made has long-term obligations rated A or Aa3 or better,
respectively, by S&P and Moody’s;

 

(i) Indebtedness of a Person that becomes a Loan Party and was incurred by such
Person prior to becoming a Loan Party so long as such Indebtedness was not
incurred in contemplation of such Person becoming a Loan Party;

 

(j) Indebtedness secured by Permitted Liens of the types described in clauses
(c), (i), (o), (p) and (q) of the definition of “Permitted Liens” to the extent
that such Permitted Liens are secured by property or assets not constituting
Collateral; provided that in the case of clause (p) the amount of Indebtedness
secured by such property or assets does not exceed 90% of the fair market value
of such property or assets,

 

(k) Subordinated Obligations in such principal amounts as may be approved by the
Agent in its Permitted Discretion;

 

(l) Guarantees of Indebtedness that is permitted pursuant to this Agreement; and

 

(m) other unsecured Indebtedness of any Loan Party, in an aggregate amount not
to exceed at any time $50,000,000.

 

84



--------------------------------------------------------------------------------

7.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to the Collateral, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

 

7.3. Restrictions on Negative Pledges and Upstream Limitation.

 

(a) Enter into or permit to exist any arrangement or agreement (other than this
Agreement and the other Loan Documents) which directly or indirectly prohibits
any Loan Party from creating, assuming or incurring any Lien upon the Collateral
whether now owned or hereafter acquired; or

 

(b) Enter into any agreement, contract or arrangement (other than this Agreement
and the other Loan Documents) restricting the ability of any Subsidiary of any
Borrowers to pay or make dividends or distributions in cash or kind to
Borrowers, to make loans, advances or other payments of whatsoever nature to the
Loan Parties, or to make transfers or distributions of all or any part of its
assets to the Loan Parties;

 

in each case other than (i) customary anti-assignment provisions contained in
contracts which constitute Accounts, (ii) customary restrictions contained in
asset sale agreements limiting the transfer of such assets pending the closing
of such sale, (iii) any limitation or restriction contained in any Permitted
Lien to the extent such limitation or restriction restricts the transfer of
property subject to such Permitted Lien and does not affect the Lien of the
Agent securing the Obligations and (iv) any restriction that does not apply,
directly or indirectly, to the Liens securing the Obligations.

 

7.4. Restrictions on Fundamental Changes. (a) Enter into any merger,
amalgamation or consolidation, (b) liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), or (c) convey, sell, lease, license,
assign, transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its assets, except:

 

(1) any Borrower may be merged or amalgamated with or into another Borrower, or
be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Borrower;
provided that (i) at the time of any such event, no Event of Default shall exist
or shall result from such event and (ii) in the case of such an event, a
Borrower shall be the continuing or surviving Person;

 

(2) (A) any Domestic Subsidiary of a Borrower may be merged or amalgamated with
or into another Domestic Subsidiary of a Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Domestic Subsidiary of a Borrower, provided
that at the time of any such event no Event of Default

 

85



--------------------------------------------------------------------------------

shall exist or shall result from such event, and (B) any Domestic Subsidiary of
a Borrower may be merged with and into a Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Borrower; provided that at the time of any
such event, no Event of Default shall exist or shall result from such event;

 

(3) (A) any Foreign Subsidiary of a Borrower may be merged or amalgamated with
or into another Foreign Subsidiary of a Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Foreign Subsidiary of a Borrower, provided
that at the time of any such event no Event of Default shall exist or shall
result from such event, and (B) any Foreign Subsidiary of a Borrower may be
merged with and into a Borrower, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Borrower; provided that at the time of any such event, no
Event of Default shall exist or shall result from such event;

 

(4) in connection with (1) sales or closures of stores or distribution centers
in the normal course of business and (2) dispositions of Inventory and other
assets located at such locations (or used in connection with the operation
thereof) and related non-depreciated leasehold interests related thereto, in
each case on reasonable terms consistent with such Person’s usual practice in
connection with such sales or closures;

 

(5) Permitted Dispositions and other dispositions permitted under Section 7.5;
and

 

(6) non-cash accounting adjustments that might constitute a disposition.

 

7.5. Disposal of Assets; Sale and Leaseback. Other than Permitted Dispositions,
and dispositions permitted by Section 7.4, convey, sell, assign, transfer, or
otherwise dispose of any of the assets of any Loan Party. The Loan Parties will
not, and will not permit any Subsidiary of any Loan Party to, enter into any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any Collateral owned by it in order then or thereafter to lease such Collateral
or lease other property that such Person intends to use for substantially the
same purpose as the property being sold or transferred.

 

7.6. Change Name. Change any Loan Party’s name, FEIN, organizational
identification number, type of organization, jurisdiction of organization or
other legal structure or relocate such Loan Party’s chief executive office to a
new location, in each case, without giving at least 30 days prior written notice
by Administrative Borrower to Agent of such change and so long as, at the time
of such written notification, Parent, such Loan Party provides any financing
statements or like registration documents necessary to perfect and continue
perfected Agent’s Liens.

 

86



--------------------------------------------------------------------------------

7.7. Prepayments and Amendments on Subordinated Obligations. Prepay, redeem,
defease, purchase or otherwise acquire any Subordinated Obligations; or directly
or indirectly, amend, modify, alter, increase or change any of the terms or
conditions of any agreement, instrument, document, indenture, or other writing,
evidencing or relating to any Subordinated Obligations permitted under
Section 7.1.

 

7.8. Consignments. Consign any of their Inventory or sell any of their Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale, except rights of purchasers to return Inventory pursuant to a Loan
Party’s or any of its Subsidiaries’ return policy; provided that any Loan Party
may sell or otherwise dispose of Inventory on any of the foregoing consignment
or other arrangements so long as the aggregate amount of such consigned
Inventory does not exceed $20,000,000 in the aggregate; provided, further, that
if any Loan Party is the consignor in any such arrangement of any consigned
Inventory located in the United States or a state or political subdivision
thereof, then such Loan Party shall use its best efforts to cause (i) all UCC
filings against the consignee of such United States consigned Inventory to be
filed, (ii) all notices to known holders of conflicting security interests
(after reasonable investigation therefor and conduct searching for the same) in
the inventory of such consignee to be given, in each case, as necessary under
the UCC to perfect and otherwise make public such Person’s interest in such
United States consigned Inventory and (iii) any relevant UCC filings to be
assigned to the Agent.

 

7.9. Distributions. Other than distributions or declaration and payment of
dividends by a Loan Party to another Loan Party, make any distribution or
declare or pay any dividends (in cash or other property, other than common Stock
or options or rights with respect to common Stock) on, or purchase, acquire,
redeem, or retire any of Parent’s Stock, of any class, whether now or hereafter
outstanding; provided, however, that Parent may purchase, acquire, redeem or
retire any of Parent’s Stock or may pay cash dividends on Parent’s Stock so long
as (i) at the time of such purchase, acquisition redemption, retirement, payment
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and (ii) immediately after giving effect thereto,
Availability shall be at least equal to $30,000,000 and the Administrative
Borrower shall have delivered to Agent a Borrowing Base Certificate and
Projections evidencing the maintenance of Availability of at least $30,000,000
for the period of six months immediately subsequent to such purchase,
acquisition, redemption or retirement of any Parent’s or payment of cash
dividends on any of Parent’s Stock.

 

7.10. Accounting Methods. Modify or change their Fiscal Year or their method of
accounting (except upon prior notice to the Agent and other than as may be
required to conform to GAAP or as otherwise permitted by GAAP).

 

7.11. Investments, Acquisitions. Except for Permitted Investments and Permitted
Acquisitions, directly or indirectly, make or acquire any Investment, or incur
any liabilities (including contingent obligations) for or in connection with any
Investment; provided, however, that such Investments will be considered
Investments permitted by this Section 7.11 only if all actions have been taken
to the satisfaction of Agent to provide to Agent, for the benefit of Lenders and
Agent, a first priority perfected security interest in all of such Investments
(to the extent such Investments constitute Collateral) free of all Liens other
than Permitted Liens.

 

87



--------------------------------------------------------------------------------

7.12. Transactions with Affiliates. Engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of Loan Parties, any corporation, unlimited company, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis except
(a) reasonable and customary fees and other consideration paid to members of the
board of directors of Parent and (b) compensation and benefit arrangements for
officers and other employees of Loan Parties and their Subsidiaries entered into
in the ordinary course of business and (c) transactions among Loan Parties and
their wholly-owned Subsidiaries in the ordinary course of business consistent
with past practices. Each Affiliate of Loan Parties is listed on Schedule 7.12
(as such Schedule may be updated from time to time by the Administrative
Borrower by notice to the Agent).

 

7.13. Suspension. Suspend or go out of a substantial portion of their business.

 

7.14. Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, (i) to repay in full the outstanding principal,
accrued interest, and accrued fees and expenses owing to Existing Lenders, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for general working capital purposes and general corporate purposes,
including making dividends and distributions to the extent permitted by this
Agreement.

 

7.15. Store Closings. Close any location at which the Loan Parties maintain,
offer for sale or store any of the Collateral unless such closing, in any Fiscal
Year, results in no more than a 10% store reduction from the aggregate number of
stores open as of the first day of such Fiscal Year.

 

7.16. Securities Accounts. Establish or maintain any Securities Account the
assets of which constitute Collateral unless Agent shall have received a Control
Agreement in respect of such Securities Account subject to the provisions of
Section 2.6. If a Cash Dominion Event has occurred and is continuing, no Loan
Party shall transfer assets out of any Securities Account that assets of which
constitute Collateral.

 

7.17. Employee Benefit Plans. Except as could not reasonably be expected to
result in a Material Adverse Change,

 

(a) Engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code; or

 

(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or

 

88



--------------------------------------------------------------------------------

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Loan Party pursuant to
§302(f) or §4068 of ERISA; or

 

(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or

 

(e) permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA) of all Guaranteed Pension
Plans exceeding the value of the aggregate assets of such Plans, disregarding
for this purpose the benefit liabilities and assets of any such Plan with assets
in excess of benefit liabilities, by more than $10,000,000, or

 

(f) fail to comply with any material Canadian federal, provincial or local
statute, law, rule, regulation, ordinance, code in respect of Benefit Plans.

 

7.18. Deposit Accounts, Credit Card Agreements, etc. Except as provided in
Section 2.6(c) and (d) hereof, (a) establish any Deposit Accounts, credit card
clearinghouse or processors, other than those Deposit Accounts, Credit Card
Agreements and other accounts, all listed on Schedule 7.18 (as updated pursuant
to Section 2.6(d) and Section 6.13), (b) directly or indirectly fail to comply
in any material respect with any Control Agreement or other bank agency or lock
box agreement in favor of Agent for the benefit of the Lender Group with respect
to such account, (c) deposit into any of the payroll accounts listed on Schedule
7.18 any significant amounts in excess of amounts necessary to pay current
payroll obligations from such accounts or (d) change any direction or
designation relating to any Credit Card Processor.

 

7.19. Minimum Availability. Borrowers shall at all times maintain Adjusted
Availability at least equal to the Minimum Adjusted Availability Requirement.

 

Section 8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1. Any Loan Party fails to pay any principal on any of the Advances or any
reimbursement obligation in respect of any Letter of Credit, or any portion
thereof, on the date when due; or any Loan Party fails to pay any interest owing
under the Loan Documents or any fees, or any portion thereof, within five
(5) Business Days after the date when due; or fails to pay any other amount
payable to the Lenders or the Agent under any Loan Document, or any portion
thereof, within five (5) Business Days after written demand therefor;

 

8.2. (a) Any Loan Party shall fail to comply with any of its covenants contained
in Section 6.2, 6.3, 6.7, 6.8, 6.15 or 7 (provided that in the case of any such
failure to comply with the covenants contained in any of Sections 6.2 (other
than any failure to deliver a Borrowing Base Certificate), 6.3 (other than
Section 6.3(e)) or 6.15 (other than Section 6.15(a)(6)), such failure shall
continue for five Business Days after the Administrative Borrower first obtains
knowledge of such failure); (b) any Loan Party shall fail to perform any term,
covenant or

 

89



--------------------------------------------------------------------------------

agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this Section 8) for 30 days after (i) such Loan
Party has actual knowledge of such failure to perform or (ii) written notice of
such failure has been given to Administrative Borrower by Agent; and (c) any
representation or warranty of any Loan Party in this Agreement or any of the
other Loan Documents or any Record or in any other document or instrument
delivered pursuant to or in connection with this Agreement shall prove to have
been false in any material respect upon the date when made or deemed to have
been made or repeated.

 

8.3. If any material portion of any Loan Party’s assets is attached, seized,
subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person and such writ, distress warrant or levy is not
discharged within sixty (60) days (or, in the case of West Marine Canada, 30
days) of the date on which such writ, distress warrant or levy is filed;

 

8.4. If an Insolvency Proceeding is commenced by any Loan Party or any
Subsidiary of any Loan Party;

 

8.5. If an Insolvency Proceeding is commenced against any Loan Party or any
Subsidiary of any Loan Party, and any of the following events occur: (a) such
Person consents to the institution of the Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, each
member of the Lender Group shall be relieved of its obligations to extend credit
hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, each member of the Lender
Group shall be relieved of its obligation to extend credit hereunder, (d) a
trustee, custodian, liquidator, monitor, receiver, interim receiver or receiver
manager is appointed to take possession of all or any substantial portion of the
properties or assets of, or to operate all or any substantial portion of the
business of, such Loan Party, or (e) an order for relief shall have been entered
therein;

 

8.6. If any Loan Party or any Subsidiary of any Loan Party is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

 

8.7. If any Loan Party suffers the entry against it of a final judgment for the
payment of money in excess of $10,000,000 (not covered by insurance), and such
judgment is unstayed and undischarged for a period of thirty consecutive days
after the date of entry thereof;

 

8.8. If there is a default in any material agreement to which any Loan Party or
any Subsidiary of any Loan Party is a party relative to such Person’s
Indebtedness involving an aggregate amount of $20,000,000, or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or
(b) results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of such Person’s obligations thereunder,
or to terminate such agreement;

 

8.9. If any Loan Party or any Subsidiary of any Loan Party makes any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

 

90



--------------------------------------------------------------------------------

8.10. If any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or Agent’s Liens in the Collateral shall cease to be perfected, or
shall cease to have the priority contemplated by the Loan Documents, in each
case otherwise than in accordance with the terms thereof or this Agreement or
with the express prior written agreement, consent or approval of Lenders, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any Loan
Party party thereto or any of their respective stockholders, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

8.11. Any Loan Party or any ERISA Affiliate incurs any liability to the PBGC or
a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $10,000,000, or any Loan Party or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $10,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that Agent determines in
its Permitted Discretion that such event (A) could be expected to result in
liability of such Loan Party or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $10,000,000 and
(B) could constitute grounds for the termination of such Guaranteed Pension Plan
by the PBGC, for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan or for the imposition of
a lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan;

 

8.12. Any Loan Party or any Subsidiary of any Loan Party shall be convicted for
a state, federal or foreign crime, a punishment for which in any such case could
include the forfeiture of any assets of such Person included in the Borrowing
Base or any assets of such Person not included in the Borrowing Base but having
a fair market value in excess of $10,000,000; or

 

8.13. A Change of Control shall occur.

 

Section 9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, Agent may, and upon instruction of the Required Lenders (at
their election but without notice of their election and without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Loan Parties) Agent shall exercise any of the rights and remedies
of a secured party under the Code or Canadian law and any other rights and
remedies provided for in this Agreement or any other Loan Document or otherwise
available to it at law or in equity on behalf of the Lender Group and Agent may
or, acting upon the

 

91



--------------------------------------------------------------------------------

instructions of the Required Lenders, shall do the same on behalf of the Lender
Group, such rights and remedies to include the following, all of which are
authorized by the Loan Parties:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable, provided that
in the event of any Event of Default under Sections 8.4 or 8.5, all such amounts
shall become immediately due and payable automatically and without any
requirement of notice from Agent or any Lender;

 

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group, provided that in the event of
any Event of Default under Sections 8.4 or 8.5, any unused portion of the credit
hereunder shall forthwith terminate and each Lender shall be relieved of all
further obligations to make Advances to Borrowers and the Issuing Lender shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit;

 

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
Agent’s Liens in the Collateral and without affecting the Obligations, provided
that in the event of any Event of Default under Sections 8.4 or 8.5, any unused
portion of the credit hereunder shall forthwith terminate and each Lender shall
be relieved of all further obligations to make Advances to Borrowers and the
Issuing Lender shall be relieved of all further obligations to issue, extend or
renew Letters of Credit;

 

(d) Notify Account Debtors and other Persons obligated on the Collateral to make
payment or otherwise render performance to or for Agent, and, to the extent
permitted under the Code or Canadian law, as applicable, enforce the obligations
of Account Debtors and other Persons obligated on the Collateral and exercise
the rights of the Loan Parties with respect to such obligations and any property
that may secure such obligations;

 

(e) Take any proceeds of the Collateral;

 

(f) Settle or adjust disputes and claims directly with Loan Parties’ Account
Debtors for amounts and upon terms which Agent considers advisable, and in such
cases, Agent will credit the Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;

 

(g) Cause the Loan Parties to hold all of their returned Inventory in trust for
the Lender Group and segregate all returned Inventory from all other assets of
the Loan Parties or in Loan Parties’ possession and conspicuously label said
returned Inventory as the property of the Lender Group;

 

(h) Without notice to or demand upon any Loan Party, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. In addition to the rights granted pursuant to
Section 4.8. Each

 

92



--------------------------------------------------------------------------------

Loan Party agrees to assemble the Collateral if Agent so requires, and to make
the Collateral available to Agent at a place that Agent may designate which is
reasonably convenient to both parties. Each Loan Party authorizes Agent to enter
the premises where the Collateral is located, to take and maintain possession of
the Collateral, or any part of it, to utilize its assets in accordance with
Section 4.8 and to pay, purchase, contest, or compromise any Lien that in
Agent’s determination appears to conflict with Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrowers’ Loan Account therefor. With respect to any Loan Party’s owned
or leased premises, each Loan Party hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

 

(i) Without notice to any Loan Party (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code or the PPSA), set off and apply to
the Obligations any and all (i) balances and deposits of any Loan Party held by
the Lender Group (including any amounts received in the Deposit Accounts or
Securities Accounts subject to Control Agreements), or (ii) Indebtedness at any
time owing to or for the credit or the account of any Loan Party held by the
Lender Group, provided that Agent will endeavor to notify Administrative
Borrower of any such set-off after the occurrence thereof but the failure to so
notify the Administrative Borrower shall not give rise to any liability to the
Agent nor in any manner whatsoever affect the rights of the Agent under this
Agreement or under any Loan Document;

 

(j) Hold, as cash collateral, any and all balances and deposits of any Loan
Party held by the Lender Group, and any amounts received in the Deposit Accounts
or Securities Account subject to Control Agreements, to secure the full and
final repayment of all of the Obligations;

 

(k) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral
and, as set forth in Section 4.8, use any intellectual property;

 

(l) Sell or cause to be sold, the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Loan Parties’ premises) as Agent
determines is commercially reasonable. It is not necessary that the Collateral
be present at any such sale;

 

(m) Agent shall give notice of the disposition of the Collateral as follows:

 

(1) Agent shall give Administrative Borrower (for the benefit of the applicable
Loan Party) a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, the time on or after which the private sale or other
disposition is to be made; and

 

93



--------------------------------------------------------------------------------

(2) The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

 

(3) The Loan Parties hereby acknowledge that 10 days prior written notice of
such sale or sales shall be reasonable notice; in addition the Loan Parties
waive any and all rights that they have to a judicial hearing in advance of the
enforcement of any of Agent’s rights and remedies hereunder, including its right
if a Default exists to take immediate possession of Collateral and to exercise
its rights and remedies with respect thereto;

 

(n) Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

 

(o) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;

 

(p) Agent shall have the rights and remedies of a secured party under the Code
and any additional rights and remedies as may be provided to a secured party in
any jurisdiction in which Collateral is located;

 

(q) The Lender Group shall have all other rights and remedies available to it at
law or in equity pursuant to any other Loan Documents and whether or not Lenders
shall have accelerated the maturity of the Obligations pursuant to this
Section 9.1, each Lender, if owed any amount with respect to the Obligations,
may, with the consent of Required Lenders or Agent but not otherwise, proceed to
protect and enforce its rights by suit in equity, action at law, or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
included as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender; and

 

(r) Any deficiency that exists after disposition of the Collateral as provided
above, will be paid immediately by the Loan Parties. Any excess will be
returned, without interest and subject to the rights of third Persons, by Agent
to Administrative Borrower (for the benefit of the applicable Loan Party).

 

9.2. Securities and Deposits. Agent may at any time, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, Agent may demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral Obligations.

 

94



--------------------------------------------------------------------------------

9.3. Standards for Exercising Rights and Remedies. Each Loan Party hereby
acknowledges and agrees that in connection with the exercise of its rights and
remedies hereunder the Agent may (but shall not have any obligation to):
(a) incur expenses to prepare Collateral for disposition or otherwise complete
raw material or work in process into finished goods or other finished products
for disposition, (b) remove Liens on or any adverse claims against Collateral,
(c) exercise collection remedies against Account Debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (d) advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (e) contact other persons, whether or not in the same
business as the Loan Parties, for expressions of interest in acquiring all or
any portion of the Collateral, (f) hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (g) dispose of Collateral by utilizing internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (h) dispose of assets in wholesale rather than retail
markets, (i) disclaim disposition warranties, (j) purchase insurance or credit
enhancements to insure Agent against risks of loss, collection or disposition of
Collateral or to provide to Agent a guaranteed return from the collection or
disposition of Collateral, (k) to the extent deemed appropriate by Agent, obtain
the services of brokers, investment bankers, consultants and other professionals
to assist Agent in the collection or disposition of any of the Collateral, or
(l) conduct going out of business sales and otherwise liquidate the inventory.
The Loan Parties acknowledge that the purpose of this Section 9.3 is to provide
non-exhaustive indications of what actions or omissions by Agent would fulfill
Agent’s duties under the Code or any other relevant jurisdiction in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this Section 9.3. Without limitation upon the foregoing,
nothing contained in this Section 9.3 shall be construed to grant any rights to
the Loan Parties or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 9.3.

 

9.4. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative and may be exercised simultaneously. The Lender Group shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity. No exercise by the Lender Group of one right or remedy
shall be deemed an election, and no waiver by the Lender Group of any Event of
Default shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

Section 10. TAXES AND EXPENSES.

 

If any Loan Party fails to pay (prior to delinquency or within the applicable
grace period) any monies (whether taxes, assessments, insurance premiums, or, in
the case of leased properties or assets, rents or other amounts payable under
such leases) due to third Persons (other than any monies that are the subject of
a Permitted Protest), or fails to make any deposits or furnish any required
proof of payment or deposit, all as required under the terms of this Agreement,
then,

 

95



--------------------------------------------------------------------------------

Agent, in its sole discretion and without prior notice to any Loan Party, may do
any or all of the following: (a) make payment of the same or any part thereof,
(b) set up such reserves in Borrowers’ Loan Account as Agent deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.7 hereof, obtain and maintain
insurance policies of the type described in Section 6.7 and take any action with
respect to such policies as Agent deems prudent. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

 

Section 11. WAIVERS; INDEMNIFICATION.

 

11.1. Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.

 

11.2. The Lender Group’s Liability for Collateral. Each Loan Party hereby agrees
that: (a) so long as the Lender Group complies with its obligations, if any,
under the Code or the PPSA, Agent shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Loan Parties.
Each Loan Party shall remain obligated and liable under each contract or
agreement comprised in the Collateral to be observed or performed by Loan
Parties thereunder. Neither Agent nor any Lender shall have any obligation or
liability under any such contract or agreement by reason or arising out of this
Agreement or the receipt by Agent or any Lender of any payment relating to any
of the Collateral, not shall Agent or any Lender be obligated in any manner to
perform any of the obligations of the Loan Parties under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by Agent or any Lender in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to Agent or to which Agent or any Lender may be entitled to at any time
or times. Agent’s sole duty with respect to the custody, safe-keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Code, or otherwise, shall be to deal with such Collateral in the same manner as
Agent deals with similar property for its own account.

 

11.3. Indemnification. Each Loan Party shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys fees and
disbursements and other costs and expenses actually incurred in connection
therewith

 

96



--------------------------------------------------------------------------------

(as and when they are incurred and irrespective of whether suit is brought), at
any time asserted against, imposed upon, or incurred by any of them (a) in
connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of the Loan
Parties’ and their Subsidiaries’ compliance with the terms of the Loan
Documents, (b) any actual or proposed use by any Borrower or any of its
Subsidiaries of the proceeds of any of the Advances or Letters of Credit,
(c) the reversal or withdrawal of any provisional credits granted by Agent upon
the transfer of funds from lock box, bank agency, concentration accounts or
otherwise under any cash management arrangements with any Loan Party or any
Subsidiary or in connection with the provisional honoring of funds transfers,
checks or other items, and (d) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, the
Loan Parties shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. If, and to the extent that the
obligations of the Loan Parties under this Section 11.3 are unenforceable for
any reason, each Loan Party hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law. This provision shall survive the termination of this Agreement
and the repayment of the Obligations. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which the Loan Parties were required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by the Loan Parties with respect thereto.

 

THE FOREGOING INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY INDEMNIFIED PERSON.

 

No Indemnified Person shall be entitled under this section to receive
indemnification for that portion, if any, of any liabilities and costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

 

Section 12. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) may be
personally delivered, sent by telefacsimile, electronic mail, overnight courier
service or first class (or air) mail and shall be deemed to have been given:
(i) if delivered in person, when delivered, (ii) if delivered by telecopy or
electronic mail, on the date of transmission if transmitted on a Business Day
before 5:00 p.m. (eastern time) or, if not, on the

 

97



--------------------------------------------------------------------------------

next succeeding Business Day, provided that, in the case of electronic mail, a
copy of such notice is promptly sent by any other approved means of transmission
of notices set forth herein, (iii) if delivered by overnight courier, on the
first Business Day after delivery to such courier properly addressed, or (iv) if
delivered by first class (or air) mail, four Business Days after deposit in the
mail, with postage prepaid and properly addressed:

 

If to Administrative      Borrower for any Loan Party:    WEST MARINE PRODUCTS,
INC.      500 Westridge Drive      Watsonville, California 95076      Attn: Eric
Nelson, Senior Vice President and Chief Financial Officer      and: Pam Fields,
General Counsel      Fax No. (720) 344-9018      Telephone No: (831) 761-4489
with copies to:    DOW, LOHNES & ALBERTSON, PLLC      1200 New Hampshire Ave.,
N.W.      Washington, DC 20036      Attn: Timothy J. Kelley      Fax No: (202)
776-2222      Telephone No.: (202) 776-2000 If to Agent:    WELLS FARGO RETAIL
FINANCE, LLC      One Boston Place, 18th Floor      Boston, Massachusetts 02108
     Attn: Lynn Whitmore      Fax No. (617) 523-4032 with copies to:    BINGHAM
MCCUTCHEN LLP      150 Federal Street      Boston, Massachusetts, MA 02110     
Attn: Robert A.J. Barry, Esq.      Fax No. (617) 951-8736

 

Agent and Loan Parties may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party.

 

Section 13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR

 

98



--------------------------------------------------------------------------------

THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER THAN
CHOICE-OF-LAW PRINCIPLES AND THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
NEW YORK) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, NEW YORK,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH LOAN
PARTIES COLLATERAL OR OTHER PROPERTY MAY BE FOUND. LOAN PARTIES AND THE LENDER
GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

 

(c) LOAN PARTIES AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. LOAN PARTIES AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(d) Except as prohibited by law, each party hereto hereby waives any right it
may have to claim or recover in any litigation arising under this Agreement or
any other Loan Document any special, exemplary, punitive or consequential
damages or any damages other than, or in addition to, actual damages. Each party
hereto (a) certifies that no representative, agent or attorney of any other
party hereto has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waivers and
(b) acknowledges that such other party has been induced to enter into this
Agreement, the other Loan Documents to which it is a party by, among other
things, the waivers and certifications contained herein.

 

99



--------------------------------------------------------------------------------

Section 14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1. Assignments and Participations.

 

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$10,000,000, provided, that, so long as no Event of Default has occurred and is
continuing, any such assignment shall require the consent of the Administrative
Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance, and (iii) the
assignor Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500. Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

 

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrowers and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 16 and Section 18.9 of this Agreement.

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability,

 

100



--------------------------------------------------------------------------------

genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto, (2) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (5) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (6) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent

 

101



--------------------------------------------------------------------------------

expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums; and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by Lenders among themselves.

 

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to Section 18.9, disclose all
documents and information which it now or hereafter may have relating to
Borrowers or Borrowers’ business.

 

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement to secure obligations of such Lender,
including without limitation (a) any pledge or assignment to secure obligations
to any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act, 12 USC §341 and (b) with respect to any Lender that is a Fund, to
any lender or any trustee for, or any other representative of, holders of
obligations owed or securities issued by such Fund as security for such
obligations or securities or any institutional custodian for such Fund or for
such lender; provided that no such grant shall release such Lender from any of
its obligations hereunder, provide any voting rights hereunder to the secured
party thereof, substitute any such secured party for such Lender as a party
hereto or affect any rights or obligations of Borrowers or Agent hereunder.

 

(h) If any assignee Lender is an Affiliate of any Borrower, then any such
assignee Lender shall have no right to vote as a Lender hereunder or under any
of the other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to Agent pursuant to Section 9, and
the determination of the Required Lenders shall for all purposes of this
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Obligations. If any Lender sells a participating
interest in any of the Obligations to a Participant, and such Participant is a
Borrower or an Affiliate of a Borrower, then such transferor Lender shall
promptly notify Agent of the sale of such participation. A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents

 

102



--------------------------------------------------------------------------------

for purposes of granting consents or waivers or for purposes of agreeing to
amendments or modifications to any of the Loan Documents or for purposes of
making requests to Agent pursuant to Section 10 to the extent that such
participation is beneficially owned by a Borrower or any Affiliate of a
Borrower, and the determination of the Required Lenders shall for all purposes
of this Credit Agreement and the other Loan Documents be made without regard to
the interest of such transferor Lender in the Obligations to the extent of such
participation.

 

14.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by any Borrower is required in connection with
any such assignment.

 

Section 15. AMENDMENTS; WAIVERS.

 

15.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Administrative Borrower (on behalf of all
Borrowers) (and in respect of Section 17, the Guarantors) and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of Lenders
affected thereby and Administrative Borrower (on behalf of all Borrowers) and
acknowledged by Agent, do any of the following:

 

(a) increase or extend any Commitment of any Lender,

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 

(d) change the percentage of the Commitments that is required to take any action
hereunder,

 

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

 

(f) release Collateral other than as permitted by Section 16.15,

 

103



--------------------------------------------------------------------------------

(g) change the definition of “Required Lenders” or “Pro Rata Share”,

 

(h) contractually subordinate any of Agent’s Liens,

 

(i) release any Borrower or any other Loan Party from any obligation for the
payment of money owed to any Lender under this Agreement except pursuant to a
transaction expressly permitted under Section 7.4;

 

(j) change the definition of “Borrowing Base” or the definitions of “Eligible
Accounts”, “Eligible Credit Card Receivables”, “Eligible In-Transit Inventory”,
“Eligible Inventory”, “Maximum Revolver Amount” or any component definition
contained in the foregoing terms; or

 

(k) amend any of the provisions of this Section 15.1.

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

 

15.2. Replacement of Holdout Lender. If any action to be taken by the Lender
Group or Agent hereunder requires the unanimous consent, authorization or
agreement of all Lenders, and a Lender (“Holdout Lender”) fails to give its
consent, authorization or agreement and the Required Lenders shall have
consented thereto, then Administrative Borrower, upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders that have agreed to become a
Lender hereunder or in the case of an existing Lender shall have agreed to
increase such Lender’s Commitment (each, a “Replacement Lender”), and the
Holdout Lender shall have no right to refuse to be replaced hereunder, provided
that (i) such Holdout Lender shall have received payment in an amount equal to
the outstanding principal of its Advances and such Lender’s Pro Rata Share of
any outstanding Letter of Credit Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents and (ii) such Replacement Lender is an Eligible Transferee. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in

 

104



--------------------------------------------------------------------------------

accordance with the terms of Section 14.1. Until such time as the Replacement
Lender shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances.

 

15.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or, any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by the Loan Parties of
any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

Section 16. AGENT; THE LENDER GROUP.

 

16.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFRF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. Any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFRF is merely the representative of
Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management accounts
as Agent deems necessary and appropriate in accordance with the

 

105



--------------------------------------------------------------------------------

Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections of Borrowers and
their Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 

16.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that Agent selects as
long as such selection was made without gross negligence or willful misconduct.

 

16.3. Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by any Loan Party or Affiliate of any
Loan Party, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the Books or properties of any Loan Party or the books or records or
properties of any of any Loan Party’s Subsidiaries or Affiliates.

 

16.4. Reliance by Agent.

 

(a) Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Loan Parties or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of Lenders as it deems appropriate and until such instructions are
received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Lenders.

 

106



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions set forth in
Section 3.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
and matter either sent, or made available, by Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be to be consent
to or approved by or acceptable or satisfactory to such Lender, unless an
officer of Agent active upon Borrowers’ account shall have received notice from
such Lender not less than 2 days prior to the Closing Date specifying such
Lender’s objection thereto and such objection shall not have been withdrawn by
notice to Agent to such effect on or prior to the Closing Date.

 

16.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify Lenders of its receipt of any such notice or of any Event of Default
of which Agent has actual knowledge. If any Lender obtains actual knowledge of
any Event of Default, such Lender promptly shall notify the other Lenders and
Agent of such Event of Default. Each Lender shall be solely responsible for
giving any notices to its Participants, if any. Subject to Section 16.4, Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Required Lenders in accordance with Section 9; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

 

16.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of the Loan Parties or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to Lenders by Agent, Agent shall not have any
duty or

 

107



--------------------------------------------------------------------------------

responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

 

16.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of the Borrowing Group received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses from
the Collections of the Borrowing Group received by Agent, each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse Agent for the
amount of such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowing Group and without limiting the obligation of the Borrowing Group to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful misconduct
nor shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s Pro Rata Share of any costs or out-of-pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

16.8. Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and Administrative Borrower. If Agent resigns under this Agreement, the
Required Lenders shall appoint a successor Agent for the Lenders, with, so long
as no Event of Default then exists, the consent of the Administrative Borrower,
which consent shall not be unreasonably withheld or delayed. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders. In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent

 

108



--------------------------------------------------------------------------------

and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 16 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

16.9. Agent in Individual Capacity. WFRF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their Subsidiaries
and Affiliates and any other Person party to any Loan Documents as though WFRF
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFRF or its Affiliates may
receive information regarding Borrowers or their Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge that, in such circumstances (and
in the absence of a waiver of such confidentiality obligations, which waiver
Agent will use its reasonable best efforts to obtain), Agent shall not be under
any obligation to provide such information to them. The terms “Lender” and
“Lenders” include WFRF in its individual capacity.

 

16.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrowers and
their Subsidiaries and Affiliates and any other Person (other than the Lender
Group) party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group.
The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to
Lenders, and Lenders acknowledge that, in such circumstances (and in the absence
of a waiver of such confidentiality obligations, which waiver such Lender will
use its reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them. With respect to the Swing Loans,
Swing Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the sub-agent of
Agent.

 

16.11. Payments to, and Distributions by, Agent.

 

(a) A payment by any Loan Party to Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. Agent agrees promptly to distribute to each Lender such Lender’s Pro
Rata Share of payments received by Agent for the account of Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.

 

109



--------------------------------------------------------------------------------

(b) If in the reasonable opinion of Agent the distribution of any amount
received by it in such capacity hereunder or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

16.12. Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, Agent shall, if (a) so requested by the
Required Lenders, and (b) Lenders have provided to Agent such additional
indemnities and assurances against expenses and liabilities as Agent may
reasonably request, proceed to enforce the provisions of this Agreement and the
other Loan Documents authorizing the sale or other disposition of all or any
part of the Collateral and exercise all or any such other legal and equitable
and other rights or remedies as it may have in respect of such Collateral. The
Required Lenders may direct Agent in writing as to the method and the extent of
any such sale or other disposition, Lenders hereby agreeing to indemnify and
hold Agent, harmless from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that Agent need
not comply with any such direction to the extent that Agent reasonably believes
Agent’s compliance with such direction to be unlawful or commercially
unreasonable in any applicable jurisdiction.

 

THE FOREGOING INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY AGENT.

 

Agent shall not be entitled under this section to receive indemnification for
that portion, if any, of any liabilities and costs which is proximately caused
by its own individual gross negligence or willful misconduct, as determined in a
final judgment.

 

16.13. Agent May File Proofs of Claim.

 

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to any Loan Party, Agent (irrespective of whether the
principal of any Advance, or Obligations with respect to the Letters of Credit
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:

 

(1) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, or Obligations in respect of the
Letters of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lender Group (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lender Group and their respective
agents and counsel and all other amounts due the Lender Group under Sections
2.10, 2.11 and 11.3) allowed in such proceeding or under any such assignment;
and

 

110



--------------------------------------------------------------------------------

(2) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding or under any such assignment is
hereby authorized by each Lender to make such payments to Agent and, in the
event that Agent shall consent to the making of such payments directly to
Lenders, nevertheless to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent under Sections 2.10, 2.11 and 11.3.

 

(c) Nothing contained herein shall authorize Agent to consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations owed to such Lender or the
rights of any Lender or to authorize Agent to vote in respect of the claim of
any Lender in any such proceeding or under any such assignment.

 

16.14. Withholding Taxes.

 

(a) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any Note or other Loan Document
shall deliver to Agent and Administrative Borrower, at the time or times
prescribed by applicable law or reasonably requested by Agent or Administrative
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by Agent or
Administrative Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Agent or Administrative Borrower as
will enable Agent or Administrative Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

(b) Without limiting the generality of Section 16.14(a), on or prior to the date
on which such a Lender becomes a Lender hereunder and from time to time as
reasonably requested in writing by Agent or Administrative Borrower (but only if
such Foreign Lender is legally entitled to do so), each Lender that is a United
States person that is not a “domestic” corporation (as defined in Section 7701
of the IRC) shall provide each of Agent and Administrative Borrower with one
properly completed and duly executed original IRS Form W-9 (or any successor or
other form thereto).

 

111



--------------------------------------------------------------------------------

(c) Without limiting the generality of Section 16.14(a), on or prior to the date
on which such Foreign Lender becomes a Lender hereunder and from time to time as
reasonably requested in writing by Agent or Administrative Borrower (but only if
such Foreign Lender is legally entitled to do so), each Lender that is organized
under the laws of a jurisdiction outside the United States shall provide each of
Agent and Administrative Borrower with:

 

(1) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) a
properly completed and duly executed original of IRS Form W-8BEN (or any
successor thereto); or

 

(2) in the case of a Foreign Lender claiming the benefits of an exemption from,
or a reduction of, withholding tax under a United States tax treaty, a properly
completed and duly executed original IRS Form W-8BEN (or any successor thereto);

 

(3) in the case of a Foreign Lender claiming interest paid under this Agreement
or under any Note or other Loan Document is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, two properly completed and executed originals of IRS
Form W-8ECI (or any successor thereto); and

 

(4) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction. Such Lender shall deliver such new forms and documents
prescribed by the IRS upon the expiration or obsolescence of any previously
delivered forms or other documents referred to in this Section, or after the
occurrence of any event requiring a change in the most recent forms or other
documents delivered by such Lender.

 

(d) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells or
assigns pursuant to Section 14.1(a) all or part of the Obligations of Borrowers
to such Lender, such Lender agrees to notify Agent and Administrative Borrower
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s IRS Form
W-8BEN as no longer valid.

 

112



--------------------------------------------------------------------------------

(e) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent or Administrative Borrower may withhold from any interest payment to such
Lender an amount equivalent to the applicable withholding tax after taking into
account such reduction. If the forms or other documentation required by
subsections (a), (b) or (c) of this Section are not delivered to Agent and
Administrative Borrower, then Agent or Administrative Borrower may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

 

(f) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or a Loan Party did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent and Administrative Borrower of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify and hold
Agent and such Loan Party harmless for all amounts paid, directly or indirectly,
by Agent or such Loan Party as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent or such Loan Party under this Section, together with all costs
and expenses (including attorneys fees and expenses). The obligation of Lenders
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.

 

(g) Each Lender agrees that, in the event that a Loan Party is required to
indemnify or pay additional amounts to or for the account of any Lender pursuant
to this Section 16.14 or Section 17.6, each Lender shall, upon prior written
notice by the Administrative Borrower to Agent and such Lender requesting the
same, use reasonable efforts to designate a new lending office for funding or
booking its Obligations under this Agreement or under any Note or other Loan
Document or to assign its rights and obligations hereunder or thereunder to
another of its offices, branches or affiliates if such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to this Section 16.14 or
Section 17.6 in the future, and (ii) would not subject such Lender to any
unreimbursed costs or expenses, and (iii) would not, in such Lender’s reasonable
judgment, otherwise be materially disadvantageous to such Lender.

 

(h) Any Lender that becomes aware that it is entitled to receive a refund
(whether by way of a direct payment or by offset) that such Lender can
reasonably determine is allocable to or resulting from any increase in the
amounts paid by a Loan Party or any indemnification by a Loan Party under this
Section 16.14 or Section 17.6 shall promptly notify such Loan Party of the
availability of such refund and shall, within thirty days after the receipt of a
request from such Loan Party, take reasonable steps to apply for such refund
with Loan Party being responsible for any incremental costs associated with such
refund request. If any Lender receives any such refund (as described in the
preceding sentence), so long as no Default or Event of Default has occurred and
is continuing, such Lender shall promptly pay the amount of such refund
(together with any interest received thereon) to such Loan Party; provided,
however, that such Loan Party, upon the request of the applicable Lender, shall
promptly repay the amount paid over to such Loan Party in the event such Lender
is required to repay such refund to the applicable authority.

 

(i) Each Loan Party agrees to pay its Obligations in U.S. Dollars and all
payments by such Loan Party hereunder or under any other Loan Document to which
it is a party shall be

 

113



--------------------------------------------------------------------------------

made without setoff or counterclaim and shall be free and clear of and without
deduction for any foreign or domestic Taxes, compulsory loans, restrictions or
conditions of any nature now or hereafter assessed, imposed or levied by any
jurisdiction or any political subdivision thereof or taxing or other authority
therein (but excluding any Excluded Taxes) unless such Loan Party is required by
law to make such deduction or withholding; provided that if a Loan Party shall
be required by applicable law to deduct any Taxes from such payments, then the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made.

 

(j) Each Loan Party shall indemnify the Agent-Related Person, the Lender-Related
Persons and each Participant for the full amount of Taxes (other than Excluded
Taxes) imposed by any jurisdiction on amounts payable under Section 16.14 or
Section 17.6 paid by such Agent-Related Person, Lender-Related Person or
Participant, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted. Any payment pursuant to such indemnification
shall be made within 30 days after the date any Agent-Related Person,
Lender-Related Persons or Participant makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by any Agent-Related Person, Lender-Related Persons or Participant
(with a copy to Agent and Administrative Borrower) shall be conclusive absent
manifest error.

 

16.15. Collateral Matters.

 

(a) Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Lien on any Collateral or other property of any Loan
Party on which the Agent has a Lien (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrowers of all Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Administrative Borrower certifies to
Agent that the sale or disposition is permitted under Section 7.4 or Section 7.5
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Loan Party owned any interest at the time Agent’s Lien was granted
nor at any time thereafter, (iv) constituting property leased to a Loan Party
under a lease that has expired or is terminated in a transaction permitted under
this Agreement or (v) on which the Agent has a recorded Lien but which does not
constitute Collateral. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of Lenders, or (z) otherwise, the Required Lenders. Upon request
by Agent or Administrative Borrower at any time, Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 16.15; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

114



--------------------------------------------------------------------------------

(b) Agent shall have no obligation whatsoever to any of Lenders to assure that
the Collateral exists or is owned by the applicable Loan Parties or is cared
for, protected, or insured or has been encumbered, or that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as a Lender and that Agent shall
have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.

 

16.16. Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each Lender agrees that it shall not, without the express written consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the written request of Agent after the occurrence and during the continuance of
an Event of Default, set off against the Obligations, any amounts owing by such
Lender to any Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Each Lender further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among Lenders in accordance with their Pro Rata Shares; provided, however, that
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

115



--------------------------------------------------------------------------------

16.17. Agency for Perfection. Agent hereby appoints each other member of the
Lender Group as its agent (and each other member of the Lender Group hereby
accepts such appointment) for the purpose of perfecting Agent’s Liens in assets
which, in accordance with Article 9 of the Code can be perfected only by
possession or control. Should any other member of the Lender Group obtain
possession or control of any such Collateral, such other member of the Lender
Group shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

 

16.18. Payments by Agent to Lenders. All payments to be made by Agent to Lenders
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, or interest of the Obligations.

 

16.19. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all Lenders.

 

16.20. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

 

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon the Books, as well as on representations of Borrowers’
personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 18.9, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in

 

116



--------------------------------------------------------------------------------

connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

 

16.21. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of Lenders, any
and all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts or any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

16.22. Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Bingham
McCutchen LLP (“Bingham”) only has represented and only shall represent WFRF in
its capacity as Agent and as a Lender. Each other Lender hereby acknowledges
that Bingham does not represent it in connection with any such matters.

 

117



--------------------------------------------------------------------------------

Section 17. GUARANTY

 

17.1. Guarantees by the Guarantors. For value received and hereby acknowledged
and as an inducement to the Lenders and the Agent to make the Advances, and the
Issuing Lender to issue, extend and renew Letters of Credit for the account of
the Borrowers, each Guarantor hereby, jointly and severally, unconditionally and
irrevocably guarantees (i) the full punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of the Borrowers now
or hereafter existing whether for principal, interest, fees, expenses or
otherwise, and (ii) the strict performance and observance by the Borrowers of
all agreements, warranties and covenants applicable to the Borrowers in this
Agreement and the other Loan Documents and (iii) the obligations of the
Borrowers under this Agreement and the other Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).

 

17.2. Guarantees Absolute. The Guarantors guarantee that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Lenders with
respect thereto. The liability of the Guarantors under their guarantees of the
Guaranteed Obligations shall be absolute and unconditional irrespective of:

 

(a) any Loan Party’s lack of authorization, execution, validity or
enforceability of this Agreement or any other Loan Document and any amendment
hereof (with regard to such Guaranteed Obligations), or any other obligation,
agreement or instrument relating thereto (it being agreed by each Guarantor that
its Guaranteed Obligations shall not be discharged prior to the final and
complete satisfaction of all of the Obligations) or any failure to obtain any
necessary governmental consent or approvals or necessary third party consents or
approvals;

 

(b) any Agent’s or any Lender’s exercise or enforcement of, or failure or delay
in exercising or enforcing, legal proceedings to collect the Obligations or the
Guaranteed Obligations or any power, right or remedy with respect to any of the
Obligations or the Guaranteed Obligations, including (i) any suspension of any
Agent’s or any Lender’s right to enforce any Guarantor’s Guaranteed Obligations,
or (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other amendment or
waiver of or any consent to departure from this Agreement or the other Loan
Documents (with regard to such Guaranteed Obligations) or any other agreement or
instrument governing or evidencing any of the Guaranteed Obligations;

 

(c) any exchange, release, unenforceability, non-opposability or non-perfection
of any Collateral, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any change in ownership of any of the Loan Parties;

 

(e) any acceptance of any partial payment(s) from any of the Loan Parties;

 

118



--------------------------------------------------------------------------------

(f) any insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, appointment of a receiver,
interim receiver, receiver and manager, monitor or trustee for all or any part
of any Loan Parties’ assets;

 

(g) any assignment, participation or other transfer or reallocation, in whole or
in part (whether or not subject to a conversion of an Advance of one type into
an Advance of another type or a conversion from one currency to another), of any
Agent’s or any Lender’s interest in and rights under this Agreement or any other
Loan Document, or of any Agent’s or any Lender’s interest in the Obligations or
the Guaranteed Obligations;

 

(h) any cancellation, renunciation or surrender of any pledge, guaranty or any
debt instrument evidencing the Obligations or the Guaranteed Obligations;

 

(i) any Agent’s or any Lender’s vote, claim, distribution, election, acceptance,
action or inaction in any proceeding under the applicable Debtor Relief Law
related to the Obligations or the Guaranteed Obligations; or

 

(j) any other action or circumstance, other than payment, which might otherwise
constitute a defense available to, or a discharge of, any Borrower in respect of
its Guaranteed Obligations (other than the defense of payment in full in cash).

 

The guarantees contained in this Section 17 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by any Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Loan Party or
otherwise, all as though such payment had not been made.

 

17.3. Effectiveness; Enforcement. The guarantee of the Guarantors hereunder
shall be effective and shall be deemed to be made with respect to each Advance
made to and each Letter of Credit issued for the account of the Borrowers as of
the time it is made, issued or accepted, as applicable. No invalidity,
irregularity or unenforceability by reason of the applicable Debtor Relief Law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect any liability of any Guarantor, and no defect in or
insufficiency or want of powers of any Guarantor or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against any other Guarantor. Each guarantee hereunder is a continuing guarantee
and shall (a) survive any termination of this Agreement, and (b) remain in full
force and effect until payment in full of, and performance of, the Guaranteed
Obligations to which such guarantee relates and all other amounts payable
thereunder, all the Commitments shall have expired and been terminated, all of
the Letters of Credit shall have expired or been terminated or which have been
cash collateralized as provided in this Agreement and all lending and other
credit commitments of the Lenders in respect thereof have terminated. The
guarantee of West Marine Canada under this Agreement is made for the benefit of
the Agent and the Lenders and their successors and assigns, and may be enforced
from time to time as often as occasion therefor may arise and without
requirement on the part of the Agent or the Lenders first to exercise any rights
against the Borrowers, or to resort to any other source or means of obtaining
payment of any of the Guaranteed Obligations or to elect any other remedy.

 

119



--------------------------------------------------------------------------------

17.4. Waiver. Each Guarantor hereby renounces to the benefits of division and
discussion with respect to their respective guarantees. Each Guarantor hereby
waives promptness, diligence, protest, notice of protest, all suretyship
defenses, notice of acceptance and any other notice with respect to any of its
Guaranteed Obligations and its guarantee and any requirement that the Agent or
any Lender secure, render enforceable or opposable, perfect or protect any
security interest or Lien on any property subject thereto or exhaust any right
or take any action against any Borrower, any Loan Party or any other person or
any Collateral. Each Guarantor also irrevocably waives, to the fullest extent
permitted by law, all defenses which at any time may be available to it in
respect of its Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or similar law now or hereinafter in effect.

 

17.5. Subordination; Subrogation. Until the payment and performance in full of
all the Obligations, each Guarantor agrees not to exercise and each Guarantor
hereby waives any rights against the other Guarantors as a result of payment by
such Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and such Guarantor will not prove any claim in
competition with the Agent or any Lender in respect of any payment hereunder in
any proceedings of any nature under the applicable Debtor Relief Law; no
Guarantor will claim any set-off, recoupment or counterclaim against the other
Guarantors in respect of any liability of one Guarantor to the other Guarantor;
and each Guarantor waives any benefit of and any right to participate in any
Collateral which may be held by any Lender or any Agent. Each Guarantor agrees
that, after the occurrence and during the continuance of any Default or Event of
Default, such Guarantor will not demand, sue for or otherwise attempt to collect
any Indebtedness of the other Loan Parties to such Guarantor until all of the
Obligations of the other Loan Parties shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of the Indebtedness of the other Loan Parties in
violation of the foregoing sentence while any Obligations of the other Loan
Parties are still outstanding, such amounts shall be collected, enforced and
received by such Guarantor as trustee for the Lenders and the Agent and be paid
over to the Agent, for the benefit of the Lenders and the Agent, on account of
the Obligations of such Guarantor without affecting in any manner the liability
of the Guarantors under the other provisions hereof. The provisions of this
section shall survive the expiration or termination of this Agreement and the
other Loan Documents.

 

17.6. Payments. Each Guarantor agrees to pay its Guaranteed Obligations in U.S.
Dollars and all payments by such Guarantor hereunder shall be made without
setoff or counterclaim and shall be free and clear of and without deduction for
any foreign or domestic Taxes, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein (but
excluding any Excluded Taxes) unless such Guarantor is required by law to make
such deduction or withholding, provided that if a Guarantor shall be required by
applicable law to deduct any Taxes from such payments, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender or Issuing Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made.

 

120



--------------------------------------------------------------------------------

17.7. Receipt of Information.

 

Each Guarantor acknowledges and confirms that it itself has established its own
adequate means of obtaining from the other Loan Parties on a continuing basis
all information desired by such Guarantor concerning the financial condition of
the other Loan Parties and that such Guarantor will look to the other Loan
Parties and not to the Agent or any Lender in order to keep adequately informed
of changes in the other Loan Parties’ financial condition.

 

Section 18. GENERAL PROVISIONS.

 

18.1. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrowers jointly and severally agree to pay promptly all
(a) costs or expenses (including taxes, and insurance premiums) required to be
paid by a Borrower or its Subsidiaries under any of the Loan Documents that are
paid, advanced, or incurred by the Agent, (b) fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with the Loan
Parties or their Subsidiaries, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC and PPSA searches), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations), (c) costs and expenses incurred by Agent in the disbursement of
funds to or for the account of Borrowers or other members of the Lender Group
(by wire transfer or otherwise), (d) charges paid or incurred by Agent resulting
from the dishonor of checks, (e) costs and expenses paid or incurred by the
Agent, and after the occurrence and during the continuance of an Event of
Default, any member of the Lender Group, to correct any default or enforce any
provision of the Loan Documents or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent related to
audit examinations of the Books permitted by the Loan Documents, (g) costs and
expenses of third party claims or any other suit paid or incurred by the Lender
Group in enforcing or defending the Loan Documents, (h) costs and expenses
(including attorneys fees) incurred by the Agent in advising, structuring,
drafting, reviewing, administering, syndicating, or amending the Loan Documents
and the other instrument mentioned herein, in connection with each closing
hereunder, any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
providing for such cancellation, and (i) Agent’s costs and expenses (including,
but not limited to, attorneys, accountants, consultants, and other advisors fees
and expenses) incurred in terminating, enforcing (including, but not limited to
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any Subsidiary of a Loan Party or in
exercising rights or remedies under the Loan Documents), preserving or defending
the Loan Documents, irrespective of whether suit is brought, in the
administration of the Loan Documents after a Default exists, or in taking any
Remedial Action concerning the Collateral (collectively, such fees, costs,
expenses and other liabilities set forth in clauses (a) through (i) above
hereinafter referred to as the “Lender Group Expenses”).

 

18.2. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

 

121



--------------------------------------------------------------------------------

18.3. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

18.4. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against the Lender Group or Borrowers,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

18.5. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

18.6. Amendments in Writing. This Agreement only can be amended by a writing in
accordance with Section 15.1.

 

18.7. Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

18.8. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Loan Party or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the applicable Debtor Relief Law relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

18.9. Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by Agent and Lenders in a
confidential manner, and shall not be disclosed by Agent and Lenders to Persons
who are not parties to this Agreement, except: (a) to attorneys for and other
advisors, accountants, auditors, and consultants to any member of the Lender
Group who have

 

122



--------------------------------------------------------------------------------

been notified of the confidential nature of such information, (b) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 18.9, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Administrative Borrower or its Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (e) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by or on behalf of Agent or
Lenders), (f) in connection with any assignment, prospective assignment, sale,
prospective sale, participation or prospective participations, or pledge or
prospective pledge of any Lender’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 18.9
shall survive for 2 years after the payment in full of the Obligations.

 

18.10. Integration. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

18.11. West Marine Products as Agent for Borrowers. Each Borrower hereby
irrevocably appoints West Marine Products as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (ii) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain
Advances and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Loan Account and Collateral of Borrowers in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
thereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising

 

123



--------------------------------------------------------------------------------

from or incurred by reason of (a) the handling of the Loan Account and
Collateral of Borrowers as herein provided, (b) the Lender Group’s relying on
any instructions of the Administrative Borrower, or (c) any other action taken
by the Lender Group hereunder or under the other Loan Documents, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 18.11 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person or Lender-Related Person, as the case may be.

 

18.12. Judgment Currency; Contractual Currency.

 

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 18.12
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding (i) the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 18.12 being hereinafter referred to as the “Judgment Conversion
Date”).

 

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 18.12(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Borrower shall pay such additional or lesser
amount as may be necessary to ensure that the amount actually received in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from a Borrower under this Section 18.12(b)
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of any of the Loan
Documents.

 

(c) The term “rate of exchange” in this Section 18.12 means the rate of exchange
at which Agent would, on the relevant date at or about 12:00 p.m. (New York, New
York time), be able to sell the Obligation Currency against the Judgment
Currency to prime banks.

 

(d) Any amount received or recovered by Agent or any Lender in respect of any
sum expressed to be due to them (whether for itself or as trustee for any other
person) from any Loan Party under this Agreement or under any of the other Loan
Documents in a currency other than the currency (the “Contractual Currency”) in
which such sum is so expressed to be due (whether as a result of, or from the
enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of a Loan Party or otherwise) shall only constitute
a discharge of such Loan Party to the extent of the

 

124



--------------------------------------------------------------------------------

amount of the contractual currency that such Agent or Lender is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is practicable). If the amount of the
Contractual Currency so purchased is less than the amount of the Contractual
Currency so expressed to be due, such Loan Party shall indemnify such Agent and
Lender against any loss sustained by it as a result, including the cost of
making any such purchase other than losses resulting from the gross negligence
or willful misconduct of the Person seeking such indemnification, and if the
amount of the Contractual Currency so purchased is more then the amount of the
Contractual Currency so expressed to be due, the Agent or such Lender shall
reimburse the Borrowers for such excess.

 

18.13. USA Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) and Agent (for itself and not on behalf of any Lender) hereby notifies
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain verify and record information that identified Borrowers, which
information includes the name and address of Borrowers and other information
that will allow such Lender or Agent, as applicable, to identify Borrowers in
accordance with the Act.

 

[Signature page to follow.]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

Borrowers:

WEST MARINE PRODUCTS, INC.,

a California corporation

By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary

WEST MARINE PUERTO RICO, INC.,

a California corporation

By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary W MARINE
MANAGEMENT COMPANY, INC., a California corporation By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary

WEST MARINE LBC, INC.,

a California corporation

By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary

WEST MARINE IHC I, INC.,

a California corporation

By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary

 

(Signature Page to Loan Agreement)



--------------------------------------------------------------------------------

Parent and a Guarantor: By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary West Marine
Canada and a Guarantor: By:  

/s/ Eric S. Nelson

--------------------------------------------------------------------------------

Name:   Eric S. Nelson Title:   CFO, Senior VP-Finance and Secretary

 

(Signature Page to Loan Agreement)



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as Agent and as a Lender

By:  

/s/ Timothy Tobin

--------------------------------------------------------------------------------

Name:   Timothy Tobin Title:   Senior Vice President

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Issuing Lender

By:  

/s/ Timothy Tobin

--------------------------------------------------------------------------------

Name:   Timothy Tobin Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

ADVANCES

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Accordion Commitment


--------------------------------------------------------------------------------

Wells Fargo Retail Finance, LLC

   $ 225,000,000    $ 25,000,000



--------------------------------------------------------------------------------

Schedule M-1

Exceptions to Material Adverse Change

 

Adjustments in the 4th quarter of the 2005 fiscal year to inventory carrying
value for (a) indirect costs and allowances included in the “Unicap” general
ledger account, (b) obsolescence reserves or (c) similar non-cash inventory
reserves and valuation adjustments. The dollar amount of the adjustments are
estimated to be in the range of $10 million to $30 million. No adjustments are
contemplated to stock ledger values.



--------------------------------------------------------------------------------

Schedule P-1

Permitted Liens

 

The Liens described on the financing statements listed on the following UCC
Summary Report.

 

UCC SUMMARY REPORT

 

Debtor Searched

--------------------------------------------------------------------------------

   Juris.


--------------------------------------------------------------------------------

   Filing
Office


--------------------------------------------------------------------------------

  

Sec’d Party

--------------------------------------------------------------------------------

   Filing
Type


--------------------------------------------------------------------------------

   File Date


--------------------------------------------------------------------------------

   File
Number


--------------------------------------------------------------------------------

West Marine, Inc.

   DE    SOS    Winthrop Resources Corporation    UCC-1    11/5/2003    32978628

West Marine, Inc.

   DE    SOS    Safeco Credit Co. Inc.    In Lieu    12/24/2003    33397406

West Marine, Inc.

   DE    SOS    Winthrop Resources Corporation    UCC-1    5/19/2004    41577677

West Marine, Inc.

   DE    SOS    Winthrop Resources Corporation    UCC-1    5/20/2004    41590951

West Marine, Inc.

   DE    SOS    Winthrop Resources Corporation    UCC-1    8/24/2004    42417444

West Marine, Inc.

   DE    SOS    General Electric Capital Corporation    UCC-1    11/3/2004   
43144302

West Marine, Inc.

   DE    SOS    Safeco Credit Co. Inc. dba Safeline Leasing    UCC-1   
12/3/2004    43410133

West Marine, Inc.

   DE    SOS    General Electric Capital Corporation    UCC-1    6/6/2005   
51780205



--------------------------------------------------------------------------------

Schedule 5.4

Eligible Inventory Locations

 

Owned Or Leased West Marine Products, Inc. Stores

 

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

540    AK    West Marine    8401 Dimond D Blvd    Anchorage    99515   
(907) 349-5299 542    AL    West Marine    25907 Canal Road    Orange Beach   
36561    (251) 981-2750 1749    AL    Boat US    3654 Airport Blvd.    Mobile   
36608    (251) 414-5447 172    AL    West Marine    3747 Government Blvd   
Mobile    36693    (251) 661-6244 513    AL    West Marine    2423 Eastern Blvd
   Montgomery    36117    (334) 274-9090 523    AZ    West Marine    4239 West
Bell Rd    Pheonix    85053    (602) 564-6680 145    AZ    West Marine    55 S
Lake Havasu Ave #E    Lake Havasu City    86403    (928) 505-4444 515    AZ   
West Marine    1628-1 East Southern Ave    Tempe    85282    (480) 897-6300 592
   CA    West Marine Bargain Ctr    2200 Livingston St    Oakland    94606   
(510) 532-5230 176    CA    West Marine    5840 Sepulveda Blvd    Van Nuys   
91411    (818) 756-5380 1224    CA    West Marine    10081 Indiana Ave, Ste A-3
   Riverside    92503    (951) 354-5282 15    CA    West Marine    34235 Pacific
Coast Hwy    Dana Point    92629    (949) 493-4455 5541    CA    Concept    132C
Harbor Wy.    Santa Barbara    93109    (805) 564-1334 19    CA    West Marine
   34467 Golden Lantern    Dana Point    92629    (949) 240-8200 577    CA   
West Marine Express    2024 Del Monte, Suite A    Monterey    93940-3740   
(831) 375-1870 573    CA    West Marine Express    2620-B Ingraham Street    San
Diego    92109    (619) 223-1145 4    CA    West Marine    2450 17th Ave   
Santa Cruz    95062    (831) 476-1800 8    CA    West Marine    375-C Saratoga
Ave    San Jose    95129    (408) 246-1147 20    CA    West Marine    2040 North
Tustin    Orange    92865    (714) 279-9700 14    CA    West Marine    900 West
Coast Hwy    Newport Beach    92663    (949) 645-1711 5538    CA    West Marine
Express    600 Broadway    Sacramento    95818    (916) 930-9640 7    CA    West
Marine    9500 Micron Ave #116    Sacramento    95827-2618    (916) 366-3300 570
   CA    West Marine    880 Potter Street    Berkeley    94710-2741    (510)
883-9170 1214    CA    West Marine    2885 Santa Rosa Ave, Suite A    Santa Rosa
   95407    (707) 579-4076 17    CA    West Marine    4051 E Main St    Ventura
   93003    (805) 654-8233

 

Page 1 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

583    CA    West Marine    4445 Granite Dr., Suite 501    Rocklin    95677-2157
   (916) 632-9140 191    CA    West Marine    2607 Bechelli Lane    Redding   
96002    (530) 226-1400 557    CA    West Marine    26-A South Calle Cesar
Chavez    Santa Barbara    93103-3641    (805) 564-1005 9    CA    West Marine
   101 Townsend St    San Francisco    94107    (415) 543-3035 13    CA    West
Marine    203 N Harbor Blvd    San Pedro    90731    (310) 833-0717 546    CA   
West Marine    501 Canal Blvd # D    Richmond    94804    (510) 965-9922 127   
CA    West Marine    730 Buena Vista Avenue    Alameda    94501-2156    (510)
521-4865 1235    CA    West Marine    3334 W Shaw Ave    Fresno    93711   
(559) 271-1490 3    CA    West Marine    295 Harbor Dr    Sausalito    94965   
(415) 332-0202 1775    CA    Boat US    120 Donahue Street    Marin City   
94965    (415) 331-0224 6    CA    West Marine    1810 Field Ave    Stockton   
95203    (209) 464-2922 1731    CA    Boat US    16390 Pacific Coast Hwy.   
Huntington Beach    92649    (562) 592-5302 588    CA    West Marine    521
Contra Costa Blvd    Pleasant Hill    94523-1203    (925) 288-1696 16    CA   
West Marine    1250 Rosecrans    San Diego    92106    (619) 225-8844 1733    CA
   Boat US    3717 Rosecrans Street    San Diego    92110    (619) 298-3020 1215
   CA    West Marine    1719 Oceanside Blvd    Oceanside    92054    (760)
435-9290 122    CA    West Marine    4645 Century Blvd    Pittsburg   
94565-7107    (925) 778-1560 10    CA    West Marine    3761 W Hemlock    Oxnard
   93035    (805) 382-2223 1778    CA    Boat US    377 East Coast Highway   
Newport Beach    92660    (949) 673-0028 150    CA    West Marine    630 Bay
Blvd    Chula Vista    91910    (619) 422-1904 12    CA    West Marine    251
Marina Dr    Long Beach    90803    (562) 598-9400 1    CA    West Marine    850
San Antonio Rd    Palo Alto    94306    (650) 494-6660 589    CA    WM Books &
Charts    301 Harbor Drive    Sausalito    94965-1415    (415) 332-1320 2    CA
   West Marine    2200 Livingston St    Oakland    94606    (510) 532-5230 11   
CA    West Marine    4750 Admiralty Wy    Marina Del Ray    90292    (310)
823-5357 558    CA    West Marine    13555 Fiji Way    Marina Del Rey    90292
   (310) 578-5999 5    CA    West Marine    608 Dubuque Ave    S. San Francisco
   94080    (650) 873-4044 193    CO    West Marine    6148 East County Line Rd
   Highlands Ranch    80126    (303) 221-4656

 

Page 2 of Schedule 5.4



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

1203

   CT    West Marine    99 Water Street    Norwalk    06854-3012   
(203) 854-6545

45

   CT    West Marine    266 E Main St. #A-11    Clinton    06413    (860)
664-4060

93

   CT    West Marine    401 Shippan Ave    Stamford    06902    (203) 969-7727

5539

   CT    West Marine Express    49 River Rd.    Cos Cob    06807    (203)
552-1137

1776

   CT    Boat US    40 Frontage Road    E . Haven    06512    (203) 467-4436

1211

   CT    West Marine    940 Boston Post Road    Old Saybrook    06475-2128   
(860) 395-5431

556

   CT    West Marine   

351 N. Frontage Rd.,

Unit D-1

   New London    06320    (860) 444-8755

129

   CT    West Marine    33 Business Park Dr    Branford    06405    (203)
481-3465

1719

   CT    Boat US    5 Washington Street    Norwalk    06854    (203) 866-4426

1746

   CT    Boat US    1654 Boston Post Road    Old Saybrook    06475    (860)
399-3170

103

   CT    West Marine    1201 Kings Hwy East    Fairfield    06430    (203)
330-1100

87

   CT    West Marine    14 B Clara Dr    Mystic    06355    (860) 536-1455

89

   CT    West Marine    470 Bridgeport Ave #U-Z    Milford    06460    (203)
877-4004

1739

   DE    Boat US    132 Sunset Blvd. #20    New Castle    19720    (302)
325-9550

563

   DE    West Marine    1142 Pulaski Hwy    Bear    19701    (302) 836-2766

535

   DE    West Marine    4575 Hwy 1 # 40    Rehoboth Beach    19971    (302)
644-9424

593

   FL    West Marine Bargain Ctr    2000 34th St. (No US 19)    St. Petersburg
   33713    (727) 327-0072

596

   FL    West Marine Bargain Ctr    1951 W. Copans Rd., Suites 8-14    Pompano
Beach    33064    (954) 960-0562

1227

   FL    West Marine    1516 W. Brandon Blvd    Brandon    33511    (813)
657-5553

162

   FL    West Marine    1951 West Copans Rd    Pompano Beach    33064    (954)
960-0560

62

   FL    West Marine    4545 SE Dixie Hwy Blvd    Stuart    34997    (772)
223-1515

141

   FL    West Marine    1201 N Federal Hwy #1A    Ft. Lauderdale    33304   
(954) 564-6767

142

   FL    West Marine    5135 Adanson St    Orlando    32804    (407) 644-8557

170

   FL    West Marine    7160 North Davis Hwy    Pensacola    32504    (850)
476-2720

118

   FL    West Marine    3905 W Cypress St    Tampa    33607    (813) 348-0521

115

   FL    West Marine    3140 No Tamiami Trail    Sarasota    34234    (941)
351-3431

1720

   FL    Boat US    12901 McGregor Blvd.    Ft. Myers    33919    (239) 481-7447

114

   FL    West Marine    19407 S Dixie Hwy    Miami    33157    (305) 232-0811

 

Page 3 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

109    FL    West Marine    3350 No 28th Terrace    Hollywood    33020   
(954) 921-1800 1099    FL    West Marine    11735 S. Dixie Highway    Pinecrest
   33156-4438    (305) 259-5800 5512    FL    West Marine Express    268 Apollo
Beach Blvd    Apollo Beach    33572-2261    (813) 645-6144 146    FL    West
Marine    160 SE Hwy 19    Crystal River    34429    (352) 563-0003 64    FL   
West Marine    103400 Overseas Hwy #124    Key Largo    33037    (305) 453-9050
5506    FL    West Marine Express    474 - 21st Street    Vero Beach   
329605454    (772) 562-2166 1248    FL    West Marine    5790 2nd Ave.    Stock
Island    33040    (305) 294-2025 1716    FL    Boat US    11477 U.S. Hwy. 19 N.
   Clearwater    33764    (727) 573-2678 59    FL    West Marine    1875 North
US Hwy 1    Ft. Pierce    34946    (772) 460-9044 1209    FL    West Marine   
320 W. Merritt Island Causeway    Merritt Island    32953-4728    (321) 452-4661
549    FL    West Marine    862-B Hwy 98 East    Destin    32541    (850)
269-0636 144    FL    West Marine    3346 US 19 North    Holiday    34691   
(727) 846-1903 547    FL    West Marine    1030 S Ponce De Leon Blvd    St.
Augustine    32084    (904) 810-5353 1762    FL    Boat US    2595 S E Federal
Hwy    Stuart    34994-4532    (772) 283-2335 1729    FL    Boat US    3360 East
Tamiami Trail    Naples    34112    (239) 774-3233 1200    FL    West Marine   
2225 Thomas Drive    Panama City Bch    32408    (850) 234-2717 5507    FL   
West Marine Express    203 - 150th Avenue    Madeira Beach    33708    (727)
392-4939 1757    FL    Boat US    12195 Biscayne Blvd.    N. Miami    33181   
(305) 895-1870 1744    FL    Boat US    1140 E. Altamonte Drive, #1037   
Altamonte Springs    32701    (407) 339-8005 550    FL    West Marine    4569
14th St West    Bradenton    34207    (941) 753-3585 1201    FL    West Marine
   28520 Bonita Crossings Blvd Ste 1    Bonita Springs    34135-3205    (239)
947-7666 35    FL    West Marine    110 N Federal Hwy    Deerfield Beach   
33441    (954) 427-6165 31    FL    West Marine    3635 S Dixie Hwy    Miami   
33133    (305) 444-5520 37    FL    West Marine    1520 Colonial Blvd    Ft.
Myers    33907    (239) 275-6077 65    FL    West Marine    3500 Barrancas Ave
   Pensacola    32507    (850) 453-0010 5510    FL    West Marine Express    119
First Avenue N., #M122    St. Petersburg    33701-3307    (727) 822-6565 548   
FL    West Marine    1860 Tamiami Trail South    Venice    34293    (941)
408-8288 38    FL    West Marine    1509 N Harbor City Blvd    Melbourne   
32935    (321) 242-9600

 

Page 4 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

112    FL    West Marine    1401 Old Dixie Hwy    Lake Park    33403   
(561) 863-1440 5521    FL    West Marine Express    200 S. Washington Ave.   
Titusville    32796    (321) 269-6165 30    FL    West Marine    16215 Biscayne
Blvd    N. Miami Beach    33160    (305) 947-6333 156    FL    West Marine   
4248 W Tennessee St    Tallahassee    32304    (850) 574-3309 139    FL    West
Marine    2400 S Ridgewood/US 1    S. Daytona    32119    (386) 760-0660 175   
FL    West Marine    220 Eglin Pky NE    Ft. Walton Beach    32547    (850)
664-2254 163    FL    West Marine    3523 NW Federal Hwy    Jensen Beach   
34957    (772) 692-3092 171    FL    West Marine    1388 West 15th St    Panama
City    32401    (850) 763-1844 5535    FL    West Marine Express    2250 South
8th Street    Fernandina    32034    (904) 321-4110 164    FL    West Marine   
311 Blanding Blvd    Orange park    32073    (904) 276-4343 1242    FL    West
Marine    1721 Gulf to Bay Blvd    Clearwater    33755    (727) 447-5320 1217   
FL    West Marine    161 N US Hwy 1    Jupiter    33469    (561) 745-3013 61   
FL    West Marine    725 Caroline St    Key West    33040    (305) 295-0999 60
   FL    West Marine    2055 Overseas Hwy    Marathon    33050    (305) 289-1009
5513    FL    West Marine Express    274 East Eau Gallie Blvd    Indian Harbour
   329374874    (321) 777-7622 34    FL    West Marine    4415 Roosevelt Blvd   
Jacksonville    32210    (904) 388-7510 1728    FL    Boat US    4229 S. Tamiami
Trail    Sarasota    34231    (941) 925-7361 66    FL    West Marine    2025
Davis Blvd    Naples    34104    (239) 793-7722 128    FL    West Marine    1024
S Harbor City Blvd    Melbourne    32901    (321) 723-1878 1740    FL    Boat US
   8595 Beach Blvd., Unit 342    Jacksonville    32216    (904) 642-6505 117   
FL    West Marine    2000 34th St, No US 19    St. Petersburg    33713    (727)
327-0072 113    FL    West Marine    5951 University Blvd W    Jacksonville   
32216    (904) 737-4360 569    FL    West Marine    14180 Beach Blvd. Unit 4   
Jacksonville    32250    (904) 821-5033 1722    FL    West Marine    1900-B
Okeechobee Blvd.    West Palm Beach    33409    (561) 684-4900 1220    FL   
West Marine    2275 South Federal Hwy, Ste 20    Delray Beach    33483    (561)
266-8489 69    FL    West Marine    1231 Cleveland St    Clearwater    33755   
(727) 443-2280 131    FL    West Marine    8687 Coral Wy    Miami    33155   
(305) 263-7465 1218    FL    West Marine    1107 3rd Street SW    Winter Haven
   33880    (863) 401-2500

 

Page 5 of Schedule 5.4



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

5501

   FL    West Marine Express    1720 S. McCall Rd., Suite F    Englewood   
34223-4865    (941) 473-2070

1767

   FL    Boat US    4 SE Eglin Parkway    Ft. Walton Beach    32548    (850)
244-9000

166

   FL    West Marine    17105 San Carlos Blvd #C-2    Ft. Myers Beach    33931
   (239) 432-9800

33

   FL    West Marine    12189 US Hwy 1 #23    N. Palm Beach    33408    (561)
775-1434

155

   FL    West Marine    4265 Tamiami Trail    Port Charlotte    33980-2512   
(941) 625-2700

1204

   FL    West Marine    10289 Ulmerton Rd., Suite B    Largo    337714118   
(727) 586-7040

32

   FL    West Marine    2300 S Federal Hwy    Ft. Lauderdale    33316    (954)
527-5540

510

   FL    West Marine    1089 North Collier Blvd., Suite 403    Marco Island   
34145-2555    (239) 642-7060

1768

   FL    Boat US    41286 U.S. Hwy. 19 North    Tarpon Springs    34689    (727)
939-1754

1771

   FL    Boat US    4200 Tamiami Trail    Port Charlotte    33952-9252    (941)
625-5002

1206

   FL    Boats & Motors    2214 S. Federal Hwy.    Ft. Lauderdale    33316-3509
   (954) 761-3830

36

   FL    West Marine    5001 34th St. South    St. Petersburg    33711    (727)
867-5700

1758

   FL    Boat US    451 S. Federal Hwy.    Pompano Beach    33062    (954)
782-6181

1752

   FL    Boat US    5627 14th Street W. Suite J    Bradenton    34207    (941)
755-9670

5527

   FL    West Marine Express    3483 Gulf Breeze Parkway    Gulf Breeze    32563
   (850) 932-4404

5511

   FL    West Marine Express    3324 E. Bay Drive    Holmes Beach    34217   
(941) 778-4858

5517

   FL    West Marine Express    795 Bayway Blvd.    ClearwaterBch    33767   
(727) 445-7000

565

   FL    West Marine    1012 Cape Coral Pkwy. East    Cape Coral    339049159   
(239) 540-7300

68

   FL    West Marine    125 Basin St Ste 140    Daytona Beach    32114    (386)
226-9966

1098

   FL    West Marine    7478 S. Orange Blossom Trl Suite A    Orlando   
32809-5781    (407) 857-7337

5519

   FL    West Marine Express    1617 Hwy 98W, Ste - 4    Carabelle    32322-3008
   (850) 697-8504

1750

   FL    Boat US    3810 Barrancas Avenue #3    Pensacola    32507    (850)
456-9955

63

   FL    West Marine    3979 South Tamiami Trail    Sarasota    34231    (941)
924-6777

1726

   GA    Boat US    6245 Peachtree Ind Blvd    Doraville    30360    (770)
936-8611

519

   GA    West Marine    300 Pearl Nix Pkwy    Gainesville    30501    (770)
533-9334

1225

   GA    West Marine    1919 Glynn Ave., Ste 1    Brunswick    31520    (912)
264-6222

507

   GA    West Marine    592 Bobby Jones Expwy    Augusta    30907    (706)
650-1939

135

   GA    West Marine    2510 Cobb Pkwy    Smyrna    30080    (770) 612-9944

 

Page 6 of Schedule 5.4



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

1759

   GA    Boat US    11607 Abercorn Street    Savannah    31419    (912) 925-2363

137

   GA    West Marine    7700 Abercorn St    Savannah    31406    (912) 352-2660

173

   GA    West Marine    4305 NE Expwy    Doraville    30340    (770) 939-2828

559

   GA    West Marine    4989 Friendship Road    Buford    30518    (770)
614-5111

18

   HI    West Marine    111 Sand Island Access Rd    Honolulu    96819    (808)
845-9900

1745

   IL    Boat US    567 East Roosevelt Road    Lombard    60148    (630)
792-1550

152

   IL    West Marine    229 Skokie Valley Rd    Highland Park    60035    (847)
831-0100

1727

   IL    Boat US    63 West Rand Road    Arlington Heights    60004    (847)
398-0606

76

   IL    West Marine    2 West Grand Ave    Fox Lake    60020    (847) 973-2221

521

   IL    West Marine    1707-7th St    Winthrop Harbor    60096    (847)
746-2015

71

   IL    West Marine    627 W North Ave    Chicago    60610    (312) 654-1818

100

   IN    West Marine    3221 Franklin St    Michigan City    46360    (219)
874-9722

186

   IN    West Marine    6370 East 82nd St    Indianapolis    46250    (317)
841-0826

1221

   LA    West Marine    1731 Martin Luther King Blvd. Ste B    Houma    70360   
(985) 223-9908

514

   LA    West Marine    2668 Johnston St. #B-2    Lafayette    70503    (337)
231-0000

1223

   LA    West Marine    1702 West Prien Lake Rd.    Lake Charles    70601-8361
   (337) 479-8077

508

   LA    West Marine    8350 N Florida Blvd    Baton Rouge    70806    (225)
216-3055

1202

   LA    West Marine    1803 N. Causeway Blvd.    Mandeville    70471-3111   
(985) 727-9443

120

   MA    West Marine    406 Washington St    Woburn    01801    (781) 933-3290

5540

   MA    West Marine Express    52 Beach Rd.    Vineyard Haven    02568    (508)
693-2906

5524

   MA    West Marine Express    17 Rogers St. #1-1    Gloucester    01930   
(978) 281-8194

107

   MA    West Marine    1060 Fall River Ave    Seekonk    02771    (508)
336-5004

83

   MA    West Marine    77 Scranton Ave    Falmouth    02540    (508) 457-6500

46

   MA    West Marine    66 Wood Rd    Braintree    02184    (781) 356-2100

43

   MA    West Marine    243 Newbury St (US Rt 1)    Peabody    01960    (978)
535-7332

1228

   MA    West Marine    32 Atlantic Ave.    Marblehead    01945    (781)
639-6451

119

   MA    West Marine    120 Allied Drive    Dedham    02026    (781) 329-2430

149

   MA    West Marine    1166 Route 132    Hyannis    02601    (508) 790-1425

 

Page 7 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   ZIP


--------------------------------------------------------------------------------

   PHONE #


--------------------------------------------------------------------------------

86    MA    West Marine    139 Popes Island    New Bedford    02740   
(508) 994-1122 5504    MA    West Marine Express    354 Front Street, Suite D   
Marion    02738-1528    (508) 748-3833 512    MA    West Marine    43 Home Depot
Drive    Plymouth    02360-2669    (508) 830-3150 1781    MA    Boat US    126
Main Street    Weymouth    02188    (781) 331-3204 1760    MA    Boat US    139
Endicott Street    Danvers    01923    (978) 777-5940 56    MA    West Marine   
973 Iyanough Rd    Hyannis    02601    (508) 862-2700 1755    MA    Boat US   
29 Berdon Way    Fairhaven    02719    (508) 992-8484 178    MD    West Marine
   8226 Ocean GateWy    Easton    21601    (410) 770-3080 5529    MD    West
Marine Express    309 Sunburst Hwy, Unit 7    Cambridge    21613   
(410) 901-9458 143    MD    West Marine    2122 DiDonato Dr    Chester    21619
   (410) 604-1752 1738    MD    Boat US    163A Jennifer Road    Annapolis   
21401    (410) 573-5744 180    MD    West Marine    389 Deale Rd   
Tracy’s Landing    20779    (301) 889-0004 560    MD    West Marine    21386
Rock Hall Avenue    Rock Hall    21661    (410) 639-9959 179    MD    West
Marine    2700 Lighthouse Pt E #100    Baltimore    21224    (410) 563-8905 104
   MD    West Marine    8807 Annapolis Rd    Lanham    20706    (301) 577-0660
562    MD    West Marine    14030 H.G. Trueman Road    Solomons    20688   
(410) 326-6006 1213    MD    West Marine    1026 Pulaski Hwy., Unit 13    Havre
de Grace    21078    (410) 939-6282 108    MD    West Marine    8302 Pulaski Hwy
   Rosedale    21237    (410) 574-7770 92    MD    West Marine    8104-A Ritchie
Hwy    Pasadena    21122    (410) 431-5100 516    MD    West Marine    3257
Solomon’s Island Rd    Edgewater    21037    (410) 956-8920 1724    MD    Boat
US    6651-20 Ritchie Hwy.    Glen Burnie    21061    (410) 761-5901 1711    MD
   Boat US    5250 Randolph Road    Rockville    20852    (301) 230-0945 1725   
MD    Boat US    8821 Pulaski Highway    Baltimore    21237    (410) 918-9344
1238    MD    West Marine    12638 Ocean Gateway, Units 1-5    Ocean City   
21842    (410) 213-7543 561    MD    West Marine    105 Chesapeake Center Ct   
Glen Burnie    21060    (410) 590-6556 1243    MD    West Marine    4195
Mountain Road    Pasadena    21122    (410) 437-2617 1222    MD    West Marine
   164 Carroll Island Rd    Bowley’s Quarters    21220-2208    (410) 335-7896
537    MD    West Marine    475 N. Mauldin Ave    North East    21901   
(410) 287-6600

 

Page 8 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   ZIP


--------------------------------------------------------------------------------

   PHONE #


--------------------------------------------------------------------------------

41    MD    West Marine    113 Hillsmere Dr    Annapolis    21403   
(410) 268-0129 84    ME    West Marine    127 Marginal Wy    Portland    04101
   (207) 761-7600 541    ME    West Marine    11 Apple Lane    Southwest Harbor
   04679    (207) 244-0300 140    MI    West Marine    3750 Pine Grove Ave    Ft
Gratiot    48060    (810) 984-5041 78    MI    West Marine    2492 Henry St. #B
   Muskegon    49441    (231) 759-7709 151    MI    West Marine    G-3302 Miller
Rd    Flint    48507    (810) 230-8930 79    MI    West Marine    789 E Big
Beaver Rd    Troy    48083    (248) 528-2112 1245    MI    West Marine    127
Anchors Way    Saint Joseph    49085    (262) 982-1739 57    MI    West Marine
   30060 S River Rd    Harrison Township    48045    (586) 465-5401 5549    MI
   West Marine Express    503 S. Rath Avenue, Unit 102    Ludington    49431   
(231) 845-8501 1234    MI    West Marine    401 Michigan St.    Algonac    48001
   (810) 794-2874 77    MI    West Marine    25050 Jefferson Ave    St. Clair
Shores    48080    (586) 771-4700 1770    MI    Boat US    38989 Jefferson Ave
   Mt. Clemens    48045    (586) 468-0366 74    MI    West Marine    12513 James
St    Holland    49424    (616) 399-0099 184    MI    West Marine    2840 East
Saginaw #1    Lansing    48912    (517) 485-2406 526    MI    West Marine    105
West Mitchell St    Petoskey    49770    (231) 348-7558 1233    MI    West
Marine    810 Jackson St.    Grand Haven    49417    (616) 842-8960 543    MI   
West Marine    3500 Market Place Circle    Traverse City    49684   
(231) 922-2300 168    MI    West Marine    22311 Eureka Rd    Taylor    48180   
(734) 374-8855 96    MI    West Marine    4128 Wilder Rd    Bay City    48708   
(989) 667-2100 1713    MI    Boat US    2212 E. 14 Mile Road    Warren    48092
   (586) 939-5050 1756    MI    Boat US    10610 Telegraph Road    Taylor   
48180    (313) 295-7220 154    MI    West Marine    2975 28th St, SE    Grand
Rapids    49512    (616) 954-9822 194    MN    West Marine    13889 Ridgedale Dr
   Minnetonka    55305    (952) 545-5540 1737    MN    Boat US    8537 Lyndale
Avenue South    Bloomington    55420    (952) 885-0661 190    MO    West Marine
   1355 South 5th St. #150    St. Charles    63301    (636) 949-8866 182    MO
   West Marine    3872 Hwy 54, Lake Ozark    Osage Beach    65065   
(573) 302-0552 529    MO    West Marine    13840 Manchester Rd    Manchester   
63011    (636) 207-1191

 

Page 9 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

  

ST

--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

   CITY


--------------------------------------------------------------------------------

   ZIP


--------------------------------------------------------------------------------

   PHONE #


--------------------------------------------------------------------------------

554    MS    West Marine    6351 I55 North # #151    Jackson    39213   
(601) 956-4053 174    MS    West Marine    2404 Pass Rd    Biloxi    39531   
(228) 388-9090 5503    NC    West Marine Express    1401 N. Lake Park Blvd.,
Suite 64    Carolina Beach    28428-3905    (910) 458-5712 138    NC    West
Marine    5000 So. Croatan Hwy., Units 30-32    Nags Head    27959   
(252) 441-1101 527    NC    West Marine    3027 Capital Blvd #111    Raleigh   
27604    (919) 871-6384 1226    NC    West Marine    330 Bridge St.   
Washington    27889    (252) 975-6688 5534    NC    West Marine Express    1104
Broad St Ext    Oriental    28571-9786    (252) 249-3200 136    NC    West
Marine    3601 M. King, Jr. Blvd    New Bern    28562    (252) 636-0650 506   
NC    West Marine    20420 West Catawba Ave.    Cornelius    28031-5255   
(704) 895-5299 91    NC    West Marine    5215C South Blvd    Charlotte    28217
   (704) 676-0133 90    NC    West Marine    1994 Eastwood Rd    Wilmington   
28403    (910) 256-7878 97    NC    West Marine    4950 Arendell St    Morehead
City    28557    (252) 240-2909 5532    NC    West Marine Express    407
Atlantic Beach Cswy: Ste 6-F    Atalntic Beach    28512-7361    (252) 247-3356
534    NH    West Marine    308 Lafayette Rd    Seabrook    03874   
(603) 474-7997 153    NH    West Marine    775 Lafayette Rd #2    Portsmouth   
03801    (603) 436-8300 1743    NH    Boat US    920 Layfayette Road, Unit 3   
Seabrook    03874    (603) 474-7170 1229    NJ    West Marine    825 8th Ave.   
Belmar    07719    (732) 280-1771 121    NJ    West Marine    2391 Hwy 36   
Atlantic Highlands    07716    (732) 872-8100 130    NJ    West Marine    213
Route 37 East    Tom’s River    08753    (732) 341-0710 111    NJ    West Marine
   Rt. 35 & 36 (Off Max Plaza)    Eatontown    07724    (732) 542-8282 106    NJ
   West Marine    258 New Rd (Rte 9)    Somers Point    08244    (609) 601-0061
40    NJ    West Marine    990 Cedar Bridge Rd    Brick Township    08723   
(732) 262-8899 101    NJ    West Marine    494 Market St    Perth Amboy    08861
   (732) 442-5700 1764    NJ    Boat US    1618 North Kings Highway    Cherry
Hill    08034    (856) 795-9191 188    NJ    West Marine    791 Route 109   
Cape May    08204    (609) 898-8245 95    NJ    West Marine    1851 Hwy 35   
South Amboy    08879    (732) 525-2221 148    NJ    West Marine    100 Route 17
South    Lodi    07644    (201) 712-1111 110    NJ    West Marine    1215 Route
73    Mt. Laurel    08054    (856) 231-4600

 

Page 10 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

1721    NJ    Boat US    2145 Route 35 North    Holmdel    07733   
(732) 739-8890 1748    NJ    Boat US    2770 Hooper Avenue    Brick Township   
08723    (732) 477-9661 1219    NV    West Marine    2505 Mill St.    Reno   
89502    (775) 329-2552 525    NV    West Marine    252 E. Lake Mead Dr.   
Henderson    89015    (702) 567-1166 595    NY    West Marine Bargain Ctr    124
E. Main St.    Babylon    11702    (631) 669-0180 132    NY    West Marine    12
West 37th    New York City    10018    (212) 594-6065 82    NY    West Marine   
101 East Main St    Riverhead    11901    (631) 369-2628 1769    NY    Boat US
   1445 Niagara Falls Blvd.    Amherst    14228    (716) 803-1357 536    NY   
West Marine    16 Soundview Marketplace    Port Washington    11050    (516)
944-1729 157    NY    West Marine    5000 Nesconset Hwy    Port Jefferson   
11776    (631) 331-9280 5542    NY    West Marine Express    532 City Island
Avenue    Bronx    10464    (718) 885-1469 1766    NY    Boat US    527 Montauk
Highway    West Babylon    11704    (631) 422-9780 124    NY    West Marine   
623 Stewart Ave    Garden City    11530    (516) 227-3450 1765    NY    Boat US
   7909 1/2 Route 11    Cicero    13039    (315) 699-0001 72    NY    West
Marine    131 Pattenwood Dr    Rochester    14617    (585) 266-0200 73    NY   
West Marine    2192 Niagra St    Buffalo    14207    (716) 875-0500 80    NY   
West Marine    3955 Long Beach Rd    Island Park    11558    (516) 431-0399 533
   NY    West Marine    605 Troy Schenectady Rd    Latham    12110    (518)
783-7700 1207    NY    West Marine    56 New York Ave    Huntington    11743   
(631) 427-4210 81    NY    West Marine    124 East Main St    Babylon    11702
   (631) 422-3300 126    NY    West Marine    147 Sunrise Hwy    West Islip   
11795    (631) 669-8585 571    NY    West Marine    55 E Merrick Rd    Freeport
   11520-4035    (516) 771-8711 1763    NY    Boat US    1850 Ridge Road East   
Irondequoit    14622    (585) 323-2040 125    NY    West Marine    90 W Jericho
Turnpike    Huntington Station    11746    (631) 673-3910 517    NY    West
Marine    21214 Pioneer Plaza Dr    Watertown    13601    (315) 788-8490 1232   
NY    West Marine    91 S Route 9W, Ste 3    West Haverstraw    10993    (845)
429-7095 566    NY    West Marine    405 West Sunrise Highway    Patchogue   
11772    (631) 289-7144 42    NY    West Marine    621 Jericho Turnpike   
Syosset    11791    (516) 364-4330

 

Page 11 of Schedule 5.4



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

1718

   OH    Boat US    1577 St. Clair Avenue East    Cleveland    44114   
(216) 781-6110

5537

   OH    West Marine Express    2205 Lake Avenue    Ashtabula    44004    (440)
466-2136

55

   OH    West Marine    207 E Water St    Sandusky    44870    (419) 621-4700

532

   OH    West Marine    400 Boardman-Poland Rd    Boardman    44512    (330)
758-7171

161

   OH    West Marine    24781 Lorain Rd    North Olmstead    44070    (440)
979-0795

522

   OH    West Marine    2827 Festival Lane #405-6    Dublin    43017    (614)
336-4420

75

   OH    West Marine    6176 N Summit Bldg. F    Toledo    43611    (419)
727-8989

578

   OH    West Marine    7525 Mentor Avenue    Mentor    44060-5423    (440)
953-9900

5543

   OH    West Marine Express    406 Cleveland Rd. E    Huron    44839    (419)
433-1800

1761

   OH    Boat US    205 S.E. Catawba    Port Clinton    43452    (419) 734-7165

1736

   OH    Boat US    4441 Summit Street North    Toledo    43611    (419)
729-5400

70

   OH    West Marine    4036 E Harbor Rd    Port Clinton    43452    (419)
734-9122

1241

   OH    West Marine    4721 Liberty Ave.    Vermillion    44089    (440)
963-2005

520

   OK    West Marine    2727 N.W. Expwy St    Oklahoma City    73112    (405)
848-2634

528

   OK    West Marine    4317-A South Sheridan Rd    Tulsa    74145    (918)
665-2101

1205

   OR    West Marine    15230 SW Sequoia Pkwy., Suite 190    Tigard    97224   
(503) 624-6090

21

   OR    West Marine    1176 N Hayden Meadows Dr    Portland    97217    (503)
289-9822

133

   PA    West Marine    1300 S Columbus Blvd    Philadelphia    19147    (215)
462-0900

1212

   PA    West Marine    2126 Street Road    Bensalem    19020    (215) 245-0250

524

   PA    West Marine    4885 McKnight Rd #19    Pittsburgh    15237    (412)
369-5800

49

   RI    West Marine    199 Connell Hwy    Newport    02840    (401) 841-9880

545

   RI    West Marine    91 Point Judith Rd    Narragansett    02882    (401)
788-9977

1772

   RI    Boat US    545 Main St.    East Greenwich    02818    (401) 886-6790

44

   RI    West Marine    1000 Division St    East Greenwich    02818    (401)
884-0900

192

   SC    West Marine    975 Savannah Hwy    Charleston    29407    (843)
573-0123

1751

   SC    Boat US    2049 Savannah Hwy #90    Charleston    29407    (843)
763-6360

567

   SC    West Marine    890 William Hilton Pkwy, Unit 108    Hilton Head Island
   29928-3422    (843) 686-5351

5547

   SC    West Marine Express    1347 Ribaut Road, Suite G    Port Royal    29935
   (843) 522-8297

 

Page 12 of Schedule 5.4



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

134

   SC    West Marine    5641 Rivers Ave    N. Charleston    29406   
(843) 529-0094

518

   SC    West Marine    900 B Hwy 17 North    N. Myrtle Beach    29582    (843)
280-1327

1208

   SC    West Marine    12078 Highway 17 Bypass, Unit A    Murrells Inlet   
29576    (843) 357-6208

511

   SC    West Marine    3501 Clemson Blvd, #110    Anderson    29621    (864)
222-1676

197

   SC    West Marine    Dutch Square Ctr, Unit 98    Columbia    29210    (803)
750-5034

538

   TN    West Marine    5566 Old Hickory Blvd    Hermitage    37076    (615)
232-8911

50

   TX    West Marine    9070 Research Blvd # 201    Austin    78758    (512)
302-1406

1732

   TX    Boat US    18313 Egret Bay Blvd.    Houston    77058    (281) 333-9191

58

   TX    West Marine    6999 Blanco Rd    San Antonio    78216    (210) 348-0770

1712

   TX    Boat US    7280 Wynnwood    Houston    77008    (713) 880-2160

572

   TX    West Marine    3101 NASA Road 1    Seabrook    775866436    (281)
326-1447

5523

   TX    West Marine Express    1011 East Concho Street    Rockport   
78382-2722    (361) 790-5501

580

   TX    West Marine    3612 West FM 120    Denison    75020-1552    (903)
463-4223

198

   TX    West Marine    349 West I30    Garland    75043    (972) 303-2948

52

   TX    West Marine    10400 N Central Expwy #A    Dallas    75231    (214)
265-7776

195

   TX    West Marine    5866 Eastex Fwy    Beaumont    77708    (409) 924-9343

199

   TX    West Marine    5926 Broadway    Galveston    77551    (409) 741-8052

564

   TX    West Marine    1401 Marina Bay Drive    Kemah    77565    (281)
535-0820

94

   TX    West Marine    7625 S Padre Island Dr    Corpus Christi    78412   
(361) 980-1765

196

   TX    West Marine    132 FM1960 #E    Houston    77073    (281) 821-3132

5525

   TX    West Marine Express    411 Sailfish LN STE 5    Freeport    77541   
(979) 373-0177

539

   UT    West Marine    23 West 7200 S. St    Midvale    84047    (801) 565-3615

85

   VA    West Marine    2865 Lynnhaven Dr, #B4    Virginia Beach    23451   
(757) 496-9996

1715

   VA    Boat US    3750-B Virginia Beach Blvd,    Virginia Beach    23452   
(757) 431-8127

183

   VA    West Marine    13330 Gordon Blvd    Woodbridge    22191    (703)
492-6225

1710

   VA    Boat US    890 S Pickett St.    Alexandria    22304    (703) 461-2850

5520

   VA    West Marine Express    3841-G East Little Creek Road    Norfolk   
23518    (757) 587-0088

105

   VA    West Marine    5616 Virginia Beach Blvd    Norfolk    23502    (757)
466-1826

 

Page 13 of Schedule 5.4



--------------------------------------------------------------------------------

#

--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

   ZIP


--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

187

   VA    West Marine    15758 General Puller Hwy.    Deltaville    23043-2032   
(804) 776-0400

48

   VA    West Marine    2121 W Mercury Blvd    Hampton    23666    (757)
825-4900

5545

   VA    West Marine Express    1795 George Washington Memorial Hwy.   
Gloucester Point    23062    (804) 642-3470

1777

   VA    Boat US    34 Irma’s Lane    Deltaville    23043    (804) 776-8583

169

   VA    West Marine    10819 W Broad St    Glen Allen    23060    (804)
346-9502

47

   VA    West Marine    601 South Patrick St    Alexandria    22314    (703)
549-7020

185

   VT    West Marine    861 Williston Rd    Burlington    05403    (802)
865-8064

27

   WA    West Marine    5971 State Hwy 303 NE    Bremerton    98310    (360)
479-2200

531

   WA    West Marine    2020 Harrison Ave NW #A16    Olympia    98502    (360)
352-1244

181

   WA    West Marine    2428 Washington St    Port Townsend    98368    (360)
379-1612

177

   WA    West Marine    5306 East Sprague Ave    Spokane    99212    (509)
533-5532

5508

   WA    West Marine Express    439 Peace Portal Drive, Suite B    Blaine   
982304014    (360) 332-1918

25

   WA    West Marine    918 Commercial Ave    Anacortes    98221    (360)
293-4262

5514

   WA    West Marine Express    451 S.E. Pioneer Way    Oak Harbor    982775719
   (360) 675-1976

26

   WA    West Marine    13211 Northup Wy    Bellevue    98005    (425) 641-4065

23

   WA    West Marine    6317 Seaview Ave NW    Seattle    98107    (206)
789-4640

28

   WA    West Marine    3560 Meridian St    Bellingham    98225    (360)
650-1100

29

   WA    West Marine    1716 West Marine View Dr    Everett    98201    (425)
303-1880

1216

   WA    West Marine    188 Sunset Ave    Edmonds    98020    (425) 670-2009

22

   WA    West Marine    1000 Mercer    Seattle    98109    (206) 292-8663

5536

   WA    West Marine Express    3119 Judson St.Suite A    Gig Harbor    98335   
(253) 858-6250

24

   WA    West Marine    3212 Twentieth St E    Tacoma    98424    (253) 926-2533

5505

   WA    West Marine Express    313 Spring Street -PO Box 1742    Friday Harbor
   98250-8056    (360) 378-1086

1773

   WI    Boat US    2700 West College Ave #20    Appleton    54914-2918    (920)
731-0535

88

   WI    West Marine    427 South Main St    Racine    53403    (262) 637-3500

1231

   WI    West Marine    3220 Golf Rd.    Delafield    53018    (262) 646-2006

1735

   WI    West Marine    4141 S. 76th Street    Greenfield    53220    (414)
543-8300

509

   WI    West Marine    1690 South Koeller St    Oshkosh    54902    (920)
232-0898

 

Page 14 of Schedule 5.4



--------------------------------------------------------------------------------

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

1230    WI   

West Marine

  

1449 Green Bay Rd.

  

Sturgeon Bay

  

54235

  

(920) 746-4520

189    WI   

West Marine

  

2455 W Broadway St

  

Madison

  

53713

  

(608) 221-8708

 

Owned or Leased West Marine Puerto Rico, Inc. Stores

 

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

544    PR   

West Marine

  

4186 Carretera Estatal #3

  

Fajardo

  

00738

  

(787) 801-2700

574    PR   

West Marine

  

197 Calle Federico Costa

  

San Juan

  

00918-1307

  

(787) 777-0814

 

Owned or Leased West Marine Canada Corp. Stores

 

#


--------------------------------------------------------------------------------

   ST


--------------------------------------------------------------------------------

  

LOCATION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

ZIP

--------------------------------------------------------------------------------

  

PHONE #

--------------------------------------------------------------------------------

3901    BC    West Marine    2210 Beacon Avenue    Sidney   

V8L1X1

  

(250) 654-0045

3902    BC    West Marine    1601 West 2nd Avenue    Vancouver   

V6J1H3

  

(604) 730-4093

3904    BC    West Marine    2000 Island Highway North, Ste 120    Nanaimo   

V9S 5W3

  

(250) 758-8048

3905    BC    West Marine    2929 Douglas Street    Victoria   

V8T 4M8

  

(250) 380-4097

3903    ON    West Marine    143 Lake Shore Blvd. East    Toronto   

M5A 1B7

  

(416) 203-2884

3906    ON    West Marine    900 King Street    Midland   

L4R 4L1

  

(705) 526-2745

3907    ON    West Marine    2385 Kingston Rd.    Scarborough   

M1N 1V4

  

(416) 261-5494

3908    ON    West Marine    321 Cornwall Rd.    Oakville   

L6J 7Z5

  

(905) 339-2214

3909    ON    West Marine    1092 Princess Street, Unit D3    Kingston   

K7L 1H2

  

(613) 549-3658

 

Leased Locations Subject to Collateral Access Agreement:

 

1. Lease dated as of June 15, 1995, between John E. Van Valkenburgh and Carl D.
Panattoni and West Marine Products, Inc., for the Hollister, California
distribution facility, as amended by that certain Addendum dated as of June 3,
1996, that certain First Amendment dated as of March 3, 1999, that certain
Second Amendment dated as of June 11, 2002, and that certain Third Amendment
dated as of April 1, 2003.

 

2. Net Lease Agreement dated as of May 2, 1997, between Cabot Industrial Venture
A, LLC, a Delaware limited liability company, as successor to Cabot Industrial
Properties, L.P., a Delaware limited partnership, as successor to W/H No. 31,
L.L.C., a South Carolina limited liability company, and West Marine, Inc., for
the Rock Hill, South Carolina distribution facility, as amended by that certain
First Amendment dated as of August 11, 1998, that certain Second Amendment dated
as of April 18, 2000, that certain Landlord Subordination dated as of
February 11, 2003, and that certain Third Amendment dated as of July 26, 2004,
and as assigned by West Marine, Inc. to West Marine Products pursuant to that
certain Assignment and Assumption Agreement dated as of December 28, 2005.

 

Page 15 of Schedule 5.4



--------------------------------------------------------------------------------

3. Lease dated as of December 1, 1986, between SCP Green Hagerstown, LLC, a
limited liability company, as successor to Indian Creek Company, L.P. and West
Marine Products, Inc., as successor to Boat America Corporation, for the
Hagerstown, MD Distribution Facility, as amended by that certain Lease Amendment
I dated as of November 25, 1996, that certain Lease Amendment II dated as of
June 25, 1998, that certain Landlord Subordination dated as of February 25,
2003, that certain Third Amendment of Lease dated as of April 23, 2004, and that
certain Amended and Restated Lease dated as of November 30, 2005.

 

4. Lease dated June 26, 1997, between Watsonville Freeholders, a California
limited partnership, and West Marine Products, Inc., for the Watsonville,
California corporate offices, as amended by that certain First Amendment of
Lease, dated July 27, 2005, and that certain Second Amendment of Lease, dated
December 22, 2005.

 

Page 16 of Schedule 5.4



--------------------------------------------------------------------------------

Schedule 5.6

States of Organization, Chief Executive Offices, FEINS

 

The chief executive office for each of the Loan Parties is 500 Westridge Drive,
Watsonville, California 95076

 

COMPANY NAME

--------------------------------------------------------------------------------

        FEIN


--------------------------------------------------------------------------------

   DATE OF
FORMATION


--------------------------------------------------------------------------------

   JURISDICTION OF
FORMATION


--------------------------------------------------------------------------------

   ORGANIZATIONAL
ID


--------------------------------------------------------------------------------

West Marine, Inc.

   1    77-0355502    09/24/93    Delaware    2352363

West Marine Products, Inc.

   2    94-2374523    11/17/76    California    C0803061

West Marine Puerto Rico, Inc.

   2    77-0510676    04/05/99    California    C2159447

W Marine Management Company, Inc.

   2    77-0464151    07/24/97    California    C2031344

West Marine LBC, Inc.

   3    77-0463795    07/24/97    California    C2031365

West Marine IHC I, Inc.

   4    77-0465103    07/24/97    California    C2031364

West Marine Canada Corp.

   5    98-0359219
IRS, 3059505
CCRA    08/27/01    Nova Scotia     

--------------------------------------------------------------------------------

1 = Parent company

2 = Wholly owned subsidiary of West Marine, Inc.

3 = Wholly owned subsidiary of West Marine Products, Inc.

4 = Wholly owned subsidiary of West Marine LBC, Inc.

5 = Foreign Corporation, wholly owned subsidiary of W Marine Management Company,
Inc.

 

Schedule 5.7(b)

Capitalization of Loan Parties’ Subsidiaries

 

West Marine Entity

--------------------------------------------------------------------------------

 

Form of Entity;

Jurisdiction of Organization

--------------------------------------------------------------------------------

 

No. of Shares

Issued and Outstanding

--------------------------------------------------------------------------------

 

Owner of Issued and

Outstanding Shares

--------------------------------------------------------------------------------

West Marine Products, Inc.   California corporation   6,142,970 shares   West
Marine, Inc. (100%) West Marine Puerto Rico, Inc.   California corporation  
1,000 shares   West Marine, Inc. (100%) W Marine Management Company, Inc.  
California corporation   1,000 shares   West Marine, Inc. (100%) West Marine
Canada Corp.   Nova Scotia unlimited company   1,000 shares   W Marine
Management Company, Inc. (100%) West Marine LBC, Inc.   California corporation  
1,000 shares   West Marine Products, Inc. (100%) West Marine IHC I, Inc.  
California corporation   1,000 shares   West Marine LBC, Inc. (100%)



--------------------------------------------------------------------------------

Schedule 5.9

Litigation

 

None.



--------------------------------------------------------------------------------

Schedule 5.11

Entities Not Solvent

 

West Marine Puerto Rico, Inc.

West Marine Canada Corp.



--------------------------------------------------------------------------------

Schedule 5.13

Environmental Matters

 

None.



--------------------------------------------------------------------------------

Schedule 5.19

Credit Card Receipts

 

Credit Card Issuer: Juniper Bank

 

Credit Card Processors and Agreements:

 

  1. Visa and MasterCard Transactions: Processed by First National Bank of Omaha
pursuant to Major Merchant Agreement dated May 23, 1997.

 

  2. Discover: Processed by Discover Card Services, Inc. pursuant to Agreement
dated May 22, 1990.

 

  3. American Express: Processed by American Express pursuant to Acceptance
Agreement dated October 2005.

 

  4. Visa (Canada): Processed by Moneris pursuant to Visa National Account
Merchant Agreement dated June 1, 2002.

 

  5. Debit Card: Processed by Moneris pursuant to National Account Merchant
Debit Card and Terminal Agreement dated June 1, 2002.



--------------------------------------------------------------------------------

Schedule 5.25

Permitted Indebtedness

 

None.



--------------------------------------------------------------------------------

SCHEDULE 6.2

 

Collateral Reporting

 

Borrowers shall provide Agent (and if so requested by Agent, with copies for
each Lender) with the following documents at the following times in form
satisfactory to Agent:

 

(a) Monthly Reporting. In respect of each Fiscal Month, Administrative Borrower
shall provide to Agent original counterparts of (each in such form as Agent from
time to time may specify):

 

(i) Borrowing Base Certificate. Prior to the occurrence of a Cash Dominion
Event, Administrative Borrower shall provide to Agent, on or before the twelfth
(12th) day of each Fiscal Month, a signed Borrowing Base Certificate in respect
of the Borrowing Base as of the last day of the immediately preceding Fiscal
Period; provided, however that during the continuance of a Cash Dominion Event,
the Administrative Borrower shall provide to Agent, on or before Friday of each
week, a signed Borrowing Base Certificate in respect of the Borrowing Base as of
the close of business on the preceding Saturday. Such Certificate may be sent to
Agent electronically (with an electronic signature) or by facsimile
transmission, provided, further, that in each case, upon request by Agent, the
original thereof is forwarded to Agent on the date of such transmission. No
adjustments to the Borrowing Base Certificate may be made without supporting
documentation and such other documentation as may be reasonably requested by
Agent from time to time.

 

(ii) Notwithstanding the foregoing in clause (i) above, on or before January 27,
2006 Borrowers shall deliver a Borrowing Base Certificate in respect of the
Borrowing Base as of the close of business on January 21, 2006.

 

(iii) Other Reports. Within 15 days after the end of each Fiscal Month for the
immediately preceding Fiscal Month:

 

(1) purchases and accounts payable analysis report in Agent’s format;

 

(2) sales audit report and Inventory summary by location and merchandise class;

 

(3) inventory certificate in Agent’s format;

 

(4) rent, tax and insurance compliance certificate in Agent’s format;

 

(5) a Collateral activity summary or “roll forward” inventory report;

 

(6) a detailed aging, by total, of the Accounts of Borrowers, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent; and



--------------------------------------------------------------------------------

(7) a detailed report regarding Borrowers’ cash and Cash Equivalents.

 

(b) Monthly Reconciliation Reports. Within 30 days of the end of each Fiscal
Month for the immediately preceding month:

 

(1) reconciliation of the stock ledger to the general ledger and the calculation
of availability; and

 

(2) statement of store activity in Agent’s format.

 

(c) For purposes of items (b)(1) and (b)(2) above, the first “preceding Fiscal
Month” in respect of which the items required by that Section shall be provided
shall be the Fiscal Month ending January 28, 2006.

 

In addition, each Borrower agrees to use its commercially reasonable efforts to
assist Agent with the facilitation and implementation of a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth above.

 

2



--------------------------------------------------------------------------------

Schedule 7.12

Loan Parties’ Affiliates

 

Randolf K. Repass individually and through the following entities:

 

  •   Watsonville Freeholders, a California limited partnership (landlord of
Watsonville, CA headquarters)

 

  •   FBO Trust, Randolf K. Repass, as trustee (landlord of Palo Alto, CA store)

 

  •   Corporate landlord of New Bedford, Massachusetts store

 

  •   Partnership that is the landlord of Santa Cruz, CA store

 

  •   Partnership that is the landlord of Braintree, MA store

 

  •   New England Ropes, Inc. (supplier of West Marine)

 

See also Schedule 5.6.